Exhibit 10.46

CERTAIN INFORMATION IDENTIFIED BY BRACKETED ASTERISKS ([* * *]) HAS BEEN OMITTED
FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.






EXECUTION COPY
Confidential






Collaboration and License Agreement




This Agreement, dated as of October 30, 2019, is entered into by and between


F. Hoffmann-La Roche Ltd
with an office and place of business at Grenzacherstrasse 124, 4070 Basel,
Switzerland ("Roche Basel")
and
Hoffmann-La Roche Inc.
with an office and place of business at 150 Clove Road, Suite 8, Little Falls,
New Jersey 07424, U.S.A. ("Roche US"; Roche Basel and Roche US together referred
to as "Roche")
on the one hand
and
Dicerna Pharmaceuticals, Inc.
with an office and place of business at 33 Hayden Avenue, Lexington,
Massachusetts 02421, U.S.A. ("Dicerna")
on the other hand.







--------------------------------------------------------------------------------








Table of Contents
1.Definitions    1
1.1Accounting Standard    1
1.2Additional Dicerna Compound    1
1.3Affiliate    2
1.4Agreement    2
1.5Agreement Term    2
1.6Applicable Law    2
1.7Available Target    2
1.8Biosimilar Product    2
1.9Business Day    3
1.10Calendar Quarter    3
1.11Calendar Year    3
1.12cGLP    3
1.13Change of Control    3
1.14Change of Control Group    3
1.15Clinical Candidate    4
1.16Clinical Study    4
1.17Combination Product    4
1.18Commercialization    4
1.19Commercialization Plan    4
1.20Commercially Reasonable Efforts    4
1.21Committee    5
1.22Companion Diagnostic    5
1.23Competitor    5
1.24Complete or Completion    5
1.25Composition of Matter Claim    5
1.26Compound    6
1.27Compulsory Sublicense Compensation    6
1.28Confidential Information    6
1.29Continuation Election Notice    6
1.30Control    6
1.31Co-Promotion Exercise Period    7
1.32Co-Promotion Product    7
1.33Co-Promotion Territory    7
1.34Cost of Manufacture    7
1.35Cover    7
1.36CTA    7
1.37Detail    8
1.38Development    8
1.39Development Costs    8
1.40Development Plan    9
1.41Dicerna Base Patent Rights    9
1.42Dicerna Compound    9







--------------------------------------------------------------------------------




1.43Dicerna GalXC Platform Patent Rights    9
1.44Dicerna Phase I Study    9
1.45Directed To    9
1.46Discontinued Target    10
1.47Effective Date    10
1.48EMA    10
1.49Encumbered Combination Agent    10
1.50Encumbered Combination Indication    10
1.51EU    10
1.52Excluded Claim    10
1.53Excluded Dicerna Patent Right    10
1.54Exclusivity Period    10
1.55Ex-Limited Licensee    11
1.56Expert    11
1.57Extraordinary Event    11
1.58FDA    11
1.59FDCA    11
1.60Field    11
1.61Filing    11
1.62Finalized    11
1.63First Commercial Sale    11
1.64FTE    12
1.65FTE Costs    12
1.66Gatekeeper    12
1.67Gatekeeper Process    12
1.68GalXC Molecule    12
1.69GalXC Platform    12
1.70GalXC Platform Improvements    12
1.71Genentech    12
1.72Genentech Patent Right    12
1.73Generic Product    13
1.74Handle    13
1.75HBV    13
1.76Host Cell Factor Target    13
1.77Hybrid Product    13
1.78IFRS    13
1.79Improvement    13
1.80Initiation    14
1.81Initiation of GLP Tox Study    14
1.82Insolvency Event    14
1.83Internal Revenue Code    14
1.84Invention    14
1.85Joint Know-How    14
1.86Joint Patent Rights    14
1.87JOT    14
1.88JRC    14
1.89JSC    14







--------------------------------------------------------------------------------




1.90Know-How    15
1.91Lead Compound    15
1.92Lead Product    15
1.93Licensed IP    15
1.94Licensed Product    15
1.95Like-Substance Product    15
1.96Limited Field    15
1.97MAA    15
1.98Major Markets    15
1.99Marketing Study    15
1.100Materials    16
1.101Manufacture    16
1.102Medical Affairs Activities    16
1.103Method of Use Claim    16
1.104Net Sales    16
1.105Non-Compound Active Agent    17
1.106Not Available Target    17
1.107Party    17
1.108Patent Rights    17
1.109Pharmacovigilance Agreement    17
1.110Phase I Study    17
1.111Phase II Study    17
1.112Phase III Study    18
1.113Phase IV Study    18
1.114Pivotal Study    18
1.115PN Field Restriction    18
1.116Post-Approval Commitment Study    18
1.117Product    18
1.118Product Labeling or Product Label    18
1.119R&D Collaboration Term    18
1.120Regulatory Approval    18
1.121Regulatory Authority    19
1.122Regulatory Exclusivity    19
1.123Regulatory Expenses    19
1.124Regulatory Materials    19
1.125Research Plan    19
1.126Reserved Target    19
1.127Roche Background Improvements    20
1.128Roche Compound    20
1.129Roche Grant-Back Patent Rights    20
1.130Roche Group    20
1.131Roche Patent Rights    20
1.132Roche Product    20
1.133Royalty Term    20
1.134Sales    21
1.135Sales Representative    22
1.136Selected Target    22







--------------------------------------------------------------------------------




1.137Selected Target Compound    22
1.138Selected Target Product    22
1.139Specific Patent Right    22
1.140Signature Date    22
1.141Sublicensee    22
1.142Target Nomination Deadline    22
1.143Target Term    23
1.144Territory    23
1.145Third Party    23
1.146Transfer Activities    23
1.147Transfer Compound    23
1.148Transfer Plan    23
1.149US    24
1.150US$    24
1.151Valid Claim    24
1.152Viral Target    24
1.153Additional Definitions    24
2.Grant of License    26
2.1Research Cross License    26
2.2Commercial License    26
2.3Non-Exclusive Roche License    27
2.4Sublicenses    27
2.5License Limitation    28
2.6Freedom-to-operate Licenses    28
3.R&D Collaboration    29
3.1Initiation    29
3.2Selected Target Nomination    29
3.3Scope    30
3.4Research Plans    30
3.5Information Exchange    30
3.6Replacement and Reserved Targets    31
3.7Gatekeeper Process    31
3.8Compound Progression    33
3.9Exclusivity    34
3.10Research Plan Costs of Performance    34
4.Diligence    34
5.Lead Transfer Activities    35
6.Development    35
6.1Development of Lead Product by Dicerna through Dicerna Phase I Study    35
6.2Development by Roche    36
6.3Dicerna Cost Share Option    36
6.4Updates    38
7.Governance    38
7.1Joint Research Committee    38
7.2Joint Steering Committee    39
7.3Members    39
7.4Meetings    39







--------------------------------------------------------------------------------




7.5Minutes    39
7.6Responsibilities of the JRC    40
7.7JRC Decisions    41
7.8JSC Responsibilities and Decision Making for Shared Product Development    41
7.9JSC Responsibilities and Decision Making for Co-Promotion Products    42
7.10JSC Responsibilities for Roche Sole Development/Commercialization of Lead
Product and Hybrid Product    43
7.11Joint Operational Teams    43
7.12Alliance Director    44
7.13Limitations of Authority    44
7.14Expenses    44
7.15Lifetime of JRC and JSC    44
8.Manufacture and Supply    44
8.1Dicerna Phase I Study    44
8.2R&D Collaboration    45
8.3Roche Responsibilities    45
8.4Transfer Activities for Manufacturing    45
9.Regulatory    46
9.1Dicerna Responsibility    46
9.2Transfer to Roche    47
9.3Roche Responsibility    47
9.4Reporting Adverse Events    47
10.Commercialization    48
10.1Generally    48
10.2Booking of Sales; Distribution    48
10.3Updates other than Co-Promotion Products in the Co-Promotion Territory    48
10.4Product Trademarks    48
10.5Product Labeling; Markings and Co-Branding    49
10.6Dicerna US Co-Promotion Option    49
10.7Medical Affairs    51
11.Payments to Dicerna    51
11.1Upfront License Fee for Lead Compound and Selected Targets    51
11.2Development and Regulatory Event Payments    51
11.3Sales Based Events    54
11.4Royalty Payments    54
11.5Disclosure of Payments    58
12.Accounting and reporting    59
12.1Timing of Payments    59
12.2Late Payment    59
12.3Method of Payment    59
12.4Currency Conversion    59
12.5Blocked Currency    59
12.6Reporting    59
13.Taxes    60
13.1Income Taxes    60
13.2Withholding Taxes    60
13.3Foreign-Derived Deduction Eligible Income Reporting    61







--------------------------------------------------------------------------------




13.4No Partnership for Tax Purposes    61
13.5Value Added Tax    61
14.Auditing    61
14.1Dicerna Right to Audit    61
14.2Audit Reports    62
14.3Over-or Underpayment    62
15.Intellectual Property    62
15.1Ownership of Inventions    62
15.2Trademarks    63
15.3Prosecution    63
15.4Patent Coordination Team    64
15.5CREATE Act    64
15.6Infringement    64
15.7Defense    66
15.8Hatch-Waxman    66
15.9Patent Term Extensions    66
15.10Costs of Patent Challenge    67
16.Representations, Warranties and Covenants    67
16.1Dicerna Representations, Warranties and Covenants    67
16.2Roche Representations, Warranties and Covenants    69
16.3Mutual Representations and Warranties    71
16.4No Other Representations and Warranties    71
17.Indemnification    71
17.1Indemnification by Roche    71
17.2Indemnification by Dicerna    71
17.3Procedure    72
18.Liability    72
18.1Limitation of Liability    72
19.Obligation Not to Disclose Confidential Information    72
19.1Non-Use and Non-Disclosure    72
19.2Permitted Disclosure    72
19.3Press Releases    72
19.4Publications    73
19.5Commercial Considerations    73
19.6Injunctive Relief    74
20.Term and Termination    75
20.1Commencement and Term    75
20.2Termination    75
20.3Consequences of Termination    77
20.4Survival    84
21.Bankruptcy    84
22.Miscellaneous    84
22.1Governing Law; Excluded Claims    84
22.2Disputes    85
22.3Arbitration    85
22.4HSR    86
22.5Assignment    87







--------------------------------------------------------------------------------




22.6Debarment    87
22.7Independent Contractor    87
22.8Unenforceable Provisions and Severability    87
22.9Waiver    87
22.10Interpretation    88
22.11Entire Understanding    88
22.12Amendments    88
22.13Invoices    89
22.14Notice    89
22.15Force Majeure    90
22.16Further Assurances    90
22.17Compliance with Laws    90
22.18Export    90
22.19No Third Party Beneficiary Rights    90
22.20Counterparts; Electronic Signatures    91











--------------------------------------------------------------------------------






Collaboration and License Agreement


WHEREAS, Dicerna is the owner of a proprietary RNAi technology platform
designated as GalXCTM which advances the development of next-generation
RNAi-based therapies that act by silencing disease-driving genes in the liver;
WHEREAS, Dicerna has utilized the GalXCTM platform to create potential RNAi
therapies for treating hepatitis B virus including a lead molecule currently in
a Phase I clinical study;
WHEREAS, Roche has expertise in the research, development, manufacture and
commercialization of pharmaceutical products and has an active program in the
discovery and development of oligonucleotide therapeutics intended for the
treatment of hepatitis B virus;
WHEREAS, Roche and Dicerna wish to collaborate in the research and development
of oligonucleotide therapeutics for the treatment of hepatitis B virus;
WHEREAS, Roche desires to commercialize such therapeutics, with Dicerna
retaining options for (i) the sharing of the costs of development, in exchange
for increased royalty rates for Roche’s sales, of the lead molecule in the
United States and (ii) the co-promotion of the lead compound in the United
States; and,
WHEREAS, Dicerna is willing to grant to Roche rights to use certain of its
intellectual property rights to make, use, offer for sale, sell and import and
export Compounds and Products (as such terms are respectively defined below), as
contemplated herein.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, do hereby agree as follows:


1



--------------------------------------------------------------------------------






1.
Definitions

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:



1.1
Accounting Standard

The term “Accounting Standards” shall mean: (i) with respect to Roche, its
Affiliates or its Sublicensee, either IFRS or United States generally accepted
accounting principles (GAAP), in either case, as currently used at the
applicable time by, and as consistently applied by, such applicable entity; or
(ii) with respect to Dicerna or its Affiliates, United States generally accepted
accounting principles (GAAP), as currently used at the applicable time by, and
as consistently applied by, such applicable entity.



1.2
Additional Dicerna Compound

The term “Additional Dicerna Compound” shall mean any GalXC Molecule (a) arising
out of (or provided by either Party or its Affiliates into) the R&D
Collaboration, or any derivative, modification or backup compound thereof, that
is Directed To a Selected Target or (b) that is a derivative, modification or
backup compound of the Lead Compound. If a Selected Target is terminated or
becomes a Discontinued Target, Additional Dicerna Compounds Directed To such
Selected Target shall only retain the status of Additional Dicerna Compounds for
purposes of the provisions of Article 20 (however subject to Section 20.3.4 in
the event of Compulsory Sublicense or Sublicensee rights).



1.3
Affiliate

The term “Affiliate” shall mean any individual, corporation, association or
other business entity that directly or indirectly controls, is controlled by, or
is under common control with the Party in question. As used in this definition
of “Affiliate,” the term “control” shall mean the direct or indirect ownership
of more than fifty percent (>50%) of the stock having the right to vote for
directors thereof or the ability to otherwise control the management of the
corporation or other business entity whether through the ownership of voting
securities, by contract, resolution, regulation or otherwise. Anything to the
contrary in this paragraph notwithstanding, Chugai Pharmaceutical Co., Ltd, a
Japanese corporation (“Chugai”) and/or its subsidiaries (if any) shall not be
deemed as Affiliates of Roche unless Roche provides written notice to Dicerna of
its desire to include Chugai and/or its respective subsidiaries (as applicable)
as Affiliate(s) of Roche.



1.4
Agreement

The term “Agreement” shall mean this document including any and all appendices
and amendments to it as may be added and/or amended from time to time in
accordance with the provisions of this Agreement.



1.5
Agreement Term

The term “Agreement Term” shall mean the period of time commencing on the
Effective Date and, unless this Agreement is terminated sooner as provided in
Article 20, expiring on a Product-by-Product basis on the date when no royalty
or other payment obligations under this Agreement are or will become due.



1.6
Applicable Law

The term “Applicable Law” shall mean any law, statute, ordinance, code, rule or
regulation that has been enacted by a government authority (including any
Regulatory Authority) and is in force as of the Effective Date or comes into
force during the Agreement Term, in each case to the extent that the same is
applicable to the performance by the Parties of their respective obligations or
the Parties’ other activities under this Agreement.







--------------------------------------------------------------------------------








1.7
Available Target

The term “Available Target” shall mean, with respect to a given target, the
Gatekeeper’s good faith belief that a license to Roche is available under Patent
Rights Controlled by Dicerna for compounds Directed To (i) a proposed Host Cell
Factor Target because such proposed Host Cell Factor Target is not on the list
of Not Available Targets and such license is available for the Limited Field or,
(ii) a proposed Viral Target, because such proposed Viral Target is a Viral
Target and such license is available in the Field.



1.8
Biosimilar Product

The term “Biosimilar Product” shall mean, with respect to a Product, a product
that (i) is not produced, licensed or owned by the Roche Group, (ii) as
determined by the relevant Regulatory Authority for the given country or
jurisdiction, is highly similar with respect to such Product, notwithstanding
minor differences in clinically inactive components, and with no clinically
meaningful differences between the product and such Product in terms of the
safety, purity and potency, and (iii) is approved through an abbreviated
regulatory pathway.


For countries or jurisdictions where no explicit biosimilar regulations exist, a
Biosimilar Product includes any product that (i) has been deemed to be
biosimilar to such Product by a Regulatory Authority in another country or
jurisdiction or (ii) have the same nucleic acid sequence as the Compound in such
Product.



1.9
Business Day

The term “Business Day” shall mean 9.00am to 5.00pm local time on a day other
than a Saturday, Sunday or other day on which commercial banking institutions in
New York, New York and Boston, Massachusetts are authorized or permitted by law
to be closed.



1.10
Calendar Quarter

The term “Calendar Quarter” shall mean each period of three (3) consecutive
calendar months, ending March 31, June 30, September 30, and December 31.



1.11
Calendar Year

The term “Calendar Year” shall mean each period of twelve (12) months beginning
on January 1 and ending December 31, except for the first year which shall begin
on the Effective Date and end on December 31.



1.12
cGLP

The term “cGLP” shall mean the current Good Laboratory Practices, including, as
applicable: (a) guidelines provided by the International Council for
Harmonisation of Technical Requirements for Pharmaceuticals for Human Use (ICH),
(b) the requirements in Part 58 of Title 21 of the Code of Federal Regulations
and all related guidance published by the FDA and (c) as required by other
Applicable Law in applicable countries not subject to (a) and (b) where data
from non-clinical studies conducted in other countries may be used to obtain
Regulatory Approval, provided that to the extent applicable to Dicerna, such
additional requirements not otherwise required under clauses (a) and (b) are set
forth in an applicable Research Plan.



1.13
Change of Control

The term “Change of Control” shall mean, with respect to a Party: (a) the
acquisition by any Third Party of beneficial ownership of fifty percent (50%) or
more of the then outstanding common shares







--------------------------------------------------------------------------------





or voting power of such Party, other than acquisitions by employee benefit plans
sponsored or maintained by such Party; (b) the consummation of a business
combination involving such Party, unless, following such business combination,
the stockholders of such Party immediately prior to such business combination
beneficially own directly or indirectly more than fifty percent (50%) of the
then outstanding common shares or voting power of the entity resulting from such
business combination; or (c) the sale of all or substantially all of such
Party’s assets or business relating to the subject matter of the Agreement.



1.14
Change of Control Group

The term “Change of Control Group” shall mean with respect to a Party, the
person or entity, or group of persons or entities, that is the acquirer of, or a
successor to, a Party in connection with a Change of Control, together with
affiliates of such persons or entities that are not Affiliates of such Party
immediately prior to the completion of such Change of Control of such Party.



1.15
Clinical Candidate

The term “Clinical Candidate” shall mean a Compound formally selected by the JRC
during the Target Term, using criteria set forth in the applicable Research
Plan, in preparation for cGLP toxicology and other studies that are required to
be carried out in order to obtain Regulatory Approval for an initial Clinical
Study for such Compound.



1.16
Clinical Study

The term “Clinical Study” shall mean a Phase I Study, Phase II Study, Phase III
Study or Post-Approval Commitment Study, as applicable.



1.17
Combination Product

The term “Combination Product” shall mean
(a)
a single pharmaceutical formulation containing as its active ingredients both a
Compound and one or more Non-Compound Active Agents, or

(b)
a combination therapy comprised of a Compound and one or more Non-Compound
Active Agents, priced and sold in a single package containing such multiple
products or packaged separately but sold together for a single price,

in each case, including all dosage forms, formulations, presentations, line
extensions, and package configurations. All references to Product in this
Agreement shall be deemed to include Combination Product.



1.18
Commercialization

The term “Commercialization” shall mean any and all activities directed to the
preparation for the sale of, offering for sale or sale of a Product, including
activities relating to marketing, promoting, distributing and importing such
Product. When used as a verb, to “Commercialize” and “Commercializing” means to
engaged in Commercialization, and “Commercialized” has a corresponding meaning.
For clarity, “Commercialization” shall not include any research or Development
activities.



1.19
Commercialization Plan

The term “Commercialization Plan” shall mean a commercialization plan and budget
for the Co-Promotion Territory prepared by Roche and provided to Dicerna with
respect to Shared Products that are subject to the Co-Promotion Option or are
Co-Promotion Products that will include: (i) sales force and launch planning for
Shared Products (to the extent applicable), (ii) marketing plans and budget.







--------------------------------------------------------------------------------





For Co-Promotion Products, the Parties (including through the JSC, as
applicable) will review the Commercialization Plan from time to time as
necessary for the purpose of considering appropriate amendments thereto;
provided that (a) such review shall occur no less frequently than once every six
(6) months, (b)  Roche shall make appropriate representatives available to
discuss and answer questions concerning the Commercialization Plan with Dicerna
at least twice annually upon Dicerna’s reasonable request in accordance with
Section 7.12. In addition, either Party, through its representatives on the JSC
(to the extent applicable), may propose amendments to the Commercialization Plan
for Co-Promotion Products at any time.



1.20
Commercially Reasonable Efforts

[* * *]



1.21
Committee

The term “Committee” shall mean the JRC or the JSC.



1.22
Companion Diagnostic

The term “Companion Diagnostic” shall mean any product or service that:
(a)
identifies a person having a disease or condition, or a molecular genotype or
phenotype that predisposes a person to such disease or condition, for which a
Product could be used to treat and/or prevent such disease or condition;

(b)
defines the prognosis or monitors the progress of a disease or condition in a
person for which a Product could be used to treat and/or prevent such disease or
condition;

(c)
is used to select a therapeutic or prophylactic regimen, wherein at least [* *
*] potential therapeutic or prophylactic regimen involves a Product, and where
the selected regimen is determined, based on the use of such product or service,
to likely be effective and/or to be safe for a person; and/or

(d)
is used to confirm a Product’s biological activity and/or to optimize dosing or
the scheduled administration of a Product.




1.23    Competitor
[* * *]



1.24
Complete or Completion

The term “Complete” or “Completion” shall mean the availability of the final
formal written report in relation to a Clinical Study setting out a final
assessment of the results and conclusion of such Clinical Study.



1.25
Composition of Matter Claim

The term "Composition of Matter Claim" shall mean, for a given Product in a
given country of the Territory, a Valid Claim that Covers the composition of
matter of the Compound per se, or the composition of matter of the Product
comprising the Compound plus unspecified pharmaceutically-acceptable excipients.
For clarity, a Compound may include an oligonucleotide sequence capable of
providing a guide strand that inhibits or prevents the expression or translation
of viral or host cell factor genes in a human host.



1.26
Compound

The term “Compound” shall mean any Dicerna Compound or Roche Compound.









--------------------------------------------------------------------------------






1.27
Compulsory Sublicense Compensation

The term “Compulsory Sublicense Compensation” shall mean, for a given country or
region in the Territory, the compensation paid to Roche by a Third Party (a
“Compulsory Sublicensee”) under a license or sublicense of applicable Licensed
IP, Joint Patent Rights or Roche Patent Rights granted to the Compulsory
Sublicensee (the “Compulsory Sublicense”) through the order, decree or grant of
a governmental authority having competent jurisdiction in such country or
region, authorizing such Third Party to manufacture, use, sell, offer for sale,
import or export a Product in such country or region.



1.28
Confidential Information

The term “Confidential Information” shall mean any and all information, data or
know-how (including Know-How), whether technical or non-technical, oral or
written, that is disclosed by one Party or its Affiliates (“Disclosing Party”)
to the other Party or its Affiliates (“Receiving Party”). Confidential
Information shall not include any information, data or know-how that:
(i)
was generally available to the public at the time of disclosure, or becomes
available to the public after disclosure by the Disclosing Party other than
through fault (whether by action or inaction) of the Receiving Party or its
Affiliates,

(ii)
can be evidenced by written records to have been already known to the Receiving
Party or its Affiliates prior to its receipt from the Disclosing Party,

(iii)
is obtained at any time lawfully from a Third Party under circumstances
permitting its use or disclosure,

(iv)
is developed independently by the Receiving Party or its Affiliates as evidenced
by written records that evidence such development without the knowledge of the
Confidential Information transferred hereunder, or

(v)
is approved in writing by the Disclosing Party for release by the Receiving
Party.



The terms of this Agreement shall be considered Confidential Information of the
Parties.



1.29
Continuation Election Notice

The term “Continuation Election Notice” shall mean the notice Dicerna provides
to Roche under Section 20.3.2 or 20.3.3 describing (i) Dicerna’s bona fide
intentions to continue ongoing Development and Commercialization of applicable
Licensed Product(s) and (ii) Dicerna’s request for Roche’s continuation of
activities during the termination period and/or transfer of the data, material
and information relating to the applicable Licensed Product(s) in accordance
with Section 20.3.2 or 20.3.3.



1.30
Control

The term “Control” shall mean (as an adjective or as a verb including
conjugations and variations such as “Controls” “Controlled” or “Controlling”)
(a) with respect to Patent Rights and/or Know-How, the possession by a Party of
the ability to grant a license or sublicense of such Patent Rights and/or
Know-How without violating the terms of any agreement or arrangement between
such Party and any other party and (b) with respect to proprietary materials,
the possession by a Party of the ability to supply such proprietary materials to
the other Party as provided herein without violating the terms of any agreement
or arrangement between such Party and any other party. Notwithstanding anything
in this Agreement to the contrary, in the event of a Change of Control of a
Party, such Party shall be deemed to not own or Control any intellectual
property right that is owned or Controlled by the Change of Control Group except
to the extent the Change of Control Group intermingles its intellectual property
with the Party’s intellectual property.







--------------------------------------------------------------------------------








1.31
Co-Promotion Exercise Period

The term “Co-Promotion Exercise Period” shall mean, with respect to a Shared
Product, the period commencing upon Dicerna’s exercise of its Cost Share Option
and ending upon the later of (i) [* * *] after Roche provides Dicerna with the
Roche Estimate pursuant to Section 10.6.2(a) and (ii) [* * *] after the Roche
Response Date (if Dicerna provides timely Shared Product Questions).



1.32
Co-Promotion Product

The terms “Co-Promotion Product” shall mean a Shared Product for which Dicerna
has a Co-Promotion Right as of the applicable time.



1.33
Co-Promotion Territory

The terms “Co-Promotion Territory” shall mean the US.



1.34
Cost of Manufacture

The term “Cost of Manufacture” shall mean:
(a)
When a Party Manufactures directly, the sum of: (i) the cost (as defined in each
such Party's Accounting Standards consistently applied) to Manufacture a Shared
Product (or potential Shared Product), including items such as cost of
materials, yield and waste levels, direct labor, etc.; (ii) any additional
applicable overhead, including items such as costs that relate to such Party’s
supervisory, occupancy, facility and equipment, etc., as calculated according to
and consistent with such Party’s internal policies; (iii) other such costs
burdened to the product due to Manufacturing (including inventory write-offs and
excess capacity charges to the extent not exceeding [* * *]); and (iv) the
actual costs associated with the technology transfer to a CMO to enable
Manufacturing of that product, including any upfront and milestone based
payments and startup costs allocable to the Shared Product that are associated
therewith. All Cost of Manufacture shall be consistently applied to the product
for ongoing clinical trials.

(b)
When a Party uses a CMO to Manufacture a Shared Product, the amount actually
paid to (and not reimbursed by) each such CMO, including FTE costs associated
with overseeing any CMO.




1.35
Cover

The term “Cover” shall mean (as an adjective or as a verb including conjugations
and variations such as “Covered,” “Coverage” or “Covering”) that the developing,
making, using, offering for sale, promoting, selling, exporting or importing of
a given compound, formulation or product would infringe a Valid Claim in the
absence of a license under or ownership in the Patent Rights to which such Valid
Claim pertains. The determination of whether a compound, formulation, process or
product is Covered by a particular Valid Claim shall be made on a
country-by-country basis.



1.36
CTA

The term “CTA” shall mean a submission made to the applicable Regulatory
Authority, the purpose of which is to gain necessary clearance, licensure or
approval by such agency to lawfully distribute a product to perform a human
clinical trial of such product that at the time of such submission is not
otherwise lawfully able to be distributed or marketed under the Applicable Laws
of the relevant jurisdiction. CTAs include the CTAs approved by the EMA or
Health Canada, investigational new drug applications (“IND”) as defined in the
FDCA and applicable regulations promulgated by the FDA, or the equivalent
application to the equivalent agency in any other country or group of countries,
the filing of which is necessary to commence clinical testing of the Products in
humans.









--------------------------------------------------------------------------------






1.37
Detail

The term “Detail” shall mean a one-on-one face-to-face contact in which a Sales
Representative makes a presentation, including selling message and features and
benefits of the Product to a professional having prescribing authority.
E-details and presentations made at conventions or similar gatherings will not
constitute a Detail. Sample drops (if applicable) and reminder details shall not
constitute a Detail. Attendance at group meetings or other group situations
shall only be considered a single Detail regardless of the number of
participants. For the avoidance of doubt, Details may occur in group situations
if the definition of a Detail is met. When used as a verb, “Detailing” shall
mean to engage in the activities set forth herein.



1.38
Development

The term “Development” shall mean all activities undertaken by or on behalf of
any Roche Group member on and after the Initiation of GLP Tox Study to develop a
Compound or a Product including cGLP studies, manufacturing process and drug
product (dosage form) development, conducting toxicology studies, clinical
testing and all Clinical Studies (including approved investigator sponsored
studies), statistical analysis and report writing, regulatory affairs and
clinical regulatory activities. For further avoidance of doubt, Development does
not include activities undertaken by or on behalf of a Party under the R&D
Collaboration. When used as a verb, to “Develop” and “Developing” means to
engage in Development, and “Developed” has a corresponding meaning.



1.39
Development Costs

The term “Development Costs” shall mean the global costs actually incurred,
including FTE Costs and any direct out-of-pocket costs or expenses paid or
accrued in accordance with Accounting Standards, by any Roche Group member for
Development of a Shared Product (or potential Shared Product) including studies
of the clinical aspects conducted internally or by individual investigators, or
consultants necessary for the purpose of obtaining, maintaining and/or expanding
marketing approval of such Shared Product, process development, process
improvement and recovery costs, failed clinical lots, qualification lots, costs
for preparing, submitting, reviewing or developing data or information for the
purpose of submission to a governmental authority to obtain, maintain and/or
expand marketing approval of such Shared Product. Development Costs shall not
include costs associated with Companion Diagnostics. The Development Costs shall
also include expenses for data management, CROs, statistical designs and
studies, documentation preparation and other administration expenses associated
with the clinical testing program or Post-Approval Commitment Studies and Cost
of Manufacture for clinical supply of such Shared Product. By way of example,
Development Costs may include costs in connection with the following activities:
(a)
Clinical Studies (for clarity including Post-Approval Commitment Studies but
excluding Marketing Studies and Phase IV Studies) for such Shared Products,
including (i) the preparation for and conduct of clinical trials (except
clinical trials that are solely conducted for regulatory requirements specific
to a particular country or territory outside the US); (ii) data collection,
management and analysis and report writing; (iii) clinical laboratory work;
(iv) advisory meetings in connection with such Shared Products; and
(v) Regulatory Expenses in direct connection with Clinical Studies for such
Shared Products;

(b)
CMC-related Development activities, including activities relating to the
development and establishment of the clinical and commercial manufacturing
process for such Shared Products and establishment of the supply chain; and

(c)
Cost of Manufacture for such Shared Products or other drug or product or other
materials used for such Shared Products, including combination agents and
comparators.








--------------------------------------------------------------------------------








1.40
Development Plan

The term “Development Plan” shall mean Roche’s development plan for the Lead
Product, the scope and level of detail of which shall be consistent with the
standards Roche applies to its internal programs at a similar stage of
development.



1.41
Dicerna Base Patent Rights

The term “Dicerna Base Patent Rights” shall mean the Patent Rights listed in
Appendix 1.41 of this Agreement.



1.42
Dicerna Compound

The term “Dicerna Compound” shall mean
(a)
any Additional Dicerna Compounds, and

(a)
any GalXC Molecules owned or Controlled by Dicerna Directed To HBV other than
Additional Dicerna Compounds, including

(i)    the Lead Compound, and
(ii)    any derivative, modification or backup compound to the Lead Compound.
in both cases excluding a Roche Compound.



1.43
Dicerna GalXC Platform Patent Rights

The term “Dicerna GalXC Platform Patent Rights” shall mean Patent Rights owned
or Controlled (other than by license from the Roche Group under this Agreement)
by Dicerna or its Affiliates, prior to or during the Agreement Term, that are
reasonably necessary or useful to research, have researched, develop, have
developed, make, have made, use, have used, register, have registered, sell,
have sold, offer for sale, import or export GalXC Molecules and claim the GalXC
Platform or the use or manufacture thereof, but however do not claim exclusively
(i) Compounds, targets or associated sequences/constructs, in each case Directed
To HBV or (ii) the use or manufacture of such Compounds or targets. Dicerna
GalXC Platform Patent Rights as of the Effective Date are listed in
Appendix 1.43 of this Agreement.



1.44
Dicerna Phase I Study

The term “Dicerna Phase I Study” shall mean the Phase I Study for the Lead
Compound that Dicerna has commenced but not yet Completed as of the Signature
Date, as well as the Optional Phase I Cohorts(s) if applicable.



1.45
Directed To

The term “Directed To” shall mean with regard to an RNAi product or
oligonucleotide product and target, [* * *]. For clarity, if the defined term
“Directed To” is separated, such as when required grammatically (e.g., when
discussing targets “To which a product is Directed”), such separated term shall
maintain the same meaning set forth in the previous sentence.



1.46
Discontinued Target

The term “Discontinued Target” shall mean a target that has been designated as
such in accordance with Sections 3.8, 20.2.4 or 20.2.5.









--------------------------------------------------------------------------------






1.47
Effective Date

The term “Effective Date” is defined in Section 22.4.



1.48
EMA

The term “EMA” shall mean the European Medicines Agency or any successor agency
with responsibilities comparable to those of the European Medicines Agency.



1.49
Encumbered Combination Agent

The term “Encumbered Combination Agent” shall mean an active ingredient in a
Combination Product that is not a Compound and that (i) is subject to Third
Party rights or obligations granted from or to the Roche Group or (ii) directly
competes with a product under clinical development or commercialization by
Dicerna.



1.50
Encumbered Combination Indication

The term “Encumbered Combination Indication” shall mean, with respect to a
Co-Promotion Product that is a Combination Product containing an active
ingredient that is not a Compound, an indication for which Regulatory Approval
is obtained with respect to which Roche has granted to a Third Party
co-promotion or other rights.



1.51
EU

The term “EU” shall mean the European Union and all its then-current member
countries but including in any case France, Germany, Italy, Spain and the United
Kingdom regardless of whether they are then-current member countries.



1.52
Excluded Claim

The term “Excluded Claim” shall mean a dispute, controversy or claim between the
Parties that concerns (a) the validity or infringement, scope, enforceability or
inventorship of a patent, trademark or copyright, or (b) any antitrust,
anti-monopoly or competition Applicable Law, whether or not statutory.



1.53
Excluded Dicerna Patent Right

The term “Excluded Dicerna Patent Right” shall mean a claim in a Patent Right
owned or Controlled by Dicerna to the extent that such claim exclusively claims
a Non-Compound Active Agent, alone or in combination with other molecular
entities, none of which can be Compounds. For clarity, if a claim in a Patent
Right Controlled by Dicerna lists a molecular entity that is a Compound, then
such Patent Right is not an Excluded Dicerna Patent Right.



1.54
Exclusivity Period

The term “Exclusivity Period” shall mean the period of time commencing on the
Effective Date and ending the earlier of the non-initiation, expiration or
earlier termination of the R&D Collaboration. For clarity, if the R&D
Collaboration does not commence, the Exclusivity Period for both Parties will
end as of the earlier of date of the notice of termination of the Agreement or
the date of Roche’s notice that Roche elects not to initiate the R&D
Collaboration.



1.55
Ex-Limited Licensee

The term “Ex-Limited Licensee” shall mean Third Parties (and their respective
sublicensees, successor or assigns) to whom Dicerna has granted as of the
Signature Date rights imposing PN Field Restrictions.



1.56
Expert








--------------------------------------------------------------------------------





The term “Expert” shall mean a person with no less than [* * *] of
pharmaceutical industry experience and expertise having occupied at least one
senior position within a large pharmaceutical company relating to product
commercialization and/or licensing but excluding any current or former employee
or consultant of either Party. Such person shall be fluent in the English
language.



1.57
Extraordinary Event

The term “Extraordinary Event” shall mean Development Costs associated with any
of the following activities that were not anticipated in a given Annual Budget
and the then current Development Plan: (i) faster than planned Clinical Study
enrollment, (ii) written guidance or requirements from a Regulatory Authority
that would result in amendments to the Development Plan, (iii) technical issues
affecting the ability to supply clinical material of Compound or Product or
(iv) mutual agreement by the Parties to amend the Development Plan.



1.58
FDA

The term “FDA” shall mean the Food and Drug Administration of the United States
of America.



1.59
FDCA

The term “FDCA” shall mean the Food, Drug and Cosmetics Act.



1.60
Field

The term “Field” shall mean all uses.



1.61
Filing

The term “Filing” shall mean the filing of an application by the FDA as defined
in the FDCA and applicable regulations, or the equivalent application to the
equivalent agency in any other country or group of countries including MAA by
the EMA, the official approval of which is required before any lawful commercial
sale or marketing of Products.



1.62
Finalized

The term “Finalized” shall mean the applicable Clinical Study has been fully
enrolled with the last enrolled patient receiving the last dose of Product
pursuant to the study protocol and the draft clinical study report including
listings and tables are available.



1.63
First Commercial Sale

The term “First Commercial Sale” shall mean, on a country-by-country basis, the
first invoiced sale of a Product to a Third Party by the Roche Group following
the receipt of any Regulatory Approval required for the sale of such Product, or
if no such Regulatory Approval is required, the date of the first invoiced sale
of a Product to a Third Party by the Roche Group in such country.





1.64
FTE

The term “FTE” shall mean with respect to a person, the equivalent of the work
of [* * *] employee full time for [* * *] (consisting of [* * *] per Calendar
year excluding vacations and holidays), or such other period as may be
prescribed by Applicable Law, on a country-by-country basis. Overtime, work on
weekends, holidays and the like will not be counted with any multiplier (e.g.
time-and-a-half or double time) toward the number of hours that are used to
calculate the FTE contribution.



1.65
FTE Costs








--------------------------------------------------------------------------------





The term “FTE Costs” shall mean Roche’s or Dicerna’s FTE rate, assessed
consistent with internal Accounting Standards, multiplied by the applicable
number of FTEs of Roche or its Affiliates or Dicerna or its Affiliates, as
applicable, performing the applicable activities during such period multiplied
by the applicable percentage of time such FTEs have performed the applicable
activities during such period.



1.66
Gatekeeper

The term “Gatekeeper” shall mean an independent outside counsel appointed by
Dicerna responsible for conducting the Gatekeeper Process, through which Roche
may directly inquire as to whether any proposed target is an Available Target or
Not Available Target.



1.67
Gatekeeper Process

The term “Gatekeeper Process” shall mean the processes described in Section 3.7
to be used for target nomination or target reservation.



1.68
GalXC Molecule

The term “GalXC Molecule” shall mean [* * *].



1.69
GalXC Platform

The term "GalXC Platform" shall mean [* * *].



1.70
GalXC Platform Improvements

The term “GalXC Platform Improvements” shall mean [* * *].



1.71
Genentech

The term “Genentech” shall mean Genentech, Inc. for so long as Genentech is an
Affiliate of Roche.



1.72
Genentech Patent Right

The term “Genentech Patent Right” shall mean Patent Rights claiming inventions
based on projects originating from the Genentech early development organization
made by or on behalf of Genentech employees (with or without Third Parties). As
of the Signature Date, as between the Roche Group Affiliates, Genentech Patent
Rights are owned by Genentech in the US and Roche Basel outside the US.



1.73
Generic Product

The term “Generic Product” shall mean, with respect to a Product, a product that
(i) is not produced, licensed or owned by the Roche Group, (ii) contains a
pharmaceutically active ingredient that is the same as any Compound in such
Product, (iii) has the same or substantially the same labelling as the
applicable Product for at least one indication of such Product, and (iv) is
approved through an abbreviated regulatory pathway, to the extent one exists in
a given country.



1.74
Handle

The term “Handle” shall mean preparing, filing, prosecuting (including
interferences, reissue, re-examination, post-grant reviews, inter-partes
reviews, derivation proceedings and opposition proceedings) and maintaining.



1.75
HBV

The term “HBV” shall mean hepatitis B virus.



1.76
Host Cell Factor Target








--------------------------------------------------------------------------------





The term “Host Cell Factor Target” shall mean [* * *]:
 



1.77
Hybrid Product

The term “Hybrid Product” shall mean a Product, on a country-by-country basis,
that contains (i) a Lead Compound where such Lead Compound has already been
included in a Lead Product that has achieved its First Commercial Sale in such
country as a Product not containing a Selected Target Compound and (ii) at least
one Selected Target Compound.



1.78
IFRS

The term “IFRS” shall mean International Financial Reporting Standards.



1.79
Improvement

The term “Improvement” shall mean, any Invention which is [* * *].



1.80
Initiation

The term “Initiation” shall mean the date that a human is first dosed with the
Product in a Clinical Study approved by the respective Regulatory Authority.



1.81
Initiation of GLP Tox Study

The term “Initiation of GLP Tox Study” shall mean, with respect to a Compound or
Product, the date that the first animal is first dosed with such Compound or
Product in a study of the relationship between dose and its effects on the
exposed animal, where (i) the study is conducted in accordance with cGLP
standards and (ii) the study is intended to support establishment of a safe
starting dose of the Compound or Product in human Clinical Studies.



1.82
Insolvency Event

The term “Insolvency Event” shall mean circumstances under which a Party (i) has
a receiver or similar officer appointed over all or a material part of its
assets or undertaking; (ii) passes a resolution for winding-up (other than a
winding-up for the purpose of, or in connection with, any solvent amalgamation
or reconstruction) or a court makes an order to that effect or a court makes an
order for administration (or any equivalent order in any jurisdiction);
(iii) enters into any composition or arrangement with its creditors (other than
relating to a solvent restructuring); (iv) ceases to carry on business; (v) is
unable to pay its debts as they become due in the ordinary course of business.



1.83
Internal Revenue Code

The term “Internal Revenue Code” shall mean the US Internal Revenue Code of
1986, as amended.



1.84
Invention

The term “Invention” shall mean an invention, whether or not patentable, that is
conceived or reduced to practice in connection with any activity carried out
pursuant to this Agreement. Under this definition, an Invention may be made by
employees of Dicerna solely or jointly with a Third Party (a “Dicerna
Invention”), by employees of the Roche Group solely or jointly with a Third
Party (a “Roche Invention”), or jointly by employees of Dicerna and employees of
the Roche Group with or without a Third Party (a “Joint Invention”).



1.85
Joint Know-How








--------------------------------------------------------------------------------





The term “Joint Know-How” shall mean Know-How that is made jointly by employees
of Dicerna and the Roche Group, with or without a Third Party in connection with
any activity carried out pursuant to this Agreement.



1.86
Joint Patent Rights

The term “Joint Patent Rights” shall mean all Patent Rights Covering a Joint
Invention other than GalXC Platform Improvements or Roche Background
Improvements.



1.87
JOT

The term “JOT” shall mean a joint operating team (or Joint Project Team)
described in Section 7.10.



1.88
JRC

The term “JRC” shall mean the joint research committee described in Section 7.1.



1.89
JSC

The term “JSC” shall mean the joint steering committee described in Section 7.2.



1.90
Know-How

The term “Know-How” shall mean data, knowledge and information, including
materials, samples, chemical manufacturing data, toxicological data,
pharmacological data, preclinical and clinical data, assays, platforms,
formulations, specifications, quality control testing data, that are
confidential and necessary or useful for the discovery, manufacture, development
or commercialization of Products.



1.91
Lead Compound

The term “Lead Compound” shall mean the molecule designated as DCR-S219, the
structure of which is listed in Appendix 1.91 of this Agreement.



1.92
Lead Product

The term “Lead Product” shall mean any Product containing the Lead Compound and
does not include a Selected Target Compound.



1.93
Licensed IP

The term “Licensed IP” shall mean all Patent Rights and Know-How Controlled by
Dicerna or its Affiliates (other than by license from the Roche Group under this
Agreement), prior to or during the term of the Agreement, necessary or useful to
research, have researched, develop, have developed, make, have made, use, have
used, register, have registered, sell, have sold, offer for sale, import or
export Compounds and/or Products in the Field, including Dicerna Base Patent
Rights and Dicerna GalXC Platform Patent Rights, but excluding Excluded Dicerna
Patent Rights.



1.94
Licensed Product

The term “Licensed Product” shall mean any product, including any Combination
Product, containing a Dicerna Compound as a pharmaceutically active ingredient,
regardless of their finished forms or formulations or dosages. One Licensed
Product may be distinguished from another Licensed Product by the Dicerna
Compound being a distinctive active pharmaceutical ingredient.



1.95
Like-Substance Product

The term “Like-Substance Product” shall mean a Generic Product or Biosimilar
Product.



1.96
Limited Field








--------------------------------------------------------------------------------





The term “Limited Field” shall mean [* * *].



1.97
MAA

The term “MAA” shall mean a marketing authorization application, including all
necessary documents, data, and other information concerning a Product, required
for Regulatory Approval of the Product as a pharmaceutical product by the EMA or
an equivalent application (such as an NDA) to the equivalent agency in any other
country or group of countries (e.g. an NDA with the FDA).



1.98
Major Markets

The term “Major Markets” shall mean the [* * *].



1.99
Marketing Study

The term “Marketing Study” shall mean any human clinical study for a Shared
Product conducted following Initiation of a Pivotal Study for such Shared
Product that is not required for receipt of Regulatory Approval (whether such
human clinical study is conducted prior to or after receipt of such Regulatory
Approval) and is not a Post-Approval Commitment Study, but that may be useful in
support of the post-Regulatory Approval exploitation of such Shared Product.



1.100
Materials

The term “Materials” shall mean any laboratory research materials that consist
of the following substances (other than oligonucleotides): (i) organic or
inorganic chemical or compound; (ii) gene; (iii) vector or construct, whether
plasmid, phage, virus or any other type; (iv) host organism, including bacteria
and eukaryotic cells; (v) eukaryotic or prokaryotic cell line or expression
system; (vi) protein, including any peptide or amino acid sequence, enzyme,
antibody or protein conferring targeting properties and any fragment of a
protein or peptide or enzyme; (vii) genetic material, including any genetic
control element (e.g., promoters); (viii) virus; or (ix) assay.



1.101
Manufacture

The term “Manufacture” or “Manufacturing” shall mean all operations in the
manufacture, receipt, incoming inspections, storage and handling of materials,
manufacture, processing, formulation, filling, packaging, labeling, warehousing,
quality control testing (including in-process release and stability testing),
shipping and release of Shared Products.



1.102
Medical Affairs Activities

The term “Medical Affairs Activities” shall mean the coordination of medical
information requests and field based medical scientific liaisons with respect to
Co-Promotion Products, including activities of medical scientific liaisons,
activities involving key opinion leaders, and the provision of medical
information services with respect to a Co-Promotion Product.



1.103
Method of Use Claim

The term "Method of Use Claim" shall mean, for a given Product in a given
country of the Territory, a Valid Claim of an issued patent that claims an
approved indication in such country for the Product.



1.104
Net Sales

[* * *].



1.105
Non-Compound Active Agent

The term “Non-Compound Active Agent” shall mean a therapeutically or
prophylactically active ingredient or compound that is not a Compound.







--------------------------------------------------------------------------------








1.106
Not Available Target

The term “Not Available Target” shall mean, [* * *].



1.107
Party

The term “Party” shall mean Dicerna or Roche, as the case may be, and “Parties”
shall mean Dicerna and Roche collectively.



1.108
Patent Rights

The term “Patent Rights” shall mean all rights under any issued patent or
pending patent application (which, for the purposes of this Agreement, includes
certificates of invention, applications for certification of invention, and
priority rights), in any country of the Territory, including any patents issuing
on such patent application, and further including any and all provisional,
substitution, extension (including pediatric exclusivity extension) or
supplementary protection certificate, reissue, reexamination, restoration,
renewal, confirmation, registration, revalidation, revisions and additions,
divisional, continuation, continued prosecution (and requests therefor), or
continuation-in-part of any of the foregoing.



1.109
Pharmacovigilance Agreement

The term “Pharmacovigilance Agreement” shall mean an agreement entered into by
the Parties to set forth the responsibilities and obligations of the Parties
with respect to the procedures and timeframes for compliance with Applicable
Laws pertaining to safety of the applicable Product and its related activities.



1.110
Phase I Study

The term “Phase I Study” shall mean a human clinical trial in any country that
would satisfy the requirements of 21 C.F.R. § 312.21(a) (FDCA), as amended from
time to time, and the foreign equivalent thereof.



1.111
Phase II Study

The term “Phase II Study” shall mean a human clinical trial, for which the
primary endpoints include a determination of an effective dose range for
Phase III Studies and/or a preliminary determination of efficacy in patients
being studied as described in 21 C.F.R. § 312.21(b) (FDCA), as amended from time
to time, and the foreign equivalent thereof.



1.112
Phase III Study

The term “Phase III Study” shall mean a human clinical trial that is
prospectively designed to demonstrate statistically whether a product is safe
and effective for use in humans in a manner sufficient to obtain Regulatory
Approval to market such product in patients having the disease or condition
being studied as described in 21 C.F.R. § 312.21(c) (FDCA), as amended from time
to time, and the foreign equivalent thereof.



1.113
Phase IV Study

The term “Phase IV Study” shall mean a human clinical trial initiated
post-approval of the Product to accumulate evidence about the efficacy and/or
safety of the Product, which shall not include any Post-Approval Commitment
Study.



1.114
Pivotal Study








--------------------------------------------------------------------------------





The term “Pivotal Study” shall mean, with respect to any Product, a Clinical
Study that at the time of Initiation (or any later expansion of patient
enrollment, if applicable), is expected to be the basis for Regulatory Approval
of such Product.



1.115
PN Field Restriction

The term “PN Field Restriction” shall mean, [* * *].



1.116
Post-Approval Commitment Study

The term “Post-Approval Commitment Study” shall mean any human clinical study
for a Shared Product conducted after marketing authorization of such Shared
Product has been obtained from the FDA at the request of or requirement of the
FDA.



1.117
Product

The term “Product” shall mean any Licensed Product or Roche Product.



1.118
Product Labeling or Product Label

The term “Product Labeling” or “Product Label” shall mean, with respect to a
Product in a country in the Territory, (a) the Regulatory Authority-approved
prescribing information for such Product for such country, including any
required patient information, and (b) all labels and other written, printed or
graphic matter upon a container, wrapper or any package insert utilized with or
for such Product in such country, including any required patent marking.



1.119
R&D Collaboration Term

The term “R&D Collaboration Term” shall mean the period of time commencing on
the first individual Target Term and ending on the conclusion of the last
individual Target Term.



1.120
Regulatory Approval

The term “Regulatory Approval” shall mean any approvals (including supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations (including marketing and labeling
authorizations) by a Regulatory Authority, necessary for the research,
Development, registration, Manufacture (including formulation), distribution,
importation, exportation, use, sale or Commercialization of a pharmaceutical
product (including a Compound or Product) in a regulatory jurisdiction in the
Territory.



1.121
Regulatory Authority

The term “Regulatory Authority” shall mean any national, supranational (e.g.,
the European Commission, the Council of the European Union, the EMA), regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity including the FDA or any counterpart of the FDA
outside the United States, in each country involved in the granting of
regulatory approval for, or with authority over, the research, Development,
registration, Manufacture (including formulation) and Commercialization of, a
pharmaceutical product (including a Compound or Product), which may include the
authority to grant the required reimbursement and pricing approvals for such
sale.



1.122
Regulatory Exclusivity

The term “Regulatory Exclusivity” shall mean any exclusive marketing rights or
data exclusivity rights conferred by any governmental authority under Applicable
Law with respect to a Product in a country or jurisdiction in the Territory to
prevent Third Parties from selling such Product in such country or jurisdiction,
other than a Patent Right, including orphan drug exclusivity, pediatric
exclusivity, rights







--------------------------------------------------------------------------------





conferred in the U.S. under the FD&C Act, in the EU under Directive 2001/83/EC,
or rights similar thereto in other countries or regulatory jurisdictions in the
Territory.



1.123
Regulatory Expenses

The term “Regulatory Expenses” shall mean those FTE Costs and any direct
out-of-pocket costs (including filing, user, maintenance and other fees paid to
Regulatory Authorities) paid or incurred as an expense in accordance with
Accounting Standards by Roche or any of its Affiliates or Sublicensees after the
Effective Date, that are specifically identifiable or reasonably allocable to
the preparation of regulatory submissions for, and the obtaining and maintenance
of Regulatory Approval, including compliance with Regulatory Approvals and
requirements of such Regulatory Authorities, adverse event recordation and
reporting and regulatory affairs activities.



1.124
Regulatory Materials

The term “Regulatory Materials” shall mean any regulatory application,
submission, notification, communication, correspondence, registration and other
filings made to, received from or otherwise conducted with a Regulatory
Authority in order to Develop or Commercialize the applicable Lead Compound and
Lead Product. Regulatory Materials include any CTAs.



1.125
Research Plan

The term “Research Plan” shall mean the agreed upon plan of research for each
Selected Target including the criteria to be used for selecting a Clinical
Candidate. Updates to the Research Plan do not require an amendment to this
Agreement and may be approved by unanimous consent of the JRC.



1.126
Reserved Target

The term “Reserved Target” shall mean [* * *]. The number of Host Cell Factor
Targets designated as either Reserved Targets, Selected Targets and Discontinued
Targets at any given time cannot exceed five (5) in aggregate during the course
of the collaboration (the “Host Cell Factor Target Limitation”).



1.127
    Roche Background Improvements

The term “Roche Background Improvements” shall mean [* * *].



1.128
Roche Compound

The term “Roche Compound” shall mean an oligonucleotide compound Controlled by
Roche and provided by Roche or its Affiliates into the R&D Collaboration that is
Directed To a Selected Target and is not a GalXC Molecule.



1.129
Roche Grant-Back Patent Rights

The term “Roche Grant-Back Patent Rights” shall mean Patent Rights Controlled by
Roche that are reasonably necessary to develop, have developed, manufacture,
have manufactured, use, offer to sell, sell, promote, export and import Dicerna
Compounds or Licensed Products that are not Combination Products. For purposes
of clarity, Genentech Patent Rights are specifically excluded from Roche
Grant-Back Patent Rights.



1.130
Roche Group

The term “Roche Group” shall mean collectively Roche, its Affiliates and its
Sublicensees.



1.131
Roche Patent Rights

The term “Roche Patent Rights” shall mean all Patent Rights that Roche Controls
(other than by a license from Dicerna under this Agreement) during the Agreement
Term other than Licensed IP and







--------------------------------------------------------------------------------





Joint Patent Rights. For purposes of clarity, Genentech Patent Rights are
specifically excluded from Roche Patent Rights.



1.132
Roche Product

The term “Roche Product” shall mean any product, including any Combination
Product, containing a Roche Compound as a pharmaceutically active ingredient,
regardless of their finished forms or formulations or dosages. One Roche Product
may be distinguished from another Roche Product by the Roche Compound being a
distinctive active pharmaceutical ingredient.



1.133
Royalty Term

The term “Royalty Term” shall mean, with respect to a Product and for a given
country, the period of time commencing on the date of First Commercial Sale of
the Product in such country and ending:
(a)
for Lead Products: on the later of the date that is [* * *].

(b)
for Hybrid Products: on the later of the date that is [* * *] and

(c)
for Selected Target Products: on the later of the date that is [* * *]




1.134
Sales

The term “Sales” shall mean, for a Product in a particular period, the sum of
(i) and (ii):


[* * *].


By way of example, the gross-to-net deductions taken in accordance with IFRS as
of the Effective Date include:


(a)
credits, reserves or allowances actually granted for (i) damaged, outdated,
returned, rejected, withdrawn or recalled Product, (ii) wastage replacement and
short-shipments; (iii) billing errors and (iv) indigent patient and similar
programs (e.g., price capitation);

(b)
governmental price reductions and government mandated rebates;

(c)
chargebacks, including those actually granted to wholesalers, buying groups and
retailers;

(d)
customer rebates, including cash sales incentives for prompt payment, cash and
volume discounts; and

(e)
taxes and any other governmental charges or levies imposed upon or measured by
the import, export, use, manufacture or sale of a Product (excluding income or
franchise taxes).



For purposes of clarity, any such Sublicensee sales as reported to Roche in
accordance with Compulsory Sublicense agreements shall be excluded from the
sales amount.


When a Product is a Combination Product, and there are deductions under clauses
(a)-(e), such deductions shall be allocated to such Combination Product as
agreed or determined under Section 11.4.4. For purposes of clarity, sales by
Roche and its Affiliates to any Sublicensee that is not a Roche Affiliate for
resale shall be excluded from “Sales” under this clause (i).


(i)
for Sublicensees that are not Affiliates of Roche (and excluding Compulsory
Sublicensees), the sales amounts reported to Roche and its Affiliates in
accordance with their then-currently used accounting standards and Section 2.4.
For the purpose of clarity, any such Sublicensee sales as








--------------------------------------------------------------------------------





reported to Roche in accordance with Compulsory Sublicense agreements shall be
excluded from the Sales amount, and instead shall be addressed in accordance
with Section 11.4.8.



1.135
Sales Representative

The term “Sales Representative” shall mean a pharmaceutical sales representative
or other persons engaged or employed by either Party to conduct Detailing and
other promotional efforts or relevant activities with respect to the Products
and consistent with the Commercialization Plan.



1.136
Selected Target

The term “Selected Target” shall mean [* * *].



1.137
Selected Target Compound

The term “Selected Target Compound” shall mean a Compound that is Directed To a
Selected Target but is not the Lead Compound.



1.138
Selected Target Product

The term “Selected Target Product” shall mean any Product that (i) includes a
Selected Target Compound and (ii) if it includes the Lead Compound, is not a
Hybrid Product.



1.139
Specific Patent Right

The term “Specific Patent Right” shall mean any Licensed IP Patent Right (other
than Dicerna GalXC Platform Patent Rights) exclusively directed to one or more
Compound(s) or Licensed Product(s).



1.140
Signature Date

The term “Signature Date” shall mean the date set forth on the cover page to
this Agreement.



1.141
Sublicensee

The term “Sublicensee” shall mean a Third Party to which Roche has licensed
rights (through one or multiple tiers), other than through a Compulsory
Sublicense, pursuant to this Agreement.



1.142
Target Nomination Deadline

The term “Target Nomination Deadline” shall mean the earlier of [* * *] after
Roche’s receipt of the following data from the Dicerna Phase I Study:
1.
[* * *] and

2.
all available patient data from [* * *], and

(i)
[* * *]

(ii)
[* * *]



In the event of either 2.(i) or 2.(ii) above, Roche will inform Dicerna in
writing (which may be via email) prior to what would have otherwise been the
applicable Target Nomination Deadline.



1.143
Target Term

The term “Target Term” shall mean, for a given Selected Target, the period
commencing on the date the JRC approves the corresponding Research Plan and
ending on the earlier of (a) [* * *] thereafter and (b) the date on which a
Clinical Candidate for such Selected Target is selected by the JRC. The Target
Term may be (i) extended by Roche for up to [* * *] extensions upon written
notice to Dicerna prior to the expiration of the initial [* * *] period,
provided that no Compound Directed To such Selected







--------------------------------------------------------------------------------





Target meets the criteria for Clinical Candidate selection as set forth in the
applicable Research Plan, or (ii) shortened (or lengthened beyond Roche’s
unilateral [* * *] extension right) by unanimous decision of the JRC.



1.144
Territory

The term “Territory” shall mean all countries of the world.



1.145
Third Party

The term “Third Party” shall mean a person or entity other than (i) Dicerna or
any of its Affiliates or (ii) a member of the Roche Group.



1.146
Transfer Activities

The term “Transfer Activities” shall mean the transfer from Dicerna to Roche of
the data, Materials, Know-How (including the GalXC Platform), documentation and
other items in Dicerna’s possession (including through its Affiliates), and
reasonable technical assistance, in each case, to the extent reasonably
necessary or useful for Roche to continue Development of the Transfer Compounds,
along with such other commercially reasonable actions which may be conducted by
Dicerna to effectuate transfer of responsibilities and use good faith efforts to
make relevant assignments (to the extent Dicerna has the right to do so) related
to the Transfer Compounds, for example, with Regulatory Authorities, patent
offices, Third Party contract manufacturing organizations (each a “CMO”), Third
Party contract research organizations (each a “CRO”) and Clinical Study
investigators. Transfer Activities are to be made at the appropriate time on or
after the Effective Date with respect to the Lead Transfer Compounds (“Lead
Transfer Activities”) and Selected Target Transfer Compounds (“Selected Target
Transfer Activities”) and shall be made (i) as set forth in this Agreement,
(ii) in accordance with the applicable Transfer Plans or (iii) as otherwise
reasonably requested by Roche.



1.147
Transfer Compound

The term “Transfer Compound” shall mean: (i) the Lead Compound with respect to
the Dicerna Phase I Study and any existing derivative, modification or backup
compound to the Lead Compound (each a “Lead Transfer Compound”); and (ii) at the
point of a Clinical Candidate selection, all Additional Dicerna Compounds that
are Directed To the Selected Target associated with such Clinical Candidate
selected (each a “Selected Target Transfer Compound”).



1.148
Transfer Plan

The term “Transfer Plan” shall mean (i) a plan for the Lead Transfer Activities
(“Lead Transfer Plan”) or (ii) on a Selected Target-by-Selected Target basis, a
plan for the Selected Target Transfer Activities (“Selected Target Transfer
Plan”). Each Transfer Plan may consist of multiple sections applicable for
relevant functions (e.g. regulatory, clinical, safety, manufacturing, clinical).
The JRC will establish, implement and oversee the Parties’ activities under each
Transfer Plan. The initial Lead Transfer Plan has been provided by Dicerna by
letter dated October 30, 2019.



1.149
US

The term “US” shall mean the United States of America and its territories and
possessions.



1.150
US$

The term “US$” shall mean US dollars.



1.151
Valid Claim








--------------------------------------------------------------------------------





The term “Valid Claim” shall mean, as applicable, a claim in any: (i) unexpired
and issued patent within the applicable Patent Rights in any country of the
Territory that has not been disclaimed, revoked or held invalid by a final
nonappealable decision of a court of competent jurisdiction or government agency
or (ii) pending patent application within the applicable Patent Rights in any
country of the Territory that has been on file with the applicable patent office
for no more than [* * *].



1.152
Viral Target

The term “Viral Target” shall mean [* * *].



1.153
Additional Definitions

Each of the following definitions is set forth in the Section of this Agreement
indicated below:


Definition
Section
Accounting Period
12.1
Acquired Party
20.2.3
Alliance Director
7.12
Annual Budget
6.3.2(b)
Bankruptcy Code
21
Breaching Party
20.2.1
CDA
22.11
Chairperson
7.3
Chemical Raw Materials
8.4.1
Chugai
1.3
CMO
1.146
Compulsory Profit Share Percentage
11.4.8
Compulsory Sublicense
1.141
Compulsory Sublicensee
1.141
Co-Promote, Co-Promoting, Co-Promotion
10.6.4
Co-Promotion Agreement
10.6.3
Co-Promotion Option
10.6.1
Co-Promotion Right
10.6.1
Cost Share Option
6.3
Cost Share Package
6.3.1.1
Cost Share Right
6.3
CRO
1.146
Debarred
22.6
Decision Period
15.6.2
Deduction Percentage
1.104
Defending Party
15.7
Dicerna
cover page
Dicerna Indemnitees
17.1
Dicerna Invention
1.85
Dicerna-Originated Transfer Activities
20.3.5
Disclosing Party
1.28








--------------------------------------------------------------------------------





Definition
Section
Dispute
22.2
DOJ
22.4
Effective Date
22.4
Expert Committee
11.4.4
First Eligible Co-Promotion Indication
(c)10.6.2(c)
FTC
22.4
Full Review
3.7(a)(iii)3.7(a)(iii)
HSR Act
22.4
H-W Suit Notice
15.8
IND
1.36
Indemnified Party
17.3
Indemnifying Party
17.3
Initial Cost Share Payment
6.3.2(a)
Initiating Party
15.6.2
Joint Invention
1.85
JOT Co-Leader
7.11
Lead Transfer Activities
1.146
Lead Transfer Compound
1.147
Lead Transfer Plan
1.148
Members
7.3
Minimum Transfer Payment
20.3.5.4
Non-Acquired Party
20.2.3
Non-Breaching Party
20.2.1
Non-Defending Party
15.7
Non-Exclusive Conditions
20.3.1
Non-Exclusive Roche License
2.3
Non-Exclusive Trigger
20.3.1
Notice of Dispute
22.2
Optional Phase I Cohort(s)
6.1.1
Patent Challenge
20.2.6
Patent Challenge Notice
15.10
Patent Term Extensions
15.9
Payee
13.2
Payment Currency
12.3
Payor
13.2
Peremptory Notice Period
20.2.1
PII/Samples
20.3.5.4
pRED
3.9
Pre-Reserved Target
3.7
R&D Collaboration
3.3
Receiving Party
1.28








--------------------------------------------------------------------------------





Definition
Section
Redacted Agreement
19.5(d)
Relative Commercial Value
11.4.4
Roche
cover page
Roche Basel
cover page
Roche Continuation Notice
3.8
Roche Estimate
10.6.2(a)
Roche Indemnitees
17.2
Roche Invention
1.85
Roche Response Date
(a)10.6.2(a)
Roche Transfer Activities
(d)20.3.5.4(d)
Roche US
cover page
Selected Target Transfer Activities
1.146
Selected Target Transfer Compound
1.147
Selected Target Transfer Plan
1.148
Sensitive Information
20.2.3
Settlement
15.6
Shared Product
6.3.1.2
Shared Product Questions
(a)10.6.2(a)
SPCs
15.9
Suit Notice
15.6
Target Nomination
3.2
VAT
13.5




2.
Grant of License


2.1
Research Cross License

Subject to the terms and conditions of this Agreement, each Party grants to the
other Party during the R&D Collaboration Term a non-exclusive right and license
under Know-How and Patent Rights Controlled by such Party solely to enable the
other Party to perform its activities contemplated under the Research Plan under
this Agreement for each Selected Target.



2.2
Commercial License

(a)
Subject to the terms and conditions of this Agreement (including
Section 2.2(b)), Dicerna hereby grants to Roche: (x) an exclusive (even as to
Dicerna) right and license under Dicerna’s interest in the Licensed IP, to
research, have researched, develop, have developed, register, have registered,
make, have made, use, have used, register, have registered, sell, have sold,
offer for sale, import, have imported, export and have exported, the below
Compounds, Products and Companion Diagnostics which are solely with respect
thereto in the Field (subject to (ii) below) in the Territory; and
(y) non-exclusive right and license under Dicerna’s interest in the Licensed IP,
to research, have researched, develop, have developed, register, have
registered, make, have made, use, have used, register, have registered, sell,
have sold, offer for sale, import, have imported, export and have exported, the
below Companion Diagnostics (other








--------------------------------------------------------------------------------





than solely with respect to the below Compounds and Products) in the Field
(subject to (ii) below) in the Territory.
(i)
If the Compound, Product or Companion Diagnostic is Directed To a Viral Target,
then such license granted by Dicerna to Roche will be in the Field with respect
to such Compound, Product or Companion Diagnostic.

(ii)
If the Compound, Product or Companion Diagnostic is Directed To a Host Cell
Factor Target, then for so long as such Host Cell Factor Target is encumbered by
rights granted to the Ex-Limited Licensee, such license granted by Dicerna to
Roche will be in the Limited Field with respect to such Compound, Product or
Companion Diagnostic. If at any time the Ex-Limited Licensee restrictions that
keep Roche limited to such a Limited Field license no longer apply, then as of
such time Dicerna hereby grants to Roche the full license under Section
2.2(a)(i) and Dicerna shall promptly notify Roche pursuant to Section
3.7(c)(ii).

(b)
The exclusivity of the above licenses is subject to the right of Dicerna and its
respective Affiliates to Complete the Dicerna Phase I Study, conduct its
activities under the Research Plans and perform its Co-Promotion Right
obligations (if any) for the Co-Promotion Products in the US, to the extent
expressly contemplated by this Agreement.




2.3
Non-Exclusive Roche License

In the event of a Non-Exclusive Trigger under Section 20.3.1, and with respect
to a given Roche Compound, Roche Product or Companion Diagnostic relevant to
such termination (either for Agreement termination as a whole or with respect to
a given Selected Target for Selected Target termination), the non-exclusive
license grant under Section 2.2(a)(y) shall continue as is and the exclusive
license grant under Section 2.2(a)(x) shall continue as a non-exclusive license
grant (collectively, the “Non-Exclusive Roche License”).



2.4
Sublicenses

2.4.1
Right to Sublicense to its Affiliates

Roche shall have the right to grant sublicenses to its Affiliates (through
multiple tiers), and to Chugai if Chugai is not an Affiliate under this
Agreement, under its rights granted under Sections 2.1, 2.2 and 2.3 without
prior approval of Dicerna. If Roche grants a sublicense permitted under this
Section 2.4.1, Roche shall ensure that all of the applicable terms and
conditions of this Agreement shall apply to the Affiliate (and Chugai as
applicable) to the same extent as they apply to Roche for all purposes. Roche
assumes full responsibility for the performance of all obligations and
observance of all terms so imposed on such Affiliate (and Chugai as applicable)
and shall itself account to Roche for all payments due under this Agreement by
reason of such sublicense.
2.4.2
Right to Sublicense to Third Parties

Subject to the terms of this Agreement, Roche and its Affiliates shall have the
right to grant written sublicenses to Third Parties (through multiple tiers)
under its rights granted under Sections 2.2(a) and 2.3 without prior approval of
Dicerna, with the proviso [* * *]. Roche shall inform Dicerna promptly after the
signature of aa sublicense agreement under this Section 2.4.2 and provide a copy
of each such agreement with a Third Party to Dicerna within [* * *] after
execution thereof, which sublicense may be redacted to omit any terms not
necessary to confirm Roche’s compliance with this Section 2.4.2. If Roche grants
a sublicense permitted under this Section 2.4.2, Roche shall ensure that all of
the applicable terms and conditions of this Agreement shall apply to the
Sublicensee to the same extent as they apply to Roche for all purposes. Roche
assumes full responsibility for the performance of all







--------------------------------------------------------------------------------





obligations and observance of all terms so imposed on such Sublicensee and shall
itself account to Dicerna for all payments due under this Agreement by reason of
such sublicense.


For clarity, without Dicerna’s prior written consent, Roche may not sublicense
to non-Affiliate entities (i) its rights granted under Section 2.1 and (ii) its
rights and obligations to conduct its activities under the R&D Collaboration.
2.4.3
Right to Subcontract

Both Parties shall have the right to subcontract the work performed under this
Agreement (subject, in the case of Dicerna, to Section 10.6.4) without prior
approval of the other Party, provided that (a) each Party will remain
responsible for the work allocated to subcontractors to the same extent as if it
had done such work itself, and (b) each Party’s applicable subcontracts shall be
consistent with its obligations to the other Party under this Agreement and to
the extent applicable fulfill such Party’s obligation to the other Party to
comply with obligations of confidentiality and non-use regarding Confidential
Information and to assign such Inventions required by this Agreement to be
assigned to the other Party.



2.5    License Limitation
In consideration of the limitations of the Roche exclusivity covenant in Section
3.9(b)(b), Roche agrees that during the R&D Collaboration Term, the scope of the
license rights (other than the Lead Compound) granted under Sections 2.1, 2.2,
2.3, and 2.4 to Roche are limited to [* * *].

2.6
Freedom-to-operate Licenses

2.6.1
Know-How

Roche hereby grants to Dicerna an irrevocable non-exclusive, worldwide,
royalty-free license, with the right to sublicense, under such Roche Know-How as
Roche may provide to Dicerna for use in research, development and
commercialization of oligonucleotide compounds. Roche shall have no obligation
to transfer or provide any information or materials to Dicerna as a result of
this Section 2.6.1 unless otherwise expressly agreed by Roche.


Dicerna hereby grants to Roche an irrevocable non-exclusive, worldwide,
royalty-free license, with the right to sublicense, under such Dicerna Know-How
as Dicerna may provide to Roche for use in research, development and
commercialization of oligonucleotide compounds. Dicerna shall have no obligation
to transfer or provide any information or materials to Roche as a result of this
Section 2.6.1 unless otherwise expressly agreed by Dicerna.
2.6.2
Mutual Use of Confidential Information

Subject to and without limiting any other license rights or exclusivity granted
under this Agreement, Roche (and its Affiliates) and Dicerna (and its
Affiliates) will have the right to use any Confidential Information disclosed by
the other Party in connection with the R&D Collaboration and retained in the
unaided memories of its employees after having access to such Confidential
Information (without reference to tangible copies of such information), provided
that this right to use does not constitute a license under any Patent Rights. [*
* *].
2.6.3
GalXC Platform and Roche Background Patent Licenses

Subject to Section 3.9(b)(b) and the license granted in Section 2.2, Roche
hereby grants back to Dicerna a non-exclusive, worldwide, royalty-free license,
with the right to sublicense through multiple







--------------------------------------------------------------------------------





tiers, under Patent Rights invented solely by Dicerna during the R&D
Collaboration specifically claiming Roche Background Improvements, to research,
have researched, develop, have developed, register, have registered, make, have
made, use, have used, register, have registered, sell, have sold, offer for
sale, import, have imported, export and have exported products.


Subject to Section 3.9(a)(a), Dicerna hereby grants back to Roche a
non-exclusive, worldwide, royalty-free license, with the right to sublicense
through multiple tiers, under Patent Rights invented solely by Roche during the
R&D Collaboration specifically claiming GalXC Platform Improvements, to
research, have researched, develop, have developed, register, have registered,
make, have made, use, have used, register, have registered, sell, have sold,
offer for sale, import, have imported, export and have exported products.



3.
R&D Collaboration


3.1
Initiation

At any time after the Effective Date but in no case later than the Target
Nomination Deadline, Roche will either
(i)
submit to Dicerna in writing the names of the [* * *] that Roche wants to
nominate as the initial Selected Targets under the process described under
Section 3.2,

(ii)
provide written notice to Dicerna that Roche elects not to initiate the R&D
Collaboration, or

(iii)
provide written notice to Dicerna of termination of the Agreement without cause
pursuant to Section 20.2.4.



In the event of either clause (ii) or (iii) above, the R&D Collaboration will
not commence, the remainder of this Article 3 and all references to the R&D
Collaboration in this Agreement will not apply, and Roche will receive no rights
or licenses under Selected Target Products.



3.2
Selected Target Nomination

Roche may nominate prior to the Target Nomination Deadline [* * *] initial
Selected Targets (or up to five (5) total Selected Targets as permitted under
this Agreement) by utilizing the Gatekeeper Process designated as “Target
Nomination”, with up to [* * *] of the Selected Targets being Host Cell Factor
Targets. Roche may replace up to [* * *] of the Selected Targets with a Reserved
Target once utilizing the replacement processes described in Section 3.6, where
up to [* * *] of the Reserved Targets may be Host Cell Factor Targets.



3.3
Scope

During the R&D Collaboration Term, Roche and Dicerna shall conduct a mutually
agreed discovery, research and pre-clinical development collaboration (prior to
Development) for HBV disease therapies (the “R&D Collaboration”) with the goal
of advancing lead candidates from each of Dicerna’s and Roche’s proprietary
technology platforms Directed To the Selected Targets from which one or more
Additional Dicerna Compounds and/or Roche Compounds may be generated and
advanced into Development and eventually translated into Products for
Commercialization by Roche. The activities conducted in connection with the R&D
Collaboration will be pursuant to individual Research Plans and will be overseen
by the JRC. The Parties shall not work on more than [* * *] Selected Target
Research Plans at a given time without the written agreement of both Parties
(which may include approved JRC minutes). For avoidance of doubt, if the Parties
(or JRC) agree to suspend activities on a given Selected Target Research Plan,
it shall not count as one of such [* * *].







--------------------------------------------------------------------------------








3.4
Research Plans

Each Research Plan will outline the program and the work by the Parties to
discover, research and pre-clinically develop (prior to Development) Additional
Dicerna Compounds and Roche Compounds Directed To the applicable Selected Target
up to the point of Clinical Candidate selection, as such plans may be updated
from time to time as provided in this Agreement. Each Research Plan shall also
include the plans for Roche at its own expense to either initiate or further
pre-clinically develop (prior to Development) existing Roche Compounds Directed
To the applicable Selected Target. Unless decided otherwise by the JRC, the
Research Plan for each Selected Target will be updated annually by the JRC. Any
changes shall be reflected in written amendments to the Research Plans approved
by the JRC. Each Research Plan will set forth: (i) the scope of the R&D
Collaboration for the applicable Selected Target broken down by activities for
Dicerna Compounds and Roche Compounds, as applicable, and the resources that
each Party will dedicate to the activities contemplated within the scope of the
R&D Collaboration for such Dicerna Compounds and Roche Compounds, respectively;
and (ii) specific objectives for each year, which objectives will be updated or
amended, as appropriate, by the JRC as research progresses and based on the
applicable criteria for selection of a Clinical Candidate. While each of the
Dicerna and Roche teams shall primarily focus on the further research of
compounds derived from their respective proprietary platforms, certain
activities leveraging unique capabilities and expertise of a given Party may be
applied to the Compounds generated by the other Party.



3.5
Information Exchange

3.5.1
Progress Reports

It is expected that the Research Plans shall be conducted as a joint team under
the supervision of the JRC. Unless otherwise stated in the applicable Research
Plan, each Party will only share data, information, results and output from in
vitro and in vivo studies prior to the time a Compound is selected by the JRC to
progress to non-human primate studies. After such time , Dicerna shall provide
Roche with the chemistry and sequence information on the GalXC Molecule. Unless
the JRC determines otherwise, on at least a Calendar Quarter basis during the
R&D Collaboration Term, each Party shall prepare and provide to the JRC a
detailed written report consistent with each Party’s internal practices
summarizing the progress of the work performed by each Party in the course of
the R&D Collaboration during the preceding Calendar Quarter, and each Party will
provide a final report to the JRC at the end of a given Research Plan with
respect to its activities under the Research Plan.
3.5.2
Research Records

Each Party shall maintain records of the R&D Collaboration (or cause such
records to be maintained) consistent with such Party’s internal practices that
each Party determines in good faith records in sufficient detail and in good
scientific manner the work done and results achieved by or on behalf of such
Party in the performance of the R&D Collaboration. All laboratory notebooks
shall be maintained for no less than is reasonably necessary to comply with
Applicable Law or the term of any Patent Rights issuing therefrom.



3.6
Replacement and Reserved Targets

Roche may only replace Selected Targets with a Reserved Target no more than [* *
*] times during the R&D Collaboration Term, as provided in this Section 3.6 and
in Section 3.7 below. During the Target Term for a Selected Target, if no
Compounds Directed To such Selected Target are generated that meet the criteria
for Clinical Candidate selection by the JRC as set forth in the applicable
Research







--------------------------------------------------------------------------------





Plan for such Selected Target and Roche requests in writing to replace such
Selected Target with a Reserved Target, then such Reserved Target shall be
deemed a Selected Target in place of such prior Selected Target (and no longer a
Reserved Target) and the JRC shall develop a Research Plan for such replacement
Selected Target no later than [* * *] after Roche’s written request for
replacement.



3.7
Gatekeeper Process

From the Effective Date until the end of the Target Nomination Deadline or last
Target Term, whichever is later, Dicerna will keep Roche informed of the
identity and contact information for the Gatekeeper. The Parties agree the
initial Gatekeeper will [* * *]. The Parties will enter into a customary
confidentiality agreement that includes confidentiality at least as stringent as
the provisions set forth in Article 19 and prohibits the Gatekeeper from
disclosing to Roche the Not Available Targets or from disclosing to either
Dicerna or Roche the identity of a target that was the subject of inquiry by the
other Party.


At the Effective Date, the Gatekeeper will have a list of Not Available Targets
and from time to time thereafter (including at least [* * *] per Calendar
Quarter, including in response to inquiries hereunder), Dicerna will provide the
Gatekeeper with an update to the list of Not Available Targets, together with
any applicable rights Dicerna can still grant hereunder with respect to such Not
Available Targets, and any associated restrictions.


At the Effective Date, the Gatekeeper has confirmed [* * *] Host Cell Factor
Target as a Reserved Target by letter dated October 28, 2019 (“Pre-Reserved
Target”). Notwithstanding anything in this Agreement, including the right to
select [* * *] initial Selected Targets under Section 3.2 such Pre-Reserved
Target shall remain a Reserved Target until such time as Roche in its discretion
nominates it as a Selected Target.


The following are the Gatekeeper Processes to be followed with respect to target
nomination (for Selected Targets) or for target nomination (for Reserved
Targets), subject to the restrictions in Sections 1.136 and 1.127.
(a)
[* * *].

(b)
[* * *].

(c)
[* * *].

(d)
[* * *].




3.8
Compound Progression

Subject to JRC decisions to the contrary, Research Plan activities for each
Selected Target shall continue until the selection of a Clinical Candidate from
the overall pool of Roche Compounds and Additional Dicerna Compounds on a
Selected Target-by-Selected Target basis. The periodic review by the JRC of the
results of the Research Plans will inform which Compounds to further advance and
whether to terminate development of certain Compounds and/or a Selected Target
through appropriate amendments to the Research Plans. The JRC shall decide which
Compound(s) will be advanced into Development to be conducted and funded by
Roche with all remaining Compounds Directed To such Selected Target being
reserved by Roche as backup Compounds and included within the licenses granted
to Roche under Section 2.2.









--------------------------------------------------------------------------------





During the Target Term, the JRC will make plans for the eventual Selected Target
Transfer Activities with respect to Additional Dicerna Compounds (and if
applicable, Roche Compounds) to Roche to enable Roche to timely continue
advancement of Additional Dicerna Compounds, which Selected Target Transfer
Activities will be conducted pursuant to a Selected Target Transfer Plan
approved by the JSC and as otherwise reasonably requested by Roche. Selected
Target Transfer Activities set forth in the given Selected Target Transfer Plan
will be provided by or on behalf of Dicerna free of charge. For additional
Selected Target Transfer Activities reasonably requested by Roche not set forth
in the given Selected Target Transfer Plan, Dicerna shall provide up to [* * *]
free of charge. Thereafter, additional hours will be provided at Roche’s expense
based on Dicerna’s then current FTE Rate and Roche will reimburse Dicerna for
all of Dicerna’s reasonable out of pocket expenses incurred in connection
therewith.


If the JRC fails to select a Clinical Candidate for a given Selected Target
prior to the expiration of the Target Term, Roche will either terminate its
rights to Licensed Products under Section 20.2.5 (and such Selected Target will
become a Discontinued Target) or will notify Dicerna of its intention (“Roche
Continuation Notice”) to proceed with the further research and development of
Licensed Products for such Selected Target in which case the JRC will promptly
implement the associated Selected Target Transfer Plan. If Roche has provided a
Roche Continuation Notice and fails to progress a Clinical Candidate Directed To
such Selected Target within [* * *], then Roche must terminate such Selected
Target under Section 20.2.5 (and such Selected Target will become a Discontinued
Target).



3.9
Exclusivity

During the Exclusivity Period:
(a)
Dicerna will collaborate exclusively with Roche in the discovery, research, and
development of GalXC Molecules Directed To Selected Targets in the Limited Field
or if cleared pursuant to Section 3.7 the Field during the R&D Collaboration,
other than as may be incidental to research activities outside the scope of this
Agreement.

(b)
[* * *].




3.10
Research Plan Costs of Performance

Except as otherwise expressly set forth in this Agreement, in the applicable
Research Plan or as otherwise agreed by the Parties in writing, each Party shall
bear its expenses conducting R&D Collaboration activities for a Selected Target
during the applicable Target Term as set forth in the applicable Research Plan.



4.
Diligence

Roche and Dicerna shall use Commercially Reasonable Efforts to perform their
respective activities and fulfil their respective obligations contemplated by
this Agreement or as may be agreed upon in any subsequent written agreements
with respect to the subject matter hereof. Examples of the foregoing include:
(a)
Dicerna shall use Commercially Reasonable Efforts to Complete the Dicerna
Phase I Study and to conduct the Lead Transfer Activities in accordance with the
Lead Transfer Plan (including any timelines therein);

(b)
Roche shall use Commercially Reasonable Efforts to Develop and Commercialize at
least one (1) Lead Product in the Territory;








--------------------------------------------------------------------------------





(c)
on a Selected Target-by-Selected Target basis, and subject to the JRC deciding
to stop work on a particular class of compounds for a given Selected Target,
both Roche and Dicerna shall use Commercially Reasonable Efforts to (i)
discover, research and pre-clinically develop (prior to Development) at least
one (1) Roche Compound and Additional Dicerna Compound, respectively, as a
Clinical Candidate, and (ii) perform their respective obligations under the
applicable Research Plan; and

(d)
on a Selected Target-by-Selected Target basis, after the first Clinical
Candidate selection, Roche shall use Commercially Reasonable Efforts to Develop
and Commercialize at least one Selected Target Product or Hybrid Product.
Roche’s efforts to Develop and Commercialize a Selected Target Product that
includes a Lead Compound or Hybrid Product shall satisfy the obligations of
subsection (b) above if at any time after the Completion of a Phase II Study for
the Lead Product Roche in its good faith belief determines that continued
Development and Commercialization of Product containing the Lead Compound as
either the sole active agent (or in combination only with an active agent other
than a Compound) is scientifically or medically unviable (or commercially
unviable after First Commercial Sale of a Selected Target Product that includes
a Lead Compound or Hybrid Product).




5.
Lead Transfer Activities

Lead Transfer Activities set forth in the Lead Transfer Plan will be provided by
or on behalf of Dicerna free of charge. For all other Lead Transfer Activities
reasonably requested by Roche not set forth in the Lead Transfer Plan, Dicerna
shall provide up to [* * *] free of charge. Thereafter, additional hours for
such Lead Transfer Activities not set forth in the Lead Transfer Plan will be
provided at Roche’s expense based on Dicerna’s then current FTE Rate and Roche
will reimburse Dicerna for all of Dicerna’s reasonable out of pocket expenses
incurred in connection therewith.



6.
Development


6.1
Development of Lead Product by Dicerna through Dicerna Phase I Study

Dicerna shall, at its sole cost (other than the Optional Phase I Cohorts(s), if
applicable), be responsible for Completion of the Dicerna Phase I Study,
including, upon notification to the JRC, reasonable amendments to the existing
protocols within the ordinary course of business that are not material
deviations other than as required by Regulatory Authorities (with any such
material deviation amendments proposed by Dicerna requiring approval of the JRC
including via the applicable JOT). Dicerna shall promptly (i) disclose and make
available to Roche through the JRC (including via the applicable JOT) the data
and information reasonably requested by Roche about the Dicerna Phase I Study
while on-going (for each time the data is analyzed, blinded or unblinded for SRC
or for any interim analyses), (ii) upon Roche’s advance written request (which
may be by email), permit Roche to join (in person or by teleconference) as a
non-participating observer in meetings between Dicerna and the principal
investigators involved in the Dicerna Phase I Study and meetings between Dicerna
and the CRO(s) involved in the Dicerna Phase I Study, and (iii) if and to the
extent provided in the Lead Transfer Plan, provide Roche with access to data
generated in connection with the Dicerna Phase I Study prior to and after
Completion, in each case, on or after the Effective Date.


Dicerna shall also be responsible, at its sole cost, for completing all ongoing
preclinical or other studies for the Lead Compound. Dicerna shall disclose and
make available to Roche through the JRC (or as otherwise requested by Roche) all
data and information reasonably requested by Roche about such







--------------------------------------------------------------------------------





preclinical or other studies associated with the Lead Compound while on-going,
including any safety review committee output, interim or preliminary results.


As reasonably necessary for Roche to continue Development of the Lead Compound,
Dicerna shall conduct the Lead Transfer Activities. As part of the Lead Transfer
Activities, Dicerna will cooperate with Roche and disclose and make available to
Roche copies of all data and information in Dicerna’s possession and Control
regarding the Lead Compound and Lead Product which is reasonably necessary for
Roche’s Development of such Lead Product and in the timelines reasonably
requested by Roche or as set forth in the Lead Transfer Plan.
6.1.1
Optional Phase I Cohort(s)

Dicerna will prepare and file a protocol amendment for the Dicerna Phase I Study
for optional additional cohort(s) (“Optional Phase I Cohort(s)”) to explore
different doses or dosing regimen. Such protocol amendments or Optional Phase I
Cohort(s) may be used for IND Filing. Dicerna will conduct the Optional Phase I
Cohort(s) at Roche’s expense, however the study design and cost will be mutually
agreed by the Parties prior to initiation of the activities, otherwise Roche
will have no obligation to fund and Dicerna will have no obligation to conduct
the Optional Phase I Cohort(s).



6.2
Development by Roche

Other than Dicerna’s development responsibilities listed in Section 6.1, Roche,
at its sole cost and discretion (subject to Article 4 and subject to discretion
limitations and cost sharing under Dicerna’s Cost Share Option), shall be
responsible for pursuing Development of Products.


Roche shall maintain records of its Development activities (or cause such
records to be maintained) consistent with its internal practices. Roche shall be
responsible for the correct use of Dicerna PII/Samples in line with Applicable
Law and the informed consent forms. Notwithstanding anything to the contrary in
this Agreement but subject to Section 6.1 above (and except with respect to the
Lead Compound and Lead Product if Dicerna exercises its Cost Share Option),
Dicerna will not bear any costs or expenses in connection with Development of
Compounds or Products.



6.3
Dicerna Cost Share Option

Dicerna shall have the option (the “Cost Share Option”) (unless earlier waived
in accordance with this Section) to share in Development Costs and thereby
receive increased royalties in the US for the Shared Products as described in
this Agreement (the “Cost Share Right”). For so long as Dicerna has the Cost
Share Option, Roche will provide to Dicerna through the JRC the current
Development Plan and any updates and amendments thereto.
6.3.1
Option and Exercise

6.3.1.1
Roche Provision of Cost Share Package

Unless Dicerna earlier waives its Cost Share Option in writing, no later than at
such time as Roche formally decides (based on Roche’s then current internal
governance decision-making process and committees) to proceed into the first
Pivotal Study for the Lead Product (or a Hybrid Product, as applicable), Roche
shall provide to Dicerna a package (“Cost Share Package”) including (i) relevant
data from the previous Clinical Studies conducted by or on behalf of Roche, if
not already shared, (ii) an accounting of Roche’s actual Development Costs up to
and including the previous Calendar Quarter, (iii) a copy of Roche’s
then-existing proposed Development Plan for the Lead Product or Hybrid Product
and (iv) for informational purposes only, Roche’s good faith, non-binding
forecast, made in accordance with its regular internal forecasting procedures,
of all then planned project







--------------------------------------------------------------------------------





Development Costs consistent with the Development Plan for the Lead Product or
Hybrid Product (for clarity, the information that Roche provides to its internal
decision-making committee for the purposes of deciding whether to proceed into
the first Pivotal Study). Dicerna may ask reasonable questions concerning the
contents of the Cost Share Package through the JRC and Roche will make
appropriate representatives available to provide answers to Dicerna’s questions.
6.3.1.2
Cost Share Option Exercise

Dicerna may exercise its Cost Share Option by providing written notice at any
time within [* * *] of Dicerna’s receipt of the Cost Share Package. In the event
that at the time Roche provides Dicerna with the Cost Share Package, Roche’s
internal governance decision-making committee has not yet decided to proceed
into the first Pivotal Study for the Lead Product, then such exercise by Dicerna
shall not be effective unless, within the [* * *] after such exercise, Roche
notifies Dicerna that such internal governance committee decision has been made
and (a) such decision is consistent with the plan furnished to Dicerna in the
Cost Share Package, and (b) Roche notifies Dicerna of any updates or changes to
the Cost Share Package, including any deviations from the Development Plan. If
such decision is then made by Roche but changes the plan furnished to Dicerna in
the Cost Share Package, Roche shall revise the Cost Share Package and deliver it
to Dicerna. Dicerna may then exercise its Cost Share Option by providing written
notice at any time during the period commencing upon Dicerna’s receipt of the
revised Cost Share Package and ending thirty (30) days later. Commencing upon
Dicerna’s exercise of its Cost Share Option and continuing until the end of the
Royalty Term unless and until Dicerna fails to meet its obligations under
Section 6.3.2, (i) Dicerna shall have the Cost Share Right and (ii) any Lead
Product shall also be deemed as a “Shared Product”. Provided that Dicerna
exercises its Cost Share Option for the Lead Product, Dicerna shall also be
granted a Cost Share Option for each subsequent Hybrid Product. The foregoing
option exercise procedure for the Lead Product shall also be applied for
eligible Hybrid Products. Any Hybrid Product for which Dicerna exercises its
Cost Share Option shall be deemed a Shared Product.
6.3.2
Payments to Roche

If Dicerna exercises its Cost Share Option, then Dicerna will be responsible for
[* * *] as follows:
(a)
Dicerna will pay Roche [* * *] of Roche’s actual global Development Costs up to
and including the last Calendar Quarter prior to Dicerna’s exercise of the Cost
Share Option (the “Initial Cost Share Payment”). Within [* * *] of Dicerna’s
receipt of an invoice from Roche, Dicerna may notify Roche in writing of its
election to set off the Initial Cost Share Payment against the payment from
Roche to Dicerna for the Initiation of a Pivotal Study under Section 11.2.1, up
to the full amount of the Initial Cost Share Payment. To the extent the Initial
Cost Share Payment will not be set off against the Initiation of a Pivotal Study
payment under Section 11.2.1, Dicerna will pay Roche such amount within [* * *]
of Dicerna’s receipt of an invoice from Roche.

(b)
For such time as there are forecasted Development Costs, Roche shall in
accordance with its regular internal forecasting processes and annual forecast
cycle, provide Dicerna its forecast of all then planned project Development
Costs for Shared Product(s), including the forecasted budget for a given
Calendar Year (“Annual Budget”) in final form within [* * *]. For such time as
there are Shared Product(s), Roche shall (a) within [* * *], give Dicerna
preliminary actual Development Costs for such Shared Product(s) for such
Calendar Quarter and in the event of material changes, an updated Annual Budget
for the remainder of the Calendar Year and (b) within [* * *], give Dicerna the
final actual Development Costs for such Shared Product(s) for such Calendar
Quarter.








--------------------------------------------------------------------------------





(c)
For each Calendar Quarter (including the Calendar Quarter in which Dicerna
exercised its Cost Share Option), within [* * *] after Dicerna’s receipt of an
invoice from Roche, Dicerna will make a payment to Roche for (i) with respect to
Lead Products, [* * *] of Roche’s actual Development Costs for the applicable
previous [* * *] or (ii) with respect to Hybrid Products, [* * *] of Roche’s
actual Development Costs for the applicable previous [* * *].

(d)
In the event that actual Development Costs for a Calendar Year exceed the Annual
Budget, including due to Extraordinary Events, by more than [* * *], Dicerna’s
portion of any such excess Development Costs be deferred and payable to Roche in
subsequent Calendar Years, with a maximum amount of such excess payable by
Dicerna in a [* * *] not to exceed US dollars [* * *]. For the avoidance of
doubt, the maximum amount of Development Costs to be paid by Dicerna after the
end of a Calendar Year (but subject to additional deferred payments by Dicerna)
shall be [* * *] of Dicerna’s portion of the Annual Budget. By way of example,
if the Annual Budget for the year 2022 is [* * *] with Dicerna’s portion thereof
equaling [* * *] and the FDA requires an additional arm be included in a Pivotal
Study with the estimated costs for Calendar Year 2022 for such additional arm
equaling [* * *] and actual Development Costs incurred by Roche for Calendar
Year 2022 (including the additional arm) total [* * *] then Dicerna’s total
Development Costs payable to Roche shall [* * *] of which [* * *] shall be
payable by Dicerna within [* * *] after the end of 2022 and the remaining [* *
*] shall be deferred and payable in [* * *] equal installments of [* * *] each
after the end of [* * *], respectively.

(e)
Invoices submitted by Roche to Dicerna for Development Cost reimbursement will
set forth in reasonable detail such costs and expenses to be reimbursed, which
costs and expenses shall be specifically identifiable or reasonably allocable to
the conduct of Shared Product Development Costs as determined in accordance with
the applicable Accounting Standard, including any amounts that may be deferred
into the following year.

6.3.3
Adjustment of Royalty Rate for Shared Product US Net Sales

If Dicerna exercises its Cost Share Option and maintains its Cost Share Right by
payment of its portion of the Development Costs, then the royalty rate for the
Shared Product shall be increased in accordance with Section 11.4.2.1.



6.4
Updates

Roche shall provide an annual written report to Dicerna to update Dicerna with a
summary based on information Roche provides to its internal management as to
Development progress for each Licensed Product, including all preclinical and
clinical development activities. Roche will provide notice and further
information regarding changes to such annual reports with respect to such
Licensed Products through the JSC (as applicable) in accordance with Section
7.10 and Roche’s Alliance Director in accordance with Section 7.12.



7.
Governance


7.1
Joint Research Committee

Within [* * *] after the Effective Date, the Parties shall establish a JRC to
perform the functions described herein, including
(i)
monitor the Dicerna Phase I Study until Completion (which may be conducted by a
JOT established by the Parties on behalf of the JRC prior to the first meeting
of the JRC),

(ii)
develop, approve and update each Research Plan for each Selected Target,

(iii)
oversee the R&D Collaboration (upon start of the R&D Collaboration Term),








--------------------------------------------------------------------------------





(iv)
establish, revise and implement the Transfer Plans, provided that all updates to
the Lead Transfer Plan require Dicerna’s written approval or approved JRC
minutes, and

(v)
share the results of Roche’s Development of the Lead Product or Hybrid Product
until Dicerna either exercises or fails to exercise its Cost Share Option.




7.2
Joint Steering Committee

Within [* * *] of Dicerna’s receipt of the Cost Share Package, the Parties shall
establish a JSC. If Dicerna exercises its Cost Share Option, the JSC shall
oversee the global Development activities for Shared Products and, if Dicerna
exercises its Co-Promotion Option, Co-Promotion activities in the US for
Co-Promotion Products. If Dicerna does not exercise its Cost Share Option, the
JSC and Roche’s Alliance Director shall be primarily responsible for information
exchange between the Parties concerning Roche’s continued Development and
Commercialization of the Lead Product as set forth herein.



7.3
Members

The JRC and JSC shall each be composed of [* * *] persons (“Members”). Roche and
Dicerna each shall be entitled to appoint [* * *] Members with appropriate
seniority and functional expertise. Each Party may replace any of its Members
and appoint a person to fill the vacancy arising from each such replacement. A
Party that replaces a Member shall notify the other Party at least [* * *] prior
to the next scheduled meeting of the applicable Committee. Both Parties shall
use reasonable efforts to keep an appropriate level of continuity in
representation. Both Parties may invite a reasonable number of additional
experts and/or advisors to attend part or the whole Committee meeting with prior
notification to the applicable committee. Members may be represented at any
meeting by another person designated by the absent Member. The JSC shall be
chaired by a [* * *] Member (“Chairperson”). The initial Chairperson of the JRC
shall be a [* * *] Member and shall thereafter [* * *].



7.4
Meetings

The Chairperson for a given Committee or his/her delegate will be responsible
for sending invitations and agendas for all such Committee meetings to all
Members at least [* * *] before the next scheduled meeting of the Committee. The
venue for the meetings shall be agreed by the Committee. Each Committee (after
its formation in accordance with Section 7.1 or 7.2, as applicable) shall hold
meetings at least [* * *] per Calendar Year, either in person or by
tele-/video-conference, and in any case as frequently as the Members of the
applicable Committee may agree shall be necessary, but not more than four times
a year, provided that such limit shall not apply to meetings held following a
material change to the Development or Commercialization of a Lead Product or
Hybrid Product that occurs between planned annual updates at the JSC in
accordance with Section 7.10. The Alliance Director of each Party may attend the
JSC meetings as a permanent participant.



7.5
Minutes

The Chairperson of a given Committee will be responsible for designating a
Member to record in reasonable detail and circulate draft minutes of the
Committee meetings to all members of the Committee for comment and review within
[* * *] after the relevant meeting. The Members of the Committee shall have [* *
*] to provide comments. The Party preparing the minutes shall incorporate timely
received comments and distribute finalized minutes to all Members of the
Committee within [* * *] of the relevant meeting. The Chairperson approves the
final version of the minutes before its distribution.



7.6
Responsibilities of the JRC

The JRC shall have the responsibility and authority to: [* * *]







--------------------------------------------------------------------------------





The JRC shall have no responsibility and authority other than that expressly set
forth in this Section such as to unilaterally impose financial or manpower
obligations on either Party.



7.7
JRC Decisions

7.7.1
Decision Making Authority

The JRC shall decide matters within its responsibilities set forth in
Section 7.6.
7.7.2
Consensus; Good Faith

The Members of the JRC shall act in good faith to cooperate with one another and
seek agreement with respect to issues to be decided by the JRC. The Parties
shall endeavor to make decisions by consensus with each Party having one (1)
vote.
7.7.3
Failure to Reach Consensus

If the JRC is unable to decide a matter by consensus:
(a)
Dicerna shall be responsible for [* * *].

(b)
Roche shall have the final decision authority on [* * *].



Any such decision shall constitute a decision of the JRC.



7.8
JSC Responsibilities and Decision Making for Shared Product Development








--------------------------------------------------------------------------------





7.8.1
JSC Responsibilities

With respect to Shared Product Development, the role of the JSC shall be to
oversee and manage the global Development activities of Shared Products, which
oversight and management shall be in alignment with Roche’s then current
procedures as they would apply to an internal Roche development program at the
equivalent stage of development having a similar commercial value, subject to
the obligations set forth in this Agreement. The JSC may establish and oversee
JOTs as applicable to Shared Product Development. In particular with regard to
Shared Product Development, the JSC’s primary activities shall include: [* * *]
The JSC shall have no responsibility and authority other than that expressly set
forth in this Section.
7.8.2
JSC Decision Making

The Members of the JSC shall act in good faith to cooperate with one another and
seek agreement with respect to issues to be decided by the JSC concerning Shared
Product Development. The Parties shall endeavor to make decisions by consensus
with each Party having one (1) vote.
7.8.3
Failure to Reach Consensus

(a)
Subject to Section 7.8.3(b), if the JSC is unable to decide a matter, the
resolution and/or course of conduct shall be determined by Roche, in its sole
discretion; provided that, Roche shall not have the authority to make any
decision without the consent of Dicerna that would result in an increase in
Dicerna’s patent infringement risk under this Agreement.

(b)
If the JSC cannot resolve an issue which relates to:

(i)
continuing or discontinuing the [* * *];

(ii)
continuing or discontinuing any [* * *];

(iii)
a decision to [* * *]; or

(iv)
a decision to pursue or not to pursue a [* * *],

then the JSC (or either Party’s members thereof) may refer such dispute to [* *
*]. Any such decision shall constitute a decision of the JSC.



7.9
JSC Responsibilities and Decision Making for Co-Promotion Products

The provisions of this Section 7.9 apply only with respect to Co-Promotion
Products during such time as Dicerna has a Co-Promotion Right in the US for such
Co-Promotion Products.
7.9.1
JSC Responsibilities








--------------------------------------------------------------------------------





With respect to Co-Promotion activities, the role of the JSC shall be to oversee
and coordinate the US Co-Promotion activities in the US for Co-Promotion
Products in accordance with the Co-Promotion Agreement. For Co-Promotion
Products, the JSC will have responsibility for reviewing the Commercialization
Plan from time to time as necessary for the purpose of considering appropriate
amendments thereto.
7.9.2
JSC Decision Making

The Members of the JSC shall act in good faith to cooperate with one another and
seek agreement with respect to issues to be decided by the JSC concerning
Co-Promotion of Co-Promotion Products. The Parties shall endeavor to make
decisions by consensus with each Party having one (1) vote.
7.9.3
Failure to Reach Consensus

If the JSC is unable to decide a matter regarding Co-Promotion of Co-Promotion
Products, then the JSC (or either Party’s members thereof) may refer such
dispute to [* * *], subject to the terms of this Agreement and the Co-Promotion
Agreement.



7.10
JSC Responsibilities for Roche Sole Development/Commercialization of Lead
Product and Hybrid Product

During the lifetime of the JSC pursuant to Section 7.15, the JSC shall be a
forum for information exchange from Roche to Dicerna on the status of
Development and Commercialization of the Lead Product and Hybrid Products if
Dicerna does not exercise its Cost Share Option. Through the JSC, Roche shall
provide updates regarding (i) Development of the Lead Product and Hybrid Product
in accordance with Section 6.4 including progress since the last update and
(ii) Commercialization of the Lead Product and Hybrid Product in accordance with
Section 10.3. Such updates shall be consistent with the information Roche
provides its internal management on Lead Products. In the event of a material
change to the Development or Commercialization of a Lead Product or Hybrid
Product that occurs between planned annual updates at the JSC, Roche’s Alliance
Director shall timely inform Dicerna of such change after which the Parties may
decide whether an ad hoc JSC meeting should be scheduled. Where there is no JSC,
updates on the Lead Product will be provided through the Alliance Director in
accordance with Section 7.12.



7.11
Joint Operational Teams

Each Committee may establish JOTs from time-to-time, with a defined scope and
duration, to carry out the activities of such Committee. Each of the JOTs shall
be composed of representatives designated by each Party and the Parties need not
have the same number of representatives. The JOTs shall include individuals with
expertise and responsibilities appropriate (in terms of their seniority,
availability, function in their respective organizations, training and
experience) for the tasks then being undertaken and the stage of the research,
manufacture, development and commercialization of applicable Compounds and
Products for which joint activities will be performed. Each Party shall
designate one of its representatives as its primary contact for all JOT matters
(such Party’s “JOT Co-Leader”). A Party may replace any or all of its
representatives (and designated JOT Co-Leader) at any time by informing the
other JOT Co-Leader in advance, in writing (which may be by email). Roche’s JOT
Co-Leader for a given JOT shall be responsible for keeping minutes of any JOT
meetings that record in writing all decisions made, action items assigned or
completed, and other appropriate matters. Meeting minutes shall be sent to both
Parties within [* * *] after a meeting for review, comment and approval by each
Party.



7.12
Alliance Director








--------------------------------------------------------------------------------





Each Party shall appoint one person to be its point of contact with
responsibility for facilitating communication and collaboration between the
Parties (each, an “Alliance Director”). The Alliance Directors shall be
permanent participants of the Committee meetings (but not members of the
Committee) and may attend JOT meetings as appropriate. The Alliance Directors
shall facilitate resolution of potential and pending issues and potential
disputes to enable the Committees to reach consensus and avert potential
disputes. The Alliance Director will be the point of contact for communicating
regular updates and shall provide such regular updates about Development and
Commercialization for Licensed Products except where updates are otherwise
handled by the JSC in accordance with this Agreement. Upon Dicerna’s request,
the Alliance Director shall discuss and answer Dicerna’s reasonable questions
regarding the information received from Roche under Sections 6.4 and 10.3. In
the event of a material change to the Development or Commercialization of a
Licensed Product, Roche’s Alliance Director shall timely inform Dicerna of such
change in accordance with Sections 6.4, 7.10, and 10.3, and to the extent the
JSC does not meet to discuss such material change or there is no JSC, Roche’s
Alliance Director shall discuss such change with Dicerna and provide further
information as may be reasonably requested by Dicerna regarding such change.



7.13
Limitations of Authority

No Committee shall have the authority to amend or waive any terms of this
Agreement.



7.14
Expenses

Each Party shall be responsible for its own expenses including travel and
accommodation costs incurred in connection with the Committees.



7.15
Lifetime of JRC and JSC

The JRC shall exist until the later of (i) the end of the R&D Collaboration Term
unless terminated earlier (or if it does not come into existence), (ii) the
expiration of Dicerna’s Cost Share Option without Dicerna exercising its Cost
Share Option and (iii) if Dicerna exercises its Cost Share Option, the timely
transfer of Cost Share Option activity oversight to the JSC. The JSC shall exist
for such time as (x) there is a Shared Product that Dicerna is co-funding or
Dicerna is Co-Promoting Co-Promotion Products under its Co-Promotion Right, and
otherwise (y) until the earlier of the [* * *] anniversary of the First
Commercial Sale of the Lead Product in the Territory or Roche’s termination of
Development or Commercialization of the Lead Product. In addition, if Dicerna
becomes an Acquired Party, Roche may restrict Dicerna’s participation in the JSC
in accordance with and subject to the limitations in Section 20.2.3. Following
any automatic cessation or earlier disbandment of a Committee, the Committee
shall have no further obligations under this Agreement and shall perform no
further functions hereunder unless and until relevant activities commence in the
future (in which case the Committee shall be reconstituted).



8.
Manufacture and Supply


8.1
Dicerna Phase I Study

Dicerna shall have responsibility at its own expense for the clinical supply of
the Lead Product for the Dicerna Phase I Study.



8.2
R&D Collaboration

During the Target Term with respect to Compounds Directed To a given Selected
Target, except where otherwise set forth in the applicable Research Plan,
Dicerna shall have responsibility at its own expense for the supply of
Additional Dicerna Compounds for use in research activities conducted by Dicerna







--------------------------------------------------------------------------------





up to Initiation of GLP Tox Study for such Compound. Roche shall pay Dicerna’s
fully burdened manufacturing costs for supply of Additional Dicerna Compounds as
requested by Roche for use in activities that will occur after Initiation of GLP
Tox Study, and otherwise Roche shall have responsibility at its own expense for
the supply of all Compounds, in each case for use in the R&D Collaboration. For
avoidance of doubt, any supply of Additional Dicerna Compounds by Dicerna to
Roche prior to the Initiation of GLP Tox Study for use in or after the
Initiation of GLP Tox Study (including manufacturing reservation and cancelation
fees incurred under the Research Plan), shall be reimbursed to Dicerna by Roche.
During the Target Term Dicerna shall provide Roche with reasonable access during
Dicerna’s business hours to employees and Third Party CROs with relevant subject
matter expertise to answer questions and assist Roche in potential preparation
for Dicerna Selected Target Transfer Activities.



8.3
Roche Responsibilities

Other than Dicerna’s supply responsibilities under Sections 8.1 and 8.2 and
Dicerna’s Transfer Activities (and subject to Section 6.3), (i) Roche shall
otherwise be solely responsible at its own expense for the manufacture and
supply of all pre-clinical and clinical supplies of Compounds and Products,
either by itself or through Third Parties, and (ii) Roche shall be solely
responsible at its own expense for the commercial manufacture and commercial
supply of Lead Products for sale in the Territory, either by itself or through
Third Parties. After the Effective Date, Roche will commence technical
development in order to have established required processes and material for
Roche’s Development needs.



8.4
Transfer Activities for Manufacturing

8.4.1
Lead Transfer Activities

As part of the Lead Transfer Activities for manufacturing, and in order to help
establish the start of Roche’s production processes as soon as practicable,
Dicerna shall supply Roche with [* * *] of the Lead Compound for solubility,
stability testing, other technical development activities and non-clinical drug
development activities and offer such other assistance as Roche reasonably
requests after the Effective Date. Roche will not use such samples in humans. [*
* *].


As soon as practicable after the Effective Date, Dicerna will provide Roche with
the chemical raw materials (“Chemical Raw Materials”) identified in the Lead
Transfer Plan or as otherwise reasonably requested by Roche, which are
reasonably necessary for Roche’s technical development and manufacturing of
Roche’s own material that will be used for Roche Development. Dicerna and Roche
will timely liaise about the demand-supply setup for these Chemical Raw
Materials for ensuring timely supply and availability of sufficient amounts in
order to keep up with Roche Development timelines.


As soon as practicable after the Effective Date and if necessary as soon as
practicable after Completion of the Dicerna Phase I Study (recognizing Dicerna’s
responsibilities in Completion of the Dicerna Phase I Study), Dicerna shall
initiate remaining Lead Transfer Activities associated with CMC and
manufacturing, which may include providing reasonable assistance to enable Roche
(or Roche’s designee(s)) to manufacture Lead Transfer Compounds and Lead
Products and obtaining all necessary Regulatory Approvals or modifying existing
Regulatory Approvals for the manufacture by Roche, including by reviewing and
commenting on documents to be submitted by Roche to a Regulatory Authority, upon
reasonable request from Roche. Dicerna shall use reasonable efforts to maintain
in full force and effect agreements and relationships with Third Parties in
effect as of the Effective Date so that Roche has access to non-clinical and
clinical supply, as reasonably requested by Roche, prior to and during any
manufacturing transition from Dicerna to Roche.









--------------------------------------------------------------------------------





Unless otherwise specified in this Agreement or the Lead Transfer Plan or as
agreed to by the Parties, the following shall apply: shipment of Chemical Raw
Materials and any other Materials that Dicerna or Dicerna’s designees are to
provide to Roche shall be shipped free of charge DAP Roche Basel or Roche’s
designee (Incoterms 2010).
8.4.2
Selected Target Transfer Activities

Prior to selection of a presumed-to-be Clinical Candidate, the JRC may permit
Dicerna to manufacture quantities of the applicable Additional Dicerna Compound,
at Roche’s expense at Dicerna’s fully burdened Manufacturing cost, in
preparation for or use in cGLP toxicology studies to commence after selection by
the JRC of such Clinical Candidate, in which case Dicerna shall invoice Roche
after each Calendar Quarter in which Dicerna supplies such Additional Dicerna
Compounds with a description the amounts supplied in reasonable detail, and
Roche shall pay each such invoice within [* * *] after receipt. Dicerna shall
initiate the Selected Target Transfer Activities within [* * *] of the selection
of a Clinical Candidate for a given Selected Target (or as otherwise may be set
forth in an applicable Selected Target Transfer Plan) to enable Roche (or
Roche’s designee(s)) to manufacture the Selected Target Transfer Compounds.
Unless specifically requested by Roche or as otherwise stated in the applicable
Selected Target Transfer Plan, Dicerna shall use reasonable efforts to maintain
in full force and effect agreements and relationships with Third Parties in
effect as of the Effective Date so that Roche has access to non-clinical supply
prior to and during any manufacturing transition from Dicerna to Roche.



9.
Regulatory


9.1
Dicerna Responsibility

Prior to Completion of the Dicerna Phase I Study, [* * *].


During such time:
(a)
In consultation with Roche, Dicerna shall use Commercially Reasonable Efforts to
make a submission for an IND in the US with the FDA by [* * *].

(b)
Roche shall have the right to reasonably attend regulatory interactions
(including face-to-face meetings and phone calls) with Regulatory Authorities
for the Lead Product to the extent permitted by Applicable Law. Dicerna shall
give notice of any such meeting within [* * *] after Dicerna first receives
notice of the scheduling of such meeting. In addition, Roche may participate in
any preparatory pre-meetings held prior to a Regulatory Authority meeting.

(c)
Dicerna will coordinate with Roche on its material communications with and
material Regulatory Materials submitted by Dicerna to any Regulatory Authority
in connection with the Lead Product and Dicerna Phase I Study, including all CTA
submissions, CTA amendments, Regulatory Authority meeting requests and
Regulatory Authority advice (including scientific advisory packages). In
particular Dicerna shall provide copies of draft Regulatory Authority meetings
requests, Regulatory Authority advice (including scientific advisory packages)
and any other material submissions and communications (including written
summaries of material oral communications proposed or conducted by or on behalf
of Dicerna) with any Regulatory Authority pertaining to the Lead Compound or
Lead Product sufficiently in advance, where reasonable, for Roche to comment on
any such Regulatory Materials or communications with any Regulatory Authority,
and Dicerna shall give due consideration in good faith to any comments provided
by Roche in relation to such Regulatory Materials or communications with any
Regulatory Authority. As used in this








--------------------------------------------------------------------------------





Section 9.1(c), material communications include all formal communications or
communications that impact the Dicerna Phase I Study.



9.2
Transfer to Roche

The following shall be part of the Lead Transfer Activities, specifically with
respect to regulatory affairs. All such Lead Transfer Activities shall commence
in accordance with the timeline in the Lead Transfer Plan or as otherwise
reasonably practical (in view of the Dicerna Phase I Study) to facilitate
Roche’s preparation for continued Development of the Lead Compound.


After Roche’s reasonable request (unless not allowed by Applicable Law) or in
accordance with the Lead Transfer Plan, Dicerna shall use reasonable efforts to
transfer sponsorship of the existing CTAs to the Roche Affiliate designated by
Roche, and the Parties will cooperate to draft and execute the necessary
documents required to effect such transfer. Prior to the CTA transfer, Dicerna
shall provide to Roche copies of all material correspondence with the Regulatory
Authorities. For all completed study reports, Dicerna shall provide reasonably
necessary documentation to confirm data reliability, as required by Article 43
of the Japanese Pharmaceutical Affairs Law Enforcement Regulations and related
notifications, including original author signatures, raw data lists, cGLP and
GCP compliance information. All documentation will be provided in English.


After Roche’s reasonable request or as in accordance with the Lead Transfer
Plan, Dicerna shall transfer to Roche all relevant historical clinical safety
data. Safety information on serious adverse events shall be provided in CIOMS
format and safety information on non-serious adverse events shall be provided in
English Line Listing format, inclusive of source documentation (e.g. lab data,
discharge forms etc.).



9.3
Roche Responsibility

Other than Dicerna’s rights and obligations for regulatory activities set forth
in this Article 9 (and subject to Section 6.3), Roche shall be solely
responsible at its own expense for all regulatory affairs related to Compounds
and Products in the Territory including the preparation and filing of
applications for Regulatory Approval, as well as any or all governmental
approvals required to develop, have developed, make, have made, use, have used,
manufacture, have manufactured, import, have imported, sell and have sold
Products. Roche shall be responsible for pursuing, compiling and submitting all
regulatory filing documentation, and for interacting with regulatory agencies,
for all Products in all countries in the Territory. Roche or its Affiliates
shall own and file in their discretion all regulatory filings and Regulatory
Approvals for all Products in all countries of the Territory.



9.4
Reporting Adverse Events

Each Party will promptly disclose to the other Party during the Agreement Term
information in such Party’s possession and control concerning side effects,
injury, toxicity or sensitivity reaction and incidents or severity thereof in
humans with respect to any Licensed Product.


After the transfer of historical clinical safety data from Dicerna (including
adverse events, discontinuations, laboratory data, ECGs and vital signs), Roche
or its designated Affiliate, at its sole cost, shall report to appropriate
authorities in accordance with local requirements all adverse events related to
use of the Products in the Territory.
9.4.1
Pharmacovigilance Agreement

If requested by a Party or as otherwise required by Applicable Law, the Parties
shall execute one or more separate Pharmacovigilance Agreement(s) which set
forth the responsibilities and obligations







--------------------------------------------------------------------------------





of the Parties with respect to the procedures and timeframes for compliance with
all Applicable Laws pertaining to safety reporting and their related activities
of the (i) applicable Product(s) in the Territory, (ii) responsibilities of
Dicerna and Dicerna’s Third Party licensees with respect to other GalXC
Molecules, and (iii) if Dicerna exercise its Co-Promotion Option, in connection
with Dicerna’s Co-Promoting of the Co-Promotion Products in the US.



10.
Commercialization


10.1
Generally

Subject to Dicerna’s Co-Promotion Option and subject to Article 4, Roche, at its
own expense, shall have sole responsibility and decision making authority for
the marketing, promotion, sale and distribution of Products in the Territory.



10.2
Booking of Sales; Distribution

Roche shall have the sole right to (a) invoice and book sales of Products,
establish all terms of sale (including pricing and discounts), warehouse and
distribute Products in the Territory and to perform or cause to be performed all
related services, (b) handle all order processing, invoicing, collection,
distribution, reimbursement services and inventory management with respect to
such Products in the Territory, (c) handle all returns, recalls or withdrawals
with respect to any Product in the Territory, (d) handle all payer/distributor
account management with respect to any Product in the Territory, and (e) manage
all aspects of contracting with providers, distributors, managed care vendors or
payers with respect to any Product in the Territory.



10.3
Updates other than Co-Promotion Products in the Co-Promotion Territory

Except as otherwise set forth in Section 7.10, upon request of Dicerna, Roche
shall update Dicerna regarding the Commercialization of Products in the
Territory (other than Co-Promotion Products in the Co-Promotion Territory) by
Roche, its Affiliates and Sublicensees. If Dicerna requests an update, Roche
shall provide a high-level summary, in writing and/or through a meeting (face to
face/ tele-presence/videoconference or telephone). Dicerna shall not request an
update more frequently than once per Calendar Year.



10.4
Product Trademarks

Roche shall have the sole right and responsibility to determine the Product
trademarks to be used with the Products on a worldwide basis and to own such
trademarks in accordance with Section 15.2, provided that if applicable Roche
shall include in Co-Promotion Product labeling in the US appropriate reference
to Dicerna’s company trademark(s). Neither Party shall, nor shall either Party
permit its Affiliates or Sublicensees to (a) use in their respective businesses,
any trademark that is confusingly similar to, misleading or deceptive with
respect to or that dilutes any (or any part) of the Product trademarks, or
(b) do any act which endangers, destroys or similarly affects, in any material
respect, the value of the goodwill pertaining to the Product trademarks. Each
Party agrees to conform (x) to the customary industry standards for the
protection of Product trademarks for pharmaceutical products and such guidelines
of Roche with respect to manner of use (as provided in writing by Roche) of the
Product trademarks and (y) to maintain the quality standards of Roche with
respect to the goods sold and services provided in connection with such Product
trademarks. Neither Party shall do any act which endangers, destroys or
similarly affects, in any material respect, the value of the goodwill pertaining
to the Product trademarks.



10.5
Product Labeling; Markings and Co-Branding








--------------------------------------------------------------------------------





Roche shall own and be responsible for all Product Labeling for all Products in
accordance with the terms of this Agreement including, for Co-Promotion
Products, Sections 10.4 and 15.2. Roche will comply with all Applicable Law
relevant to patent marking and the Parties shall work together to include all
relevant Patent Rights for such marking.



10.6
Dicerna US Co-Promotion Option

10.6.1
Option

If Dicerna exercises its Cost Share Option, then Dicerna also shall have the
option (the “Co-Promotion Option”) to assume between [* * *] of the total sales
force for each Shared Product measured in terms of Sales Representatives in the
Co-Promotion Territory (the “Co-Promotion Right”). The Parties shall agree to a
specific percentage within this range as part of the Co-Promotion Agreement.
Notwithstanding the foregoing, Shared Products that are Combination Products
containing an Encumbered Combination Agent are not subject to the Co-Promotion
Option and Co-Promotion Right set forth herein.
10.6.2
Notice and Exercise

(a)
Approximately [* * *] before the anticipated filing of the first MAA for a given
Shared Product, Roche will deliver and present to and discuss with the JSC the
applicable Commercialization Plan, including Roche’s preliminary estimate of the
number of Sales Representatives it anticipates for such Shared Product for such
launch in the Co-Promotion Territory (the “Roche Estimate”). In addition to
information received through the JSC, Dicerna may submit written questions to
Roche about the Commercialization Plan for such Shared Product (“Shared Product
Questions”) within [* * *] of the receipt of such Roche Estimate, in which case
Roche will respond to such timely-delivered questions no later than [* * *] from
receipt of Dicerna’s questions (the date of such delivery of all answers, the
“Roche Response Date”). Dicerna may exercise its Co-Promotion Option by giving
written notice thereof to Roche no later than the end of the Co-Promotion
Exercise Period, all in accordance with Section 10.6.2(b).

(b)
As conditions precedent to exercising a Co-Promotion Option for a Shared Product
and maintaining the Co-Promotion Right for such Co-Promotion Product, Dicerna
must:

(i)
establish, by means of a presentation to Roche as of the time of exercise, that
it has (A) an already established internal sales management organization and
infrastructure to conduct Dicerna’s Co-Promotion activities for such
Co-Promotion Product and (B) a plan to hire, retain or otherwise build a sales
force consisting of direct employees of Dicerna that will be in place no later
than [* * *] after the First Commercial Sale of such Co-Promotion Product with
the number of Sales Representatives that Dicerna is required to use, each of
whom has prior experience promoting pharmaceutical products to prescribing
physicians in the Co-Promotion Territory and meets the qualifications set forth
in Appendix 10.6.3; and

(ii)
as of the time of exercise, and for so long as Dicerna is Co-Promoting such
Co-Promotion Product hereunder and under the Co-Promotion Agreement, not be
developing or commercializing by itself or in collaboration with a Third Party,
either (A) another product that treats HBV or that (B) is an Encumbered
Combination Agent.

(c)
If Dicerna does not provide the election notice described in Section 10.6.2(a)
prior to expiration of the applicable Co-Promotion Exercise Period or if Dicerna
does not meet the requirements set forth in Section 10.6.2(b), Dicerna shall be
deemed to have irrevocably waived its right to Co-Promote such Shared Product.
Any election notice provided by Dicerna at a time when Dicerna








--------------------------------------------------------------------------------





does not meet the requirements set forth in Section 10.6.2(b) shall be void and
have no effect. Following Dicerna’s exercise of its Co-Promotion with respect to
a particular Co-Promotion Product, if that Co-Promotion Product subsequently
attains Regulatory Approval in an Encumbered Combination Indication, Dicerna
shall not engage in the Detailing or other Co-Promotion Activities for the
Co-Promotion Product in the Encumbered Combination Indication, except as
provided for in the Co-Promotion Agreement. If Dicerna does not exercise its
Co-Promotion Option (or if it has been deemed to have waived its Co-Promote
Right pursuant to this Section 10.6.2(c)) for a given Shared Product for the
First Eligible Co-Promotion Indication, Dicerna shall not have the right to
exercise its Co-Promotion Option with respect to any subsequent Regulatory
Approvals or label expansion granted for such Shared Product. As used in this
Section 10.6.2(c), the “First Eligible Co-Promotion Indication” for a
Co-Promotion Product is the first indication for which Regulatory Approval in
the Co-Promotion Territory is obtained that is not an Encumbered Combination
Indication.
10.6.3
Co-Promotion Agreement

Promptly after Dicerna’s first exercise of a Co-Promotion Option for a
Co-Promotion Product, and subject to Dicerna’s compliance with the requirements
of Section 10.6.2(b)(b), the Parties shall negotiate in good faith and enter
into a written agreement for Co-Promotion (the “Co-Promotion Agreement”) setting
forth the terms of Dicerna’s and Roche’s Co-Promotion rights and obligations
(including the specific percentage of the total sales force in the range
permitted under Section 10.6.1) with regard to such Co-Promotion Product in
accordance with the terms and conditions in this Agreement (including this
Article 10, including Sections 10.6.2(b)(b), 10.6.4 and 10.6.5, and those set
forth in Appendix 10.6.3). The Parties shall negotiate with such diligence as is
required to enter into and execute the Co-Promotion Agreement within [* * *]
following such exercise, or such other date as the Parties may agree in writing.
The Parties shall promptly amend the Co-Promotion Agreement upon each subsequent
exercise by Dicerna of a Co-Promotion Option with regard to a new Shared Product
in accordance with the terms and conditions in this Article 10 and
Appendix 10.6.3. In addition to any other terms agreed to by the Parties, the
Co-Promotion Agreement shall contain the terms set forth in Appendix 10.6.3 of
this Agreement. Unless otherwise agreed to by the Parties, Dicerna may not
commence Co-Promotion on Co-Promotion Products until such time as the Parties
enter into the Co-Promotion Agreement.
10.6.4
General Requirements for Co-Promotion Activities

Dicerna’s Co-Promotion Rights shall only exist during such time as Dicerna has
the Cost Share Right.


Dicerna may not use contract sales forces to fulfill its Co-Promote obligations
for more than [* * *] after the First Commercial Sale of the first
Co-Promotional Product. Any Dicerna Sales Representatives involved in a sales
call for one or more Co-Promotion Product(s) shall devote at least [* * *] of
its sales call time until the [* * *] anniversary of First Commercial Sale in
the US and thereafter at least [* * *] of such call time to the Co-Promotion
Product(s). Under the Co-Promotion Agreement, Roche shall have the sole right to
control all decisions with respect to the co-promotion arrangement, including
the call plans and assigned territories of Dicerna Sales Representatives, the
promotional materials to be used, the training and testing applicable to such
Sales Representatives, and restrictions with respect to the ability of such
Sales Representatives to Detail other products. “Co-Promote”, “Co-Promoting” or
“Co-Promotion” means the US Detailing activities assigned to Dicerna in the
Co-Promotion Agreement, and shall not include any Medical Affairs Activities,
sale or distribution of such Co-Promotion Product in the Co-Promotion Territory
by Dicerna or its Affiliates. Dicerna shall have the right to terminate its
Co-Promotion Rights for a Co-Promotion Product with [* * *] prior written notice







--------------------------------------------------------------------------------





to Roche, in which case, the Parties shall reasonably cooperate to transition to
Roche, upon the effective date of such termination, all of Dicerna’s
Co-Promotion activities to such Co-Promotion Product so as to minimize
disruption to sales activity, the details of which shall be further set forth in
the Co-Promotion Agreement.
10.6.5
Change of Control

Section 20.2.3 shall apply in the event of a Dicerna Change of Control.



10.7
Medical Affairs

Roche shall have the sole right and responsibility to conduct and make decisions
regarding Medical Affairs Activities with respect to any Product. For clarity,
Roche shall retain such sole right and responsibility in the event that Dicerna
exercises its Co-Promotion Option. For further clarity, Dicerna’s Sales
Representatives shall be supported by Roche’s Medical Affairs personnel.



11.
Payments to Dicerna


11.1
Upfront License Fee for Lead Compound and Selected Targets

Within [* * *] after the Effective Date and receipt of an invoice from Dicerna,
Roche shall pay to Dicerna a non-refundable, non-creditable upfront payment of
Two Hundred Million US Dollars (US$ 200,000,000). For the avoidance of doubt,
upon the Effective Date, such payment is due and payable and is required to be
paid as provided in this Section 11.1, notwithstanding any termination under
this Agreement or failure to select any targets and/or to commence the R&D
Collaboration.



11.2
Development and Regulatory Event Payments

11.2.1
Lead Products

Roche shall pay up to a total of [* * *] in relation to the achievements of
events with respect to Lead Products. The development and regulatory event
payments under this Section 11.2.1 shall be paid by Roche according to the
following schedule of development and regulatory events.


Development and Regulatory Event
Dollars (in millions)
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



*The Initiation of Pivotal Study event payment will be reduced by [* * *], i.e.
from [* * *], if Dicerna exercises its Cost Share Option.


Each development event payment shall be paid only once, the first time the first
Lead Product reaches the applicable triggering event, regardless the number of
times such events are reached and by how many Lead Products. [* * *].







--------------------------------------------------------------------------------







For the avoidance of doubt, development event payments due on a Lead Product
under this Section 11.2.1 shall continue to be due at the rate applicable to
Lead Products (not Hybrid Products) until the applicable Lead Product has
achieved its First Commercial Sale in such jurisdiction as a product not
containing a Selected Target Compound.


11.2.2
Selected Target Products and Hybrid Products

For each Selected Target Product and Hybrid Product, Roche shall pay up to a
total of [* * *] in relation to the achievements of events with respect to
Selected Target Products and Hybrid Products. The development and regulatory
event payments under this Section 11.2.2 shall be paid by Roche according to the
following schedule of development and regulatory events.


Development and Regulatory Event
Dollars (in millions)
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



* Payable upon the earlier of [* * *].


** [* * *]


Each development and regulatory event payment shall be paid only once for each
Selected Target Product or Hybrid Product, the first time each Selected Target
Product or Hybrid Product reaches the applicable triggering event, regardless of
the number of times such events are reached by such Selected Target Product. For
purposes of this Section 11.2.2, with respect to events 1 through 4, [* * *]
Selected Target Products are considered the same Selected Target Product if they
contain different Selected Target Compounds that target the same Selected
Target. If any of events 5 through 7 above are achieved by a Selected Target
Product, any of events 1 through 4 not previously achieved by such Selected
Target Product shall be deemed to have been achieved at the time of achievement
of events 5 through 7, as applicable, and the corresponding milestone payment
shall be owed.
11.2.3
Development and Regulatory Event Payment Invoicing and Timing

Upon occurrence of each development and regulatory event in this Section 11.2,
Roche shall notify Dicerna within [* * *] of the event and pay the corresponding
development and regulatory event payment to Dicerna within [* * *] of the event
and receipt of an invoice from Dicerna. Each such payment shall be
non-refundable and non-creditable.



11.3
Sales Based Events








--------------------------------------------------------------------------------





Roche shall pay to Dicerna up to a total of [* * *] based on the Calendar Year
Net Sales of the Lead Product and Hybrid Product in the Territory:


Sales Based Events for Net Sales
Dollars (in millions)
No.
Lead Product
Hybrid Product
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



Each of the sales based event payments 1-5 shall be paid no more than once each,
irrespective of whether or not the previous sales based event payment was
triggered by a Lead Product or a Hybrid Product, and whether or not the previous
sales based event payment was triggered by the same or by a different applicable
Product, and shall be non-refundable and non-creditable. Roche will notify
Dicerna of the achievement of sales based events within [* * *] after the end of
the Calendar Quarter in which the event first occurs for the Lead Product or
Hybrid Product in the Territory first reaching the respective Net Sales
Threshold, and will pay Dicerna the corresponding milestone within [* * *] of
receipt of an invoice. For the avoidance of doubt, if more than one sales based
event occurs in any Calendar Year, all such sales based event payments shall be
payable for such Calendar Year.



11.4
Royalty Payments

11.4.1
Royalty Term

On a Product-by-Product basis, Roche shall pay to Dicerna royalties on Net Sales
of such Product during the applicable Royalty Term. Thereafter upon expiration
of the applicable Royalty Term, the licenses granted to Roche for a given
Product shall be fully paid up, irrevocable and royalty-free.
11.4.2
Royalty Rates

11.4.2.1
Lead Product

The following royalty rates shall apply to the respective tiers of aggregate
Calendar Year Net Sales of a Lead Product per area of the Territory, on an
incremental basis, as follows:









--------------------------------------------------------------------------------





(a)
For the [* * *]

Royalty rates depend if the Lead Product is a Shared Product or is not a Shared
Product.


Tier of Calendar Year
Net Sales in million US$
Percent (%) of Net Sales
Shared Product
Not a Shared Product
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



(b)
For aggregate countries of the Territory other than US:



Tier of Calendar Year
Net Sales in million US$
Percent (%) of Net Sales
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



For example, if Net Sales of a Lead Product [* * *]that is not a Shared Product,
for a given Calendar Year, are [* * *], then royalties owed to Dicerna on such
Net Sales of such Product for that Calendar Year shall equal * * *]calculated as
follows:


[* * *]


For the avoidance of doubt, royalty payments on a Lead Product in a given
country will not be affected because a Hybrid Product is also being sold in the
same or another country.


11.4.2.2
Selected Target Product

The following royalty rates shall apply to the respective tiers of aggregate
Calendar Year Net Sales of a Selected Target Product per area of the Territory,
on an incremental basis, as follows:


(a)
For [* * *]



Tier of Calendar Year
Net Sales in million US$
Percent (%) of Net Sales
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]










--------------------------------------------------------------------------------





(b)
For aggregate countries of the Territory other than [* * *]



Tier of Calendar Year
Net Sales in million US$
Percent (%) of Net Sales
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



For example, if Net Sales of a Selected Target Product [* * *], for a given
Calendar Year, are [* * *], then royalties owed to Dicerna on such Net Sales of
such Product for that Calendar Year shall equal [* * *] calculated as follows:


[* * *] royalty payment


11.4.3
Hybrid Product

The following royalty rates shall apply to the respective tiers of aggregate
Calendar Year Net Sales of a Hybrid Product per area of the Territory, on an
incremental basis, as follows:
(a)
For [* * *]:

Royalty rates depend if the Hybrid Product is a Shared Product or is not a
Shared Product.


Tier of Calendar Year
Net Sales in million US$
Percent (%) of Net Sales
Shared Product
Not a Shared Product
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



(b)
For aggregate countries of the Territory other than [* * *]:



Tier of Calendar Year
Net Sales in million US$
Percent (%) of Net Sales
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



The above royalty rates in Section 11.4.3 shall apply to a Hybrid Product until
the later of [* * *].
11.4.3.2
Royalty Adjustments








--------------------------------------------------------------------------------





For the purpose of calculating royalties of a given Product under this
Section 11.4.2, Calendar Year Net Sales and the royalty rates shall be subject,
as applicable, to the following adjustments in this Section 11.4.
11.4.4
Combination Product

If Roche or its Affiliates intend to sell a Combination Product, then the
Parties shall meet approximately [* * *] prior to the anticipated First
Commercial Sale of such Combination Product in the Territory to negotiate in
good faith and agree to an appropriate adjustment to Net Sales to reflect the
relative commercial value contributed by the components of the Combination
Product (the “Relative Commercial Value”). If, after such good faith
negotiations not to exceed [* * *], the Parties cannot agree to an appropriate
adjustment, the dispute shall be initially referred to the executive officers of
the Parties in accordance with Section 22.2.


If the Parties are unable to agree on the Relative Commercial Value within [* *
*] of such referral, then the Relative Commercial Value shall be determined by
the following procedure. Roche will select one (1) individual who would qualify
as an Expert, Dicerna will select (1) individual who would qualify as an Expert,
and those two (2) individuals shall select one (1) individual who would qualify
as an Expert and who shall be chairman of a committee of the three Experts (the
“Expert Committee”), each with a single deciding vote. The Expert Committee will
promptly hold a meeting to review the issue under review, at which it will
consider memoranda submitted by each Party at least [* * *] before the meeting,
as well as reasonable presentations that each Party may present at the meeting.
As part of the Expert Committee’s consideration, the Parties agree that the
Relative Commercial Value of the Lead Product within a Combination Product shall
not be less than (a) [* * *] if the first Filing for Regulatory Approval is (or
is planned to be, as applicable) for use with one additional Non-Compound Active
Agent Controlled by Roche where such compound has a Valid Claim of the
composition of matter with at least [* * *]remaining patent life in one or more
countries in the Territory or (b) [* * *] if the condition in part (a) is not
met. The determination of the Expert Committee as to the issue under review will
be binding on both Parties. The Parties will share equally in the costs of the
Expert Committee. Unless otherwise agreed to by the Parties, the Expert
Committee may not decide on issues outside the scope mandated under terms of
this Agreement.


A Hybrid Product shall not be treated as a Combination Product under this
Section 11.4.4 with respect to the Lead Compound and Selected Target Compound,
however the Relative Commercial Value will be determined if there are other
Combination Product components other than the Lead Compound and Selected Target
Compound.
11.4.5
No Composition of Matter Claim or Regulatory Exclusivity; Generic Competition

For a given Product, and subject to Section 11.4.7, if in a given country within
the Territory there is:
(a)
no Composition of Matter Claim of a Party that Covers such Product and no
applicable Regulatory Exclusivity for such Product remains in such country; or

(b)
entry of a Like-Substance Product has occurred, provided that after such entry
there has been a decline of quarterly Net Sales of such Product in such country
greater than [* * *] of the average level of the quarterly Net Sales of such
Product achieved in the [* * *] immediately prior to such entry;



then the royalty payments due to Dicerna for such Product in such country shall
be reduced for the remainder of the Royalty Term by (i) [* * *] for the Major
Markets other than [* * *], or (ii) [* * *].







--------------------------------------------------------------------------------





11.4.6
Third Party Payments

Other than for the Existing Third Party In-License Agreement listed in Appendix
16.1.5 (for which Dicerna shall be responsible), Roche shall be responsible for
and pay or have paid any consideration owed to any Third Party in relation to
Third Party intellectual property rights necessary or useful to make, use or
sell Products. With respect to such Third Party Patent Rights that are
reasonably necessary for the sale of a given Product in a given country, Roche
shall have the right to deduct (x) a maximum of [* * *] of royalties actually
paid by Roche to such Third Party with respect to such arrangement from (y)
royalty payments otherwise due and payable by Roche to Dicerna for such Product
in such country under this Agreement. Any such deduction shall be made only on a
Product-by-Product and country-by-country basis. Prior to entering into such
arrangement, Roche will notify and discuss with Dicerna unless Roche will not
deduct payments under such arrangement.
11.4.7
Maximum Deductions

In no event shall the royalty paid to Dicerna for Net Sales of Products
hereunder, as reduced by Sections 11.4.5 and 11.4.6, be reduced from the
applicable royalty rates set forth in Section 11.4.2 above by more than an
amount equal to (i) [* * *] of the royalties otherwise due for Net Sales of such
Products for the Major Markets other than [* * *], or (ii)  [* * *].
11.4.8
Apportionment of Compulsory Sublicensee Consideration

Compulsory Sublicense Compensation received by the Roche Group from a Compulsory
Sublicensee during the Royalty Term shall be shared with Dicerna on an
equivalent profit share percentage (the “Compulsory Profit Share Percentage”)
calculated for the respective Calendar Year for the relevant country as follows:


[* * *]
[* * *]
[* * *]



At the end of the Calendar Year, Roche shall pay to Dicerna the Compulsory
Sublicense Compensation under a given country multiplied by the Compulsory
Profit Share Percentage for such country. For clarity, any sales or payments by
Compulsory Sublicensees under a Compulsory Sublicense shall not be considered as
Net Sales and shall not give rise to any royalty payment under Section 11.4.2 of
this Agreement.



11.5
Disclosure of Payments

Each Party acknowledges that that the other Party may be obligated to disclose
this financial arrangement, including all fees, payments and transfers of value
made pursuant to this Agreement, as may be advisable or required under
Applicable Law, including certain payments by a Party to health care providers
the US Sunshine Act.



12.
Accounting and reporting


12.1
Timing of Payments

Roche shall calculate royalties on Net Sales quarterly as of March 31, June 30,
September 30 and December 31 (each being the last day of an "Accounting Period”)
and shall pay royalties on Net Sales within [* * *] after the end of each
Accounting Period in which such Net Sales occur.



12.2
Late Payment








--------------------------------------------------------------------------------





Any payment under this Agreement by either Roche or Dicerna that is not paid on
or before the date such payment is due shall bear interest, to the extent
permitted by Applicable Law, at [* * *] as reported by Reuters from time to
time, calculated on the number of days such payment is overdue.



12.3
Method of Payment

Royalties on Net Sales and all other amounts payable by Roche hereunder shall be
paid by Roche in US Dollars (the “Payment Currency”) to account(s) designated by
Dicerna.



12.4
Currency Conversion

When calculating the Sales of any Product that occur in currencies other than
the Payment Currency, Roche shall convert the amount of such sales into Swiss
Francs and then into the Payment Currency using Roche’s then-current internal
foreign currency translation method actually used on a consistent basis in
preparing its audited financial statements (at the Effective Date, YTD average
rate as reported by Reuters).



12.5
Blocked Currency

In a given country, if by reason of Applicable Law (for example governmental
restrictions on foreign exchange trade) the local currency is blocked and cannot
be removed from such country, Roche will notify Dicerna in writing and
(a)
Dicerna will have the right to receive the applicable royalties of Net Sales in
such country in local currency by deposit in a local bank designated by Dicerna,
or

(b)
if such local currency payment is not allowed by reason of Applicable Law or if
otherwise requested by Dicerna, then the royalties related to such Net Sales in
such country shall continue to be accrued and shall continue to be reported, but
such royalties will not be paid until the sales proceeds related to such Net
Sales may be removed from such country. At such time as Roche, its Affiliates or
their Sublicensees, as the case may be, is able to remove the sales proceeds
related to such Net Sales from such country, Roche shall also pay such accrued
royalties in Payment Currency using the actual exchange rate which is used to
remove such sales proceeds from such country.




12.6
Reporting

With each royalty payment, Roche shall provide Dicerna in writing for the
relevant Calendar Quarter on a Product-by-Product basis the following
information:


(a)
Sales in Swiss Francs;

(b)
Net Sales in Swiss Francs and itemized adjustments to arrive at Net Sales;

(c)
adjustments made pursuant to Section 11.4.4 (Combination Product);

(d)
Net Sales in Swiss Francs after adjustments made pursuant to Section 11.4.4 in
Swiss Francs;

(e)
exchange rate used for the conversion of Net Sales from Swiss Francs to the
Payment Currency pursuant to Section 12.4 (Currency Conversion);

(f)
Net Sales after adjustments made pursuant to Section 11.4.4 in the Payment
Currency;

(g)
royalty rate pursuant to Section 11.4.2;

(h)
adjustments made pursuant to Sections 11.4.5 - 11.4.7; and

(i)
total royalty payable in the Payment Currency after adjustments made pursuant to
Sections 11.4.5 - 11.4.7.

Roche shall provide an estimate of the Net Sales in the Payment Currency to
Dicerna in writing for the relevant Calendar Quarter on a Product-by-Product
basis within [* * *] after the end of each Calendar Quarter.







--------------------------------------------------------------------------------






13.
Taxes


13.1
Income Taxes

Except as provided in this Section 13.1, each Party shall pay all income and
other taxes (including interest) imposed on or measured with respect to its own
income accruing or paid to it under this Agreement. Notwithstanding anything in
this Agreement to the contrary, if Roche’s assignment of this Agreement leads to
the imposition of income tax liability on Dicerna that would not have been
imposed in the absence of such action or in an increase in such liability above
the liability that would have been imposed in the absence of such action, Roche
will indemnify and hold harmless Dicerna from any such additional or increased
income tax liability (except to the extent that Dicerna or any of its Affiliates
can obtain a refund or credit for such amounts, provided that Dicerna will be
reimbursed for any reasonable out of pocket costs incurred in obtaining such a
refund or credit).



13.2
Withholding Taxes

If provision is made in law or regulation of any country for withholding of
taxes of any type, levies or other charges with respect to any royalty or other
amounts payable under this Agreement to a Party (the “Payee”), then the other
Party (the “Payor”) shall timely pay such tax, levy or charge for and on behalf
of the Payee to the proper governmental authority, and shall promptly furnish
Payee with appropriate proof of payment of the withheld taxes as well as the
official receipts sufficient to enable the Payee to claim credits for such
payments of taxes; provided, however, that notwithstanding anything in this
Agreement to the contrary, if Roche’s assignment of this Agreement leads to the
imposition of withholding tax liability on Dicerna that would not have been
imposed in the absence of such action or in an increase in such liability above
the liability that would have been imposed in the absence of such action, Roche
will indemnify and hold harmless Dicerna from any such additional or increased
withholding tax liability (except to the extent that Dicerna or any of its
Affiliates can reclaim it, provided that Dicerna will be reimbursed for any
reasonable out of pocket costs incurred in the reclaim). The Parties shall
cooperate and exercise their reasonable best efforts to ensure that any such
withholding taxes are mitigated or reduced to the extent possible under the
provisions of any Applicable Law, and shall provide the Payee reasonable
assistance (including the provision of any tax forms and other information) in
order to allow the Payee to obtain the benefit of any present or future treaty
against double taxation or exemption from, refund or reduction in taxes which
may apply to such payments. To the extent that a Party is required to deduct and
withhold taxes on any such payment pursuant to this Section 13.2, such Party
will provide the Payee with written notice of the required withholding as
promptly as reasonably practical (and in any event, no later than [* * *] prior
to making such payment. To the extent such amounts are so deducted and withheld
and timely remitted to the relevant tax authorities, such amounts shall be
treated for all purposes under this Agreement as having been paid to the Party
to whom such amounts would otherwise have been paid.



13.3
Foreign-Derived Deduction Eligible Income Reporting

Roche shall obtain and deliver to Dicerna, on an annual basis and within [* * *]
of Dicerna’s request to provide, information as reasonably requested by Dicerna
and in Roche’s possession to meet any documentation requirements imposed by
regulations issued under Section 250 of the Internal Revenue Code for the
treatment of an appropriate portion of such amounts as “foreign-derived
deduction eligible income” within the meaning of Section 250 of the Internal
Revenue Code and the regulations thereunder.



13.4
No Partnership for Tax Purposes

As of the Signature Date, the Parties expect that this Agreement will not be
treated as a partnership or joint venture for United States federal and state
tax purposes.







--------------------------------------------------------------------------------






13.5
Value Added Tax

It is understood and agreed between the Parties that any payments made by any
Party under this Agreement are exclusive of any value added tax (“VAT”) or
similar tax imposed upon such payments. Where VAT is properly chargeable in
respect of any supply of goods or services made under this Agreement, the Party
paying the consideration for that supply will pay the amount of VAT subject to
receipt of a valid tax invoice issued in accordance with Applicable Law.

14.
Auditing


14.1
Dicerna Right to Audit

Roche shall keep, and shall require its Affiliates and Sublicensees to keep,
full, true and accurate books of account containing all particulars that may be
necessary for the purpose of calculating all royalties payable under this
Agreement. Such books of accounts shall be kept at their principal place of
business. At the expense of Dicerna, Dicerna shall have the right to engage an
internationally recognized independent public accountant reasonably acceptable
to Roche to perform, on behalf of Dicerna, an audit of such books and records of
Roche and its Affiliates and Sublicensees that are deemed necessary by the
independent public accountant to report on Net Sales of Product for the period
or periods requested by Dicerna and the correctness of any financial report or
payments made under this Agreement.


Upon timely request and at least [* * *] prior written notice from Dicerna, such
audit shall be conducted for those countries Dicerna has specifically requested,
during regular business hours in such a manner as to not unnecessarily interfere
with Roche's normal business activities. Such audit shall be limited to results
in the [* * *] prior to audit notification, and if Dicerna requests an audit for
a given Calendar Year, no additional audits may be conducted for such Calendar
Year, unless such audit is for cause based on a material finding identified in
the initial annual audit. If Dicerna does not request an audit of a given
Calendar Year on or before the [* * *] of the end of such Calendar Year, then
Dicerna will be deemed to have accepted the royalty payments and reports in such
Calendar Year.


Such audit shall not be performed more frequently than [* * *] nor more
frequently than [* * *] with respect to records covering any specific period of
time unless there are adverse findings that the independent public accountant
determines requires further examination or review of records.


All information, data documents and abstracts herein referred to shall be used
only for the purpose of verifying royalty statements, shall be treated as
Roche’s Confidential Information subject to the obligations of this Agreement
and need neither be retained more than [* * *] after completion of an audit
hereof, if an audit has been requested; nor more than [* * *] from the end of
the Calendar Year to which each shall pertain; nor more than [* * *] after the
date of termination of this Agreement.



14.2
Audit Reports

The auditors shall only state factual findings in the audit reports and shall
not interpret this Agreement. The auditors shall first discuss their draft audit
findings with Roche before sharing such findings with Dicerna and before
preparing its draft or final audit report. The final audit report shall be
shared with Roche at the same time it is shared with Dicerna.



14.3
Over-or Underpayment

If the audit reveals an overpayment of royalties, Dicerna shall reimburse Roche
for the amount of the overpayment within [* * *]. If the audit reveals an
underpayment of royalties, Roche shall make up such underpayment of royalties
within [* * *]. Roche shall pay for the audit costs if the underpayment







--------------------------------------------------------------------------------





of Roche exceeds [* * *] of the aggregate amount of royalty payments owed with
regard to the royalty statements subject of the audit. Section 12.2 shall apply
to this Section 14.3.



15.
Intellectual Property


15.1
Ownership of Inventions

All GalXC Platform Improvements shall be owned by Dicerna. Roche shall promptly
notify Dicerna of any GalXC Platform Improvements invented by Roche solely or
jointly with Dicerna. Roche hereby assigns and agrees to assign to Dicerna all
right, title and interest in such GalXC Platform Improvements and to execute and
deliver all documents, instruments and other papers and take all actions
necessary to perfect such assignment and for Dicerna to Handle Patent Rights in
such GalXC Platform Improvements.


All Roche Background Improvements shall be owned by Roche. Dicerna shall
promptly notify Roche of Roche Background Improvements invented by Dicerna
solely or jointly with Roche. Dicerna hereby assigns and agrees to assign to
Roche all right, title and interest in such Roche Background Improvements and to
execute and deliver all documents, instruments and other papers and take all
actions necessary to perfect such assignment and for Roche to Handle Patent
Rights in such Roche Background Improvements.


Other than GalXC Platform Improvements and Roche Background Improvements,
Dicerna shall own all Dicerna Inventions, Roche shall own all Roche Inventions,
and Dicerna and Roche shall jointly own all Joint Inventions. Dicerna and Roche
each shall require all of its employees to assign all Inventions made by them to
Roche and Dicerna, as the case may be.
The determination of inventorship for Inventions shall be in accordance with US
inventorship laws as if such Inventions were made in the US.


Subject to the licenses granted under this Agreement, Dicerna and Roche will
each have an equal undivided share in the Joint Patent Rights, without
obligation to account to the other for exploitation thereof, or to seek consent
of the other Party for the grant of any license thereunder.


Except as specifically set forth herein, this Agreement shall not be construed
as: (i) giving any of the Parties any license, right, title, interest in or
ownership to (a) the Confidential Information of the other Party or (b) any
materials, Know-How, Patent Rights or other intellectual property rights
Controlled by the other Party or its Affiliates; (ii) granting any license or
right under any intellectual property rights; or (iii) representing any
commitment by either Party to enter into any additional agreement, by
implication or otherwise.


With respect to Know-How (other than patentable Inventions) made in connection
with any activity carried out pursuant to this Agreement, Dicerna shall own such
Know-How made by employees of Dicerna solely or jointly with a Third Party,
Roche shall own such Know-How made by employees of the Roche Group solely or
jointly with a Third Party, and the Parties shall jointly own Joint Know-How,
subject to Section 2.6.1.



15.2
Trademarks

Roche shall own all trademarks used on or in connection with Products and shall,
at its sole cost, be responsible for procurement, maintenance, enforcement and
defense of all trademarks used on or in connection with Products, provided that
if applicable Roche shall include in US Co-Promotion Product







--------------------------------------------------------------------------------





labeling appropriate reference to Dicerna’s company trademark(s). Roche shall
not use any trademarks owned by Dicerna without Dicerna’s prior written consent.


Roche shall have the right to obtain the International Non-proprietary Name
(INN) from the World Health Organization and the US Adopted Name (USAN) from the
US adopted Names Council (USANC) as the generic name(s) for the Products.


Dicerna shall use the Co-Promotion Product trademarks in accordance with
Section 10.4, the Co-Promotion Agreement and sound trademark and trade name
usage principles and in accordance with all Applicable Law as reasonably
necessary to maintain the validity and enforceability of the Co-Promotion
Product Trademarks. Dicerna recognizes that the Co-Promotion Product trademarks
owned by Roche or Roche’s Affiliates represent a valuable asset of Roche, and
that substantial recognition and goodwill are associated with such name, logo
and trademarks.



15.3
Prosecution

15.3.1
GalXC Platform Patent Rights

Dicerna shall be responsible for Handling, at its own expense and discretion,
Dicerna GalXC Platform Patent Rights.
15.3.2
Specific Patent Rights

Roche shall, at its own expense and discretion: (i) Handle all Specific Patent
Rights, (ii) consult with Dicerna as to the Handling of such Specific Patent
Rights, and (iii) furnish to Dicerna copies of all documents relevant to any
such Handling. Roche shall furnish such documents and consult with Dicerna in
sufficient time before any action by Roche is due to allow Dicerna to provide
comments thereon, which comments Roche must reasonably consider. At Roche’s
expense and reasonable request, Dicerna shall cooperate, in all reasonable ways,
with the Handling of all such Specific Patent Rights. Should Roche decide that
it wishes to abandon or does not desire to Handle a given Specific Patent Right,
it shall promptly advise Dicerna thereof. At the written request of Dicerna,
Dicerna may thereafter Handle the same at Dicerna’s own cost, to the extent that
Dicerna desires to do so. An outside law firm shall be used to Handle such
Specific Patent Right; Roche and Dicerna shall consult and agree upon the law
firm(s). Roche shall ensure that the Handling of such Specific Patent Rights are
as protective of and uses a similar level of diligence that Roche would devote
to similar Patent Rights Covering other similarly-situated products of Roche.
15.3.3
Other Patent Rights

For any Patent Rights other than the foregoing Patent Rights in Sections 15.3.1
and 15.3.2: (i) each party shall, at its own expense and discretion, Handle
Patent Rights claiming Inventions that are owned solely by such Party or its
Affiliates (alone or with a Third Party) at its own expense and discretion, and
(ii) the Parties will jointly cooperate in the Handling of Joint Patent Rights.



15.4
Patent Coordination Team

Where the Parties need to consult with each other on the Handling of Patent
Rights, the Parties shall establish a patent coordination team and shall adopt
procedures for interacting on patent matters.



15.5
CREATE Act

It is the intention of the Parties that this Agreement is a “joint research
agreement” as that phrase is defined in 35 USC §103(c)(3).







--------------------------------------------------------------------------------








15.6
Infringement

Each Party shall promptly provide written notice to the other Party during the
Agreement Term of any (i) known infringement or suspected infringement by a
Third Party of any Licensed IP Patent Rights or Joint Patent Rights, or
(ii) known or suspected unauthorized use or misappropriation by a Third Party of
any Licensed IP Know-How or Joint Know-How, and shall provide the other Party
with all evidence in its possession supporting such infringement or unauthorized
use or misappropriation.
15.6.1
[* * *]

[* * *]
15.6.2
[* * *]

[* * *]


15.6.3
[* * *]

[* * *]



15.7
Defense

[* * *]



15.8
Hatch-Waxman

Notwithstanding anything herein to the contrary, should a Party receive a
certification for a Generic Product pursuant to the Drug Price Competition and
Patent Term Restoration Act of 1984 (Public Law 98-417, known as the
Hatch-Waxman Act), as amended, or its equivalent in a country other than the US,
then such Party shall immediately provide the other Party with a copy of such
certification. Upon receipt of such a certification Roche shall (i) promptly
seek to obtain a copy of the regulatory filing for such Generic Product (as
contemplated in the Hatch-Waxman Act), (ii) promptly determine whether Roche
will, within a [* * *] period from the date of such certification, bring suit at
its expense, and provide written notice to Dicerna of such decision (“H-W Suit
Notice”), and (iii) in any event provide Dicerna a H-W Suit Notice within [* *
*] from the date on which Roche first received a copy of such certification.
Should such [* * *] period expire without Roche bringing suit or providing such
H-W Suit Notice, then Dicerna shall be free to immediately bring suit in its
name.



15.9
Patent Term Extensions

The Parties shall use Commercially Reasonable Efforts to obtain all available
patent term extensions, adjustments or restorations, or supplementary protection
certificates (“SPCs”, and together with patent term extensions, adjustments and
restorations, “Patent Term Extensions”) in the Territory. Dicerna shall execute
such authorizations and other documents and take such other actions as may be
reasonably requested by Roche to obtain such Patent Term Extensions for relevant
Specific Patent Rights, including designating Roche as its agent for such
purpose as provided in 35 USC § 156. All filings for such Patent Term Extensions
shall be made by Roche; provided, that in the event that Roche elects not to
file for a Patent Term Extension, Roche shall (a) promptly inform Dicerna of its
intention not to file and (b) grant Dicerna the right to file for such Patent
Term Extension. Each Party shall execute such authorizations and other documents
and take such other actions as may be reasonably requested by the other Party to
obtain such extensions. The Parties shall cooperate with each other in gaining
patent term restorations, extensions and/or SPCs wherever applicable to such
Dicerna







--------------------------------------------------------------------------------





Patent Rights; provided, however, that notwithstanding anything to the contrary
herein, Dicerna shall have the sole right to decide on Patent Term Extensions of
the GalXC Platform Patent Rights.



15.10
Costs of Patent Challenge



[* * *]



16.
Representations, Warranties and Covenants

Each Party makes the following representations and warranties to the other Party
as of the Signature Date or the Effective Date, as applicable, and covenants
after the Effective Date.



16.1
Dicerna Representations, Warranties and Covenants

16.1.1
Data and Safety Information Disclosure

To the knowledge of Dicerna, it has disclosed to Roche: (i) the relevant and
material results of all preclinical testing and human clinical testing of
Products in its possession or control; and, (ii) the relevant and material
information in its possession or control concerning side effects, injury,
toxicity or sensitivity reaction and incidents or severity thereof with respect
to Product. Dicerna and its Affiliates are, and at all times have been to its
knowledge, in compliance with all adverse event reporting requirements
applicable to the Lead Product. To Dicerna’s knowledge, Dicerna has disclosed to
Roche as of the Signature Date an accurate in all material aspects list of
(i) adverse drug experience information (adverse events and lab
abnormalities/cohort in the Dicerna Phase I Study, the severity of each, grading
and outcomes), (ii) material events and matters concerning or affecting safety
or lack of efficacy, and (iii) medical inquiries and complaints, in each case,
relating to the Lead Product. Neither Dicerna nor any of its Affiliates is aware
of anything that could materially adversely affect the acceptance, or the
subsequent approval, of any Product by any Regulatory Authority of any filing,
application or request for Regulatory Authority.
16.1.2
Regulatory Documentation and No Misrepresentations to Regulatory Authorities

Dicerna and its Affiliates have, to their knowledge, with respect to Lead
Product, generated, prepared, maintained and retained all material regulatory
documentation that is required to be maintained or retained pursuant to and in
accordance with cGLPs and cGCPs and in compliance with Applicable Law, and to
the best of their knowledge and ability all such information is true, complete,
accurate in all material respects and what it purports to be. Neither Dicerna
nor any of its Affiliates, nor any of its or their respective officers,
employees or agents, to the best of their knowledge, has made an untrue
statement of material fact or fraudulent statement to any Regulatory Authority
with respect to the development or manufacture of the Lead Product, failed to
disclose a material fact required to be disclosed to any Regulatory Authority
with respect to the development or manufacture of the Lead Product, or committed
an act, made a statement, or failed to make a statement with respect to the
development or manufacture of the Lead Product that could reasonably be expected
to provide a basis for the FDA to invoke its policy concerning “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities”, set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto or any analogous
laws or policies in the Territory.
16.1.3
Third Party Patent Rights








--------------------------------------------------------------------------------





As of the Signature Date, Dicerna has no knowledge of the existence of any
patent or patent application owned by or licensed to any Third Party that could
prevent Roche from making, having made, using, offering for sale, selling or
importing Product in the Territory.
16.1.4
Ownership of Patent Rights

Dicerna is the exclusive owner of all right, title and interest in the Dicerna
Base Patent Rights. Appendix 1.43 of this Agreement contains a complete and
accurate list of all Patent Rights in the Dicerna GalXC Platform Patent Rights
as of the Signature Date. No other parties have any right, title or interest in
or to the Dicerna Base Patent Rights. Except for rights granted herein, the
Dicerna Base Patent Rights are free and clear of all liens, claims, security
interests and other encumbrances of any kind or nature for Viral Targets.
Dicerna has not granted any licenses to the Dicerna Base Patent Rights to any
Third Party, nor has Dicerna effectuated any prior transfer, sale or assignment
of any part of the Dicerna Base Patent Rights, except to Affiliates.
16.1.5
Existing Third Party In-License Agreements

Except as set forth in Appendix 16.1.5 and permitted hereunder, there are no
agreements between Dicerna and any of its Affiliates with any Third Parties
(i) pursuant to which Dicerna or its Affiliates has obtained, or has a right to
obtain, a license under or rights to use Dicerna Patent Rights in HBV or
(ii) pursuant to which Dicerna or its Affiliates otherwise owes, or would
otherwise owe, payments to a Third Party as a result of the exploitation of the
Lead Compound and Lead Product based upon the Dicerna Patent Rights (whether by
Dicerna or Roche or their respective sublicensees), including the grant of
rights to Roche.
16.1.6
Inventors

The inventors of the inventions disclosed and/or claimed in the Licensed IP have
transferred (or will have transferred for Licensed IP Patent Rights filed after
the Signature Date) to Dicerna full ownership of the Licensed IP. All of
Dicerna’s employees, officers and consultants have executed agreements requiring
assignment to Dicerna of all Inventions made by such individuals during the
course of and as a result of their association with Dicerna.
16.1.7
Authorization

The execution, delivery and performance of this Agreement by Dicerna and all
instruments and documents to be delivered by Dicerna hereunder, and assuming
that no filing is required under the HSR Act: (i) are within the corporate power
of Dicerna; (ii) have been duly authorized by all necessary or proper corporate
action; (iii) to the knowledge of Dicerna, will not violate any law or
regulation or any order or decree of any court of governmental instrumentality;
(iv) will not violate the terms of any indenture, mortgage, deed of trust,
lease, agreement, or other instrument to which Dicerna is a party or by which
Dicerna or any of its property is bound, which violation would have an adverse
effect on the financial condition of Dicerna or on the ability of Dicerna to
perform its obligations hereunder; and (v) do not require any filing or
registration with, or the consent or approval of, any governmental body, agency,
authority or any other person, which has not been made or obtained previously
(other than approvals required under the HSR Act, Regulatory Approvals required
for the sale of Products and filings with Regulatory Authorities required in
connection with Products).
16.1.8
No Conflict

Neither Dicerna nor any of its Affiliates is or will be under any obligation to
any person, contractual or otherwise, that is conflicting with the terms of this
Agreement or that would impede the fulfillment of Dicerna’s obligations
hereunder.







--------------------------------------------------------------------------------





16.1.9
Target Exclusion

Dicerna has and will continue to ensure that its Third-Party agreements
appropriately exclude licenses to compounds Directed To Viral Targets, until
such compounds become available to Third Parties by early termination of such
rights under this Agreement. Dicerna will ensure that its Third Party agreements
entered into on or after a given Host Cell Factor Target becomes a Selected
Target or Reserved Target appropriately exclude licenses to compounds Directed
To such Host Cell Factor Target until either (i) after the R&D Collaboration
Term, the target of such compounds are not Selected Targets or (ii) such
compounds become available to Third Parties by early termination of such rights
under this Agreement.
16.1.10
Validity of Patent Rights

As of the Signature Date, Dicerna is not in possession of information that could
render invalid and/or unenforceable any claims that are in any of the Licensed
IP. As of the Signature Date, Dicerna has no knowledge of any inventorship
disputes concerning any Licensed IP.
16.1.11
Ownership and Validity of Know-How

Dicerna’s Know-How is legitimately in the possession of Dicerna and has not been
misappropriated from any Third Party. Dicerna has taken reasonable measures to
protect the confidentiality of its Know-How.
16.1.12
Effective Date

During the period from the Signature Date until the Effective Date, Dicerna
shall promptly inform Roche in writing if and when Dicerna or any of its
Affiliates becomes aware that the representations and warranties made by Dicerna
as of the Signature Date are no longer true and correct in any material respects
if made on and as of the date of such notice, except where such failure to be
true and correct would not have any material adverse effect on Roche. Upon
receipt of such notice, Roche shall have the right, on written notice to
Dicerna, to terminate the Agreement, and upon receipt of such notice by Dicerna,
this Agreement shall be null and void and have no further force and effect.



16.2
Roche Representations, Warranties and Covenants

16.2.1
Authorization

The execution, delivery and performance of this Agreement by Roche and all
instruments and documents to be delivered by Roche hereunder, and assuming that
no filing is required under the HSR Act: (i) are within the corporate power of
Roche; (ii) have been duly authorized by all necessary or proper corporate
action; (iii) are not in contravention of any provision of the certificate of
formation or limited liability company agreement of Roche; (iv) to the knowledge
of Roche, will not violate any law or regulation or any order or decree of any
court of governmental instrumentality; (v) will not violate the terms of any
indenture, mortgage, deed of trust, lease, agreement, or other instrument to
which Roche is a party or by which Roche or any of its property is bound, which
violation would have an adverse effect on the financial condition of Roche or on
the ability of Roche to perform its obligations hereunder; and (vi) do not
require any filing or registration with, or the consent or approval of, any
governmental body, agency, authority or any other person, which has not been
made or obtained previously (other than approvals required under the HSR Act,
Regulatory Approvals required for the sale of Products and filings with
Regulatory Authorities required in connection with Products).
16.2.2
Inventors








--------------------------------------------------------------------------------





All Roche employees and officers have executed agreements requiring assignment
to Roche or Roche Affiliates of all Inventions made by such individuals. All
consultants performing services by or on behalf of Roche under this Agreement
shall have entered into agreements with Roche in accordance with Section 2.4.3.
16.2.3
No Conflict

Neither Roche nor any of its Affiliates is or will be under any obligation to
any person, contractual or otherwise, that is conflicting with the terms of this
Agreement or that would impede the fulfillment of Roche’s obligations hereunder.
16.2.4
Regulatory Documentation and No Misrepresentations to Regulatory Authorities

Roche and its Affiliates shall, to their knowledge, with respect to Lead
Product, generate, prepare, maintain and retain all material regulatory
documentation that is required to be maintained or retained pursuant to and in
accordance with cGLPs and cGCPs and in compliance with Applicable Law, and to
the best of their knowledge and ability all such information shall be true,
complete, accurate in all material respects and what it purports to be. Neither
Roche nor any of its Affiliates, nor any of its or their respective officers,
employees or agents, to the best of their knowledge, shall make an untrue
statement of material fact or fraudulent statement to any Regulatory Authority
with respect to the development or manufacture of the Lead Product, fail to
disclose a material fact required to be disclosed to any Regulatory Authority
with respect to the development or manufacture of the Lead Product, or commit an
act, make a statement, or fail to make a statement with respect to the
development or manufacture of the Lead Product that could reasonably be expected
to provide a basis for the FDA to invoke its policy concerning “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities”, set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto or any analogous
laws or policies in the Territory.
16.2.5
Ownership and Validity of Know-How

The Know-How that Roche contributes to the R&D Collaboration is legitimately in
the possession of Roche and has not been misappropriated from any Third Party.
Roche has taken reasonable measures to protect the confidentiality of such
Know-How.
16.2.6
Effective Date

During the period from the Signature Date until the Effective Date, Roche shall
promptly inform Dicerna in writing if and when Roche or any of its Affiliates
becomes aware that the representations and warranties made by Roche as of the
Signature Date are no longer true and correct in any material respects if made
on and as of the date of such notice, except where such failure to be true and
correct would not have any material adverse effect on Dicerna.



16.3
Mutual Representations and Warranties

Each Party hereby represents and warrants to the other Party as follows:
16.3.1
Grants

To the best of such Party’s knowledge and belief, such Party has the lawful
right to grant the other Party and its Affiliates the rights and licenses
described in this Agreement.
16.3.2
No Claims

As of the Signature Date, there are no claims or investigations to such Party’s
knowledge, (other than with respect to the Parties’ HSR filings), pending or
threatened against such Party or any of its Affiliates,







--------------------------------------------------------------------------------





at law or in equity, or before or by any governmental authority relating to the
matters contemplated under this Agreement or that would materially adversely
affect such Party’s ability to perform its obligations hereunder.



16.4
No Other Representations and Warranties

EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE FOREGOING REPRESENTATIONS
AND WARRANTIES ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF PRODUCTS.



17.
Indemnification


17.1
Indemnification by Roche

Roche shall indemnify, hold harmless and defend Dicerna, Dicerna’s Affiliates
and their directors, officers, employees and agents (“Dicerna Indemnitees”) from
and against any and all liabilities, losses, expenses, cost of defense
(including reasonable attorneys' fees, witness fees, damages, judgments, fines
and amounts paid in settlement) and any amounts Dicerna Indemnitees become
legally obligated to pay because of the breach of the Agreement by Roche or any
claim or claims against it to the extent that such claim or claims arise out of
activities related to the Compounds or Products (e.g., product liability claims
or Roche’s R&D Collaboration activities or its Development or Commercialization
of Compounds or Products) conducted by or on behalf of Roche, except to the
extent such losses, expenses, costs and amounts are due to the breach of the
Agreement by Dicerna or the gross negligence or willful misconduct or failure to
act of Dicerna Indemnitees.



17.2
Indemnification by Dicerna

Dicerna shall indemnify, hold harmless and defend Roche, Roche’s Affiliates and
their directors, officers, employees and agents (“Roche Indemnitees”) from and
against any and all liabilities, losses, expenses, cost of defense (including
reasonable attorneys' fees, witness fees, damages, judgments, fines and amounts
paid in settlement) and any amounts Roche Indemnitees become legally obligated
to pay because the breach of the Agreement by Dicerna or of any claim or claims
against it to the extent that such claim or claims arise out of activities
related to the Compounds or Products (e.g., product liability claims or
Dicerna’s R&D Collaboration activities or its Co-Promotion of Lead Products)
conducted by or on behalf of Dicerna or its Affiliates, except to the extent
such losses, expenses, costs and amounts are due to the breach of the Agreement
by Roche or the gross negligence or willful misconduct or failure to act of
Roche Indemnitees.



17.3
Procedure

In the event of a claim by a Third Party against a Party entitled to
indemnification under this Agreement ("Indemnified Party"), the Indemnified
Party shall promptly notify the other Party ("Indemnifying Party") in writing of
the claim and the Indemnifying Party shall undertake and solely manage and
control, at its sole expense, the defense of the claim and its settlement. The
Indemnified Party shall cooperate with the Indemnifying Party and may, at its
option and expense, be represented in any such action or proceeding by counsel
of its choice. The Indemnifying Party shall not be liable for any litigation
costs or expenses incurred by the Indemnified Party without the Indemnifying
Party’s written consent. The Indemnifying Party shall not settle any such claim
unless such settlement fully and unconditionally releases the Indemnified Party
from all liability relating thereto, unless the Indemnified Party otherwise
agrees in writing.









--------------------------------------------------------------------------------






18.
Liability


18.1
Limitation of Liability

Subject to the Parties’ obligations hereunder to use Commercially Reasonable
Efforts including in Article 4 (Diligence), neither Party shall be liable to the
other Party as a result of failure or delay to develop and/or commercialize the
Compound or the Product, as applicable, including a) a delay in timelines, or
b) delay or failure to recruit patients, or c) a change in its respective study
protocols, or d) failure to obtain regulatory approval for the Compound or the
Product, as applicable.


EXCEPT FOR EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 17 OR BREACH
OF ARTICLE 19, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY
ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH
THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER.



19.
Obligation Not to Disclose Confidential Information


19.1
Non-Use and Non-Disclosure

During the Agreement Term and for [* * *] thereafter, a Receiving Party shall
(i) treat Confidential Information provided by Disclosing Party as it would
treat its own information of a similar nature, (ii) take all reasonable
precautions not to disclose such Confidential Information to Third Parties,
without the Disclosing Party’s prior written consent, and (iii) not use such
Confidential Information other than for fulfilling its obligations and
exercising its rights under this Agreement.



19.2
Permitted Disclosure

Notwithstanding the obligation of non-use and non-disclosure set forth in
Section 19.1, the Parties recognize the need for certain exceptions to this
obligation, specifically set forth below, with respect to press releases, patent
rights, publications, securities law requirements, and certain commercial
considerations.



19.3
Press Releases

The Parties may issue a press release announcing the existence and selected key
terms of this Agreement, in a form substantially similar to the template
attached as Appendix 18.3 of this Agreement.


Roche may issue press releases in accordance with its internal policy that
typically does not issue a second press release until proof of concept has been
achieved for a Compound. Roche shall provide Dicerna with a copy of any draft
press release related to the activities contemplated by this Agreement at least
[* * *] prior to its intended publication for Dicerna's review. Dicerna may
provide Roche with suggested modifications to the draft press release. Roche
shall in good faith consider Dicerna's suggestions prior to issuing its press
release.


Dicerna shall only issue press releases related to the activities contemplated
by this Agreement that either (i) have been approved by Roche or (ii) are
required to be issued by Dicerna as a matter of law and Dicerna has been advised
by counsel to that effect. In all circumstances, Dicerna shall endeavor to
provide Roche with a draft press release at least [* * *] prior to its intended
publication (or as soon as practicable with good faith) for Roche's review.
During such period, Roche shall (i) approve the draft press release and permit
Dicerna to issue the press release, (ii) contact Dicerna to discuss modification
to the draft press release, or (iii) contact Dicerna and disapprove the press
release. If Roche asks for modification, then Dicerna shall either make such
modification or work with Roche to arrive at a press release that Roche
approves. If Dicerna issues a press release without Roche's







--------------------------------------------------------------------------------





approval, then such release must be made by Dicerna in consultation with counsel
that the release was required to be issued by Dicerna as a matter of law.


To ensure communication alignment, responses (if any) to inquiries by media or
other Third Parties after issuance of a permitted press release by Dicerna
(solely or jointly with Roche) shall consist solely of the press release
language or shall follow the response guidelines that may be mutually developed
by the Parties (or as deemed necessary by Dicerna’s counsel).



19.4
Publications

During the Agreement Term, the following restrictions shall apply with respect
to disclosure by any Party of Confidential Information relating to the Product
in any scientific publication or presentation (provided that, for avoidance of
doubt, such restrictions shall not apply to information contained in patent
applications):
(a)
Both Parties acknowledge that it is their policy for studies and results thereof
to be registered and published in accordance with their internal guidelines.
Roche, in accordance with its internal policies and procedures, shall have the
right to publish all studies, clinical trials and results thereof on the
clinical trial registries that are maintained by or on behalf of Roche. Other
than with respect to the Dicerna Phase I Study, Dicerna shall not publish any
studies, clinical trials or results thereof on its clinical trial registry,
provided however, that Roche’s clinical trial registry can be accessed via a
link from Dicerna’s clinical trial registry.

(b)
Dicerna may not publish such information about Licensed Products without the
prior written consent of Roche.




19.5
Commercial Considerations

(a)
Nothing in this Agreement shall prevent Dicerna or its Affiliates from
disclosing Confidential Information of Roche to (i) Third Parties acting on
behalf of Dicerna, to the extent reasonably necessary and as permitted for the
development, manufacture or Co-Promotion of Lead Product in the Territory,
(ii) Third Parties requesting Dicerna Phase I Study clinical trial data
information (in accordance with Dicerna’s then-current data sharing policy), or
(iii) actual and potential partners and investors subject to commercially
reasonable confidentiality obligations.

(b)
Nothing in this Agreement shall prevent Roche or its Affiliates from disclosing
Confidential Information of Dicerna to (i) governmental agencies to the extent
required or desirable to secure government approval for the development,
manufacture or sale of Product in the Territory, (ii) Third Parties acting on
behalf of Roche, to the extent reasonably necessary for the development,
manufacture or sale of Product in the Territory, (iii) Third Parties requesting
clinical trial data information (in accordance with the applicable Party’s
then-current data sharing policy), (iv) Third Parties to the extent reasonably
necessary to market the Product in the Territory, or (iv) actual and potential
partners and investors subject to commercially reasonable confidentiality
obligations.

(c)
The Receiving Party may disclose Confidential Information of the Disclosing
Party to the extent that such Confidential Information is required to be
disclosed by the Receiving Party to comply with Applicable Law, to defend or
prosecute litigation or to comply with governmental regulations, provided that
the Receiving Party provides prior written notice of such disclosure to the
Disclosing Party and, to the extent practicable, takes reasonable and lawful
actions to minimize the degree of such disclosure.

(d)
The Parties acknowledge that either or both Parties may be obligated to make one
or more filings (including to file a copy of this Agreement) with the U.S.
Securities and Exchange Commission








--------------------------------------------------------------------------------





(or equivalent foreign agency) or a governmental authority. Each Party will be
entitled to make such a required filing, provided that if such filing includes a
copy of this Agreement it will (i) submit in connection with such filing a copy
of this Agreement in a form mutually agreed by the Parties in advance or, if
despite the reasonable efforts of Dicerna a form mutually agreed by the Parties
cannot be agreed in advance, redacted to the extent permitted by Applicable Law
(the “Redacted Agreement”), (ii) request, and use reasonable efforts consistent
with Applicable Laws to obtain, confidential treatment of all terms redacted
from this Agreement, as reflected in the Redacted Agreement, for a period of at
least [* * *], (iii) to the extent consistent with Applicable Law, promptly
deliver to the other Party any written correspondence received by it or its
representatives from the U.S. Securities and Exchange Commission (or equivalent
foreign agency) or a governmental authority with respect to such confidential
treatment request and promptly advise the other Party of any other material
communications between it or its representatives with the U.S. Securities and
Exchange Commission (or equivalent foreign agency) or a governmental authority
with respect to such confidential treatment request, (iv) upon the written
request of the other Party, if legally justifiable, request an appropriate
extension of the term of the confidential treatment period, and (v) if the U.S.
Securities and Exchange Commission (or equivalent foreign agency) or a
governmental authority requests any changes to the redactions set forth in the
Redacted Agreement, use reasonable efforts consistent with Applicable Laws to
maintain the redactions in the Redacted Agreement as originally filed and not
agree to any changes to the Redacted Agreement without, to the extent practical,
first discussing such changes with the other Party and taking the other Party’s
comments into consideration when deciding whether to agree to such changes
(provided that a Party will only be required to make such efforts to support
such redactions once). For clarity, following a request from a governmental
authority to change the redactions requested by a Party, a Party will not be
required pursuant to the provisions of this Section 19.5(d) to again request the
redactions rejected by the applicable governmental authority. Each Party will be
responsible for its own legal and other external costs in connection with any
such filing, registration or notification.



19.6
Injunctive Relief

The Parties agree that a breach of Article 19 may cause irrevocable harm for
which monetary damages might not provide a sufficient remedy. In case of an
actual or threatened material breach of Article 19, in addition to any other
remedy available under this Agreement or under applicable Laws or equity,
the non-breaching Party will be entitled to seek and obtain equitable relief
(including temporary or permanent restraining orders, specific performance or
other injunctive relief) from any court of competent jurisdiction, without the
necessity of posting any bond or of any undertaking (other than with respect to
enjoining a product launch), and without any requirement to submit to any
dispute resolution procedures contained herein.



20.
Term and Termination


20.1
Commencement and Term

This Agreement shall commence upon the Effective Date and continue for the
Agreement Term.



20.2
Termination

20.2.1
Termination for Material Breach

After the Effective Date, a Party (“Non-Breaching Party”) shall have the right
to terminate this Agreement in its entirety or on a Product-by-Product basis in
the event the other Party (“Breaching







--------------------------------------------------------------------------------





Party”) is in material breach (which shall include any breach of Section 3.9
(Exclusivity), Section 4 (Diligence) and Section 22.17 (Compliance with Laws))
of its obligations under this Agreement. The non-Breaching Party shall provide
written notice to the Breaching Party, which notice shall identify the material
breach. The Breaching Party shall have a period of [* * *] after such written
notice is provided (“Peremptory Notice Period”) to cure such material breach. If
the Breaching Party has a dispute as to whether such material breach occurred or
has been cured, it will so notify the Non-Breaching Party within the Peremptory
Notice Period and the Agreement shall not terminate until such dispute is
resolved pursuant to Section 22.2 and 22.3. Upon a determination of material
breach and failure to cure, the Breaching Party shall have the Peremptory Notice
Period to cure such material breach. If such material breach is not cured within
the Peremptory Notice Period, then absent withdrawal of the Non-Breaching
Party’s request for termination, this Agreement shall terminate in its entirety
or with respect to such Product effective as of the expiration of the Peremptory
Notice Period.
20.2.2
Insolvency

Either Party shall have the right to terminate this Agreement, if the other
Party incurs an Insolvency Event; provided, however, in the case of any
involuntary bankruptcy proceeding, such right to terminate shall only become
effective if the Party that incurs the Insolvency Event consents to the
involuntary bankruptcy or such proceeding is not dismissed within [* * *] after
the filing thereof.
20.2.3
Effects of Change of Control

If there is a Change of Control, then the Party experiencing such Change of
Control (“Acquired Party”) shall provide written notice to the other Party
(“Non-Acquired Party”) at least [* * *] prior to completion of such Change of
Control, subject to any confidentiality obligations of the Acquired Party then
in effect (but in any event shall notify the Non-Acquired Party within [* * *]
after completion of such Change of Control).


The Change of Control Group in connection with such Change of Control shall not
have the right to utilize any of the Non-Acquired Party’s Know-How (excluding
information generally applicable to other products or retained in the unaided
memory of Dicerna employees), Patent Rights, Inventions, Materials or
Confidential Information (collectively, “Sensitive Information”) for the
research, development or commercialization of any product for the treatment of
any indication or patient population for which a Product may be developed or
commercialized.


Following consummation of the Change of Control, the Non-Acquired Party and the
Change of Control Group shall adopt in writing reasonable procedures to prevent
the disclosure of Sensitive Information beyond the Acquired Party’s personnel
who need to know the Sensitive Information solely for the purpose of fulfilling
the Acquired Party’s obligations under this Agreement or for lawful reporting
obligations. [* * *].
20.2.4
Termination by Roche without a Cause

After the Effective Date, Roche shall have the right to terminate a given
Research Plan under the R&D Collaboration (i.e. on a Selected Target-by-Selected
Target basis) or the R&D Collaboration in its entirety upon [* * *] prior
written notice, and such Selected Target shall become a Discontinued Target.


In addition to the foregoing, at any time after the Effective Date, Roche shall
have the right to terminate this Agreement as a whole or on a Licensed
Product-by-Licensed Product basis upon [* * *] prior written notice before First
Commercial Sale of a Licensed Product or upon [* * *] prior written notice after
the First Commercial Sale of a Licensed Product. The effective date of
termination under this Section 20.2.4







--------------------------------------------------------------------------------





paragraph 2 shall be the date [* * *] as the case may be) after Roche provides
such written notice to Dicerna.
20.2.5
Termination of Selected Targets

After the Effective Date, at the end of the R&D Collaboration Term (or earlier
termination thereof), if across all Selected Targets Roche does not select any
Additional Dicerna Compounds as a Clinical Candidate, Roche shall have the
right, but not the obligation, to terminate all rights to all Additional Dicerna
Compounds generated under the R&D Collaboration upon [* * *] written notice.
After a Clinical Candidate is selected for a given Selected Target or after the
Target Term if Roche provides a Roche Continuation Notice, Roche shall have the
right to (or where required by Section 3.8, the obligation to) terminate with
respect to all Licensed Products for such Selected Target upon [* * *] prior
written notice. Upon such termination, such Selected Target shall become a
Discontinued Target.
20.2.6
Termination for Patent Challenge

[* * *].



20.3
Consequences of Termination

20.3.1
Roche Compound License

In the event of a (i) termination of the Agreement as a whole by Roche pursuant
to Section 20.2.1 (for Material Breach by Dicerna), Section 20.2.2 (for
Dicerna’s Insolvency) or Section 20.2.4 (Without a Cause) or (ii) termination
pursuant to Section 20.2.5 (Termination of Selected Targets) or pursuant to
Section 20.2.6 (for Patent Challenge) (a “Non-Exclusive Trigger”) then
(a)
Roche shall retain the Non-Exclusive Roche License for (i) all applicable Roche
Compounds (for Agreement termination) or (ii) all applicable Roche Compounds
Directed To the given Selected Target being terminated (for Selected Target
termination),

(b)
Article 4 notwithstanding, Roche shall not continue to have diligence
obligations related to any such Roche Compounds, and,

(c)
the financial compensation owed to Dicerna for Roche Compounds under
Sections 11.2.2 and 11.4.2.2 and shall remain, but subject to the following
reductions:

(i)
[* * *]

(ii)
[* * *]

(iii)
[* * *].



[* * *].


Notwithstanding the foregoing, if Roche terminates the R&D Collaboration in its
entirety on or before Initiation of the first Phase II Study for the Lead
Product, the financial compensation owed to Dicerna for Roche Compounds shall be
eliminated in its entirety.


(collectively, the “Non-Exclusive Conditions”).
20.3.2
Termination by Dicerna pursuant to Section 20.2.1 (Material Breach by Roche) or
Section 20.2.2 (Insolvency)








--------------------------------------------------------------------------------





Upon any termination by Dicerna pursuant to Section 20.2.1 (Material Breach by
Roche) or Section 20.2.2 (Insolvency) all rights and licenses granted by Dicerna
to Roche under this Agreement shall terminate in their entirety or on a
Product-by-Product basis, as applicable, on the effective date of termination.
If the alleged material breach by Roche is of its obligations under Article 4,
then termination shall only be on a Product-by-Product basis.


If Dicerna desires to continue Development and/or Commercialization of Licensed
Product(s), Dicerna shall give a Continuation Election Notice to Roche within [*
* *] of Dicerna’s notice of such termination. If Roche receives such a timely
Continuation Election Notice, then with respect to applicable Licensed
Product(s) and to the extent reasonably requested by Dicerna:
(a)
Roche hereby grants to Dicerna [* * *] license to Roche Grant-Back Patent Rights
and (if such Licensed Product has achieved First Commercial Sale) the applicable
Product Trademarks (in each case with the right to sublicense through multiple
tiers), and a [* * *] license to Roche Know-How, solely to the extent necessary
[* * *].

(b)
After the effective date of termination Roche shall (or shall cause such other
Roche Group member to), to the extent Roche has the right to do so, assign and
transfer to Dicerna all regulatory filings and approvals, all final pre-clinical
and clinical study reports and clinical study protocols, and all data, including
clinical data, in Roche’s possession and control related to applicable Licensed
Product(s) in the country reasonably necessary for Dicerna to continue to
Develop and Commercialize the Licensed Product(s). To the extent Roche does not
have the right to make such assignment and/or transfer, Roche shall, to the
extent possible, provide a license, right of reference, or other right or access
to such regulatory filings and approvals, pre-clinical and clinical study
reports and protocols, and data. All data shall be transferred in the form and
format in which it is maintained by Roche. Original paper copies shall only be
transferred, if legally required. Roche shall not be required to prepare or
finalize any new data, reports or information solely for purposes of transfer to
Dicerna.

(c)
Roche shall assign all clinical trial agreements for applicable Licensed
Product(s), to the extent such agreements have not been cancelled in good faith
and are assignable without Roche breaching such agreement (any required
consideration to be paid by Roche). In any event, Roche shall cooperate and make
all reasonable efforts to provide an orderly transition of clinical activities
and continue such agreements to support such transition.

(d)
Dicerna shall, upon transfer, have the right to disclose such filings, approvals
and data to (i) governmental agencies of the country to the extent required or
desirable to secure government approval for the development, manufacture or sale
of Licensed Product(s) in the country, (ii) Third Parties acting on behalf of
Dicerna, its Affiliates or licensees, to the extent reasonably necessary for the
development, manufacture, or sale of Licensed Product(s) in the country, and
(iii) Third Parties to the extent reasonably necessary to market Licensed
Product(s) in the country.

(e)
In consideration for the above license and transfers, and Roche’s work on
applicable Licensed Product(s), Dicerna shall pay Roche a royalty on all net
sales (as determined by reasonable accounting methods) of Licensed Product(s) by
Dicerna, its Affiliates or licensees, mutatis mutandis, with the royalty rate as
follows:










--------------------------------------------------------------------------------





Status of Product at termination effective date
Royalty rate for Lead Product
Royalty rate for other Licensed Products
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



Notwithstanding the foregoing, Dicerna shall pay a [* * *] royalty on net sales
for Licensed Products (other than with the Lead Product) that are Combination
Products and where Roche has at least Completed a Phase I Study if Roche elects
to not provide transfer and license access to the other therapeutically active
ingredients contained in such Combination Product.


20.3.3
Termination by Roche without Cause or for Material Breach by Dicerna or
Dicerna’s Insolvency, or Termination for Patent Challenge

Subject to the Non-Exclusive Conditions, upon any termination by Roche without
cause (under Section 20.2.4 or Section 20.2.5), for Dicerna’s Insolvency, for
material breach by Dicerna or for Patent Challenge (under Section 20.2.6), the
rights and licenses granted by Dicerna to Roche under this Agreement shall
terminate in their entirety or with respect to the R&D Collaboration or all
Dicerna Compounds, or on a Licensed Product-by-Licensed Product, Selected
Target-by-Selected Target or Research Plan-by-Research Plan basis, as
applicable, on the effective date of termination.


If Dicerna desires to continue Development and/or Commercialization of Licensed
Product(s), Dicerna shall give a Continuation Election Notice to Roche within [*
* *] of receipt of Roche’s notice of termination without cause. If Roche
receives such a timely Continuation Election Notice, then with respect to
applicable Licensed Product(s) and to the extent reasonably requested by
Dicerna:
(a)
Roche hereby grants to Dicerna an exclusive, royalty-bearing, worldwide license
to Roche Grant-Back Patent Rights and (if such Licensed Product has achieved
First Commercial Sale) the applicable Product Trademarks (in each case with the
right to sublicense through multiple tiers), and a non-exclusive, royalty-free,
worldwide license to Roche Know-How, solely to the extent reasonably necessary
to allow Dicerna, its Affiliates or licensees to develop, have developed,
manufacture, have manufactured, use, offer to sell, sell, promote, export and
import the applicable Licensed Product(s) in the applicable country(ies). For
clarity, the licenses under this Section 20.3.3(a) shall not include any
licenses that Roche has with a Third Party for which such grant would be
prohibited or under which a member of the Roche Group would incur financial
obligations to such Third Party.

(b)
After the effective date of termination Roche shall, to the extent Roche has the
right to do so, assign and transfer to Dicerna all regulatory filings and
approvals, all final pre-clinical and clinical study reports and clinical study
protocols, and all data, including clinical data, in Roche’s possession and
control related to applicable Licensed Product(s) in the country reasonably
necessary for Dicerna to continue to Develop and Commercialize the Licensed
Product(s). To the extent Roche does not have the right to make such assignment
and/or transfer, Roche shall, to the extent possible, provide a license, right
of reference, or other right or access to such regulatory filings and approvals,
pre-clinical and clinical study reports and protocols, and data. All data shall
be transferred in the form and format in which it is maintained by Roche.
Original paper copies shall only be transferred, if legally required. Roche
shall not be required to prepare or finalize any new data, reports or
information solely for purposes of transfer to Dicerna.








--------------------------------------------------------------------------------





(c)
Roche shall assign all clinical trial agreements for the applicable Licensed
Product(s), to the extent such agreements have not been cancelled in good faith
and are assignable without Roche paying any consideration or commencing
litigation in order to effect an assignment of any such agreement, provided that
Roche has agreed to such consideration in good faith and has given Dicerna
notice of the requisite amount of consideration and affording Dicerna the
opportunity to provide such consideration. In any event, Roche shall cooperate
and make all reasonable efforts to provide an orderly transition of clinical
activities and continue such agreements to support such transition.

(d)
Dicerna shall, upon transfer, have the right to disclose such filings, approvals
and data to (i) governmental agencies of the country to the extent required or
desirable to secure government approval for the development, manufacture or sale
of Licensed Product(s) in the country; (ii) Third Parties acting on behalf of
Dicerna, its Affiliates or licensees, to the extent reasonably necessary for the
development, manufacture, or sale of Licensed Product(s) in the country, and
(iii) Third Parties to the extent reasonably necessary to market Licensed
Product(s) in the country.

(e)
In consideration for the above license and transfers, and Roche’s work on
applicable Licensed Product(s), Dicerna shall pay Roche a royalty on all net
sales (as determined by reasonable accounting methods) of Licensed Product(s) by
Dicerna, its Affiliates or licensees, mutatis mutandis, with the royalty rate as
follows:



Status of Product at termination effective date
Royalty rate for Lead Product
Royalty rate for other Licensed Products
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



Notwithstanding anything to the contrary herein, if Roche terminates an
individual Selected Target without replacing it with another under the
procedures set forth in Section 3.6, then all Additional Dicerna Compounds
related to such Selected Target shall revert to Dicerna free of charge.
20.3.4
Direct License

Irrespective of anything to the contrary in this Agreement,
(a)
any Compulsory Sublicense shall remain in full force and effect as may be
required by Applicable Law, and

(b)
any existing sublicense granted by Roche (and any further sublicenses
thereunder) in accordance with Section 2.4.2 shall, upon the written request of
Roche, remain in full force and effect, provided that (i) such Sublicensee is
not then in breach of its sublicense agreement (and, in the case of termination
by Dicerna for breach by Roche, that such Sublicensee and any further
sublicensees did not cause the breach that gave rise to the termination by
Dicerna); (ii) Dicerna continues to receive the amounts for development and
regulatory event payments and sales based events as set forth in Sections 11.2
and 11.3; (iii) the royalty rates in such sublicense agreement are equal to the
royalty rates set forth in Section 11.4 and are received by Dicerna; and
(iv) such Sublicensee agrees in writing to be bound to Dicerna under the terms
and conditions of such sublicense agreement and the applicable terms of this
Agreement.

20.3.5
Other Obligations








--------------------------------------------------------------------------------





20.3.5.1
Obligations Related to Ongoing Activities

If Dicerna does not provide timely Continuation Election Notice, then Roche
(a) shall have the right to cancel all ongoing non-financial obligations with
respect to the applicable Licensed Product(s) and (b) shall complete all
non-cancellable obligations at its own expense.


If Dicerna provides such timely Continuation Election Notice, then from the date
of notice of termination until the effective date of termination, Roche shall
continue activities for the applicable Licensed Product(s), including
preparatory activities, ongoing as of the date of notice of termination.
Additionally, for Third Party CMO and CRO service providers in use by Roche for
the applicable Licensed Product(s) of Roche, upon request of Dicerna Roche will
facilitate an introduction to, cooperate in good faith, and allow Dicerna to
contract directly with, such contractual party, if possible. Roche shall not be
obliged to initiate any new activities not ongoing at the date of notice of
termination.


After the effective date of termination, Roche shall have no obligation to
perform and/or complete any activities or to make any payments for performing or
completing any Development activities under this Agreement, except as expressly
stated in the Agreement. Roche shall promptly transfer back to Dicerna all
patent prosecution files relating to Licensed IP and patent prosecution
activities to Dicerna’s control.


Notwithstanding the foregoing, in case of termination by Dicerna under
Section 20.2.1 or 20.2.2 or by Roche under Section 20.2.4, upon the request of
Dicerna, Roche shall complete any Clinical Studies related to the applicable
Licensed Product(s) that are being conducted under its CTAs for the Licensed
Product(s) and are ongoing as of the effective date of termination; provided,
however, that:
(i)
both Dicerna and Roche in their reasonable judgment have concluded that
completing any such Clinical Studies does not present an unreasonable risk to
patient safety;

(ii)
Roche shall have no obligation to recruit or enroll any additional patients
after the date of termination; and

(iii)
Dicerna shall be responsible for all Development Costs that arise after the
effective date of termination in completing such Clinical Studies.



Either Party shall have the right to complete on-going pre-clinical animal
studies if the early termination thereof would raise potential ethical concerns
concerning animal rights issues.
20.3.5.2
Obligations Related to Manufacturing

(a)
Clinical Supplies

In the case of termination by Dicerna according to Section 20.2.1 or 20.2.2 or
by Roche under Section 20.2.4, if Dicerna elects to Develop the applicable
Licensed Product(s), Roche shall transfer all existing and available clinical
material to Dicerna at Roche’s fully burdened manufacturing cost. Dicerna shall
assume all liability for the use of such material.


(b)
Commercial Supplies

In the case of termination by Dicerna according to Section 20.2.1 or 20.2.2 or
by Roche under Section 20.2.4, if a Licensed Product is marketed in any country
of Territory on the date of the notice of termination of this Agreement, upon
the request of Dicerna, Roche shall manufacture and supply reasonable amounts of
such Licensed Product to Dicerna under a manufacturing transfer and transition
plan for a period that shall not exceed [* * *] from the effective date of the
termination of this Agreement at a price to be agreed by the Parties in good
faith, but in no event







--------------------------------------------------------------------------------





exceeding (i) Roche‘s fully burdened manufacturing cost, if the Licensed Product
is manufactured tor Roche through a Third Party contract, or (ii) Roche‘s fully
burdened manufacturing cost plus a mark-up of [* * *]‚ if Roche manufactures the
Licensed Product itself, as calculated on a consistent basis according to its
then current accounting procedures. Dicerna shall use Commercially Reasonable
Efforts to take over such manufacturing as soon as possible after the effective
date of termination. If, despite using Commercially Reasonable Efforts, Dicerna
has not secured commercial supply of the Product within the [* * *] period, then
the Parties shall use Commercially Reasonable Efforts to ensure an uninterrupted
commercial supply for up to a maximum additional [* * *] period, in quantities
sufficient to satisfy Dicerna‘s requirements and for Dicerna to assume all
development and commercialization activities, at a price which shall be at
(i) Roche‘s fully burdened manufacturing cost plus a mark-up of [* * *] if
Product is manufactured for Roche through a Third Party contract, or
(ii) Roche‘s fully burdened manufacturing cost plus a mark-up of [* * *] if
Roche manufactures Product itself, under terms to be negotiated in good faith.
20.3.5.3
Ancillary Agreements

Unless otherwise agreed by the Parties, the termination of this Agreement shall
cause the automatic termination of all ancillary agreements related hereto,
including the Pharmacovigilance Agreement and the Co-Promotion Agreement, if
any.
20.3.5.4
Limitations on Grant-Backs; Transfer Expenses; Damages and Other Relief

For purposes of clarity, irrespective of anything to the contrary in this
Agreement:


(a)
Dicerna may not give a Continuation Election Notice to Roche for Licensed
Products (other than the Lead Product) that have not advanced into Development
by or on behalf of Roche as of the effective date of termination.



(b)
All transfers and licenses from Roche to Dicerna (or other obligations of Roche)
under Section 20.3 are solely (i) where the Licensed Product contains both the
Lead Compound and a Selected Target Compound, only with respect to the
applicable Dicerna Compound(s) that have been previously terminated or are
subject to the termination, (ii) with respect to Licensed Product(s) that are
not (A) Combination Product(s) containing a compound that is proprietary to
Roche or subject to Third Party rights or (B) Companion Diagnostics, and
(iii) for the applicable Licensed Product that is being Developed or
Commercialized by or on behalf of Roche as it exists on the effective date of
termination. Such transfers, licenses and obligations do not extend to other
therapeutically active ingredients or products, even if physically mixed,
combined or packaged together with a Licensed Product, and even if a Licensed
Product is intended (according to the investigation plan, proposed labeling or
actual labeling, as applicable) for use with such other therapeutically active
ingredients or products.



(c)
In connection with research studies, clinical trials or other activities
associated with the Development and Commercialization of Licensed Products,
Roche may have collected (i) personally identifiable information about
individual human subjects and/or (ii) human biological samples (collectively,
“PII/Samples”). Legal and contractual restrictions may apply to such
PII/Samples. Roche shall have no obligation to transfer such PII/Samples unless
reasonably necessary or useful for the continued Development of the Licensed
Product, in which case Roche shall not be obliged to transfer any PII/Samples
that Roche in good faith believes would be prohibited or would subject Roche to
potential liability by reason of Applicable Law, insufficient patient consent or
contractual restrictions (however for contractual restrictions, upon request of
Dicerna Roche








--------------------------------------------------------------------------------





will facilitate an introduction to the applicable contractual party and allow
Dicerna to contract directly with such contractual party, if possible). If Roche
transfers any such PII/Samples, Dicerna shall use for the sole purpose of
Developing and Commercializing the Licensed Product, and Dicerna shall be
responsible for the correct use of the PII/Samples in line with Applicable Law
and the informed consent forms (including but not limited to potential
re-consenting of the patients at Dicerna’s costs).


(d)
Dicerna shall promptly reimburse Roche for all reasonable out-of-pocket costs
and expenses (including FTE charges) incurred by or on behalf of Roche for
transfer activities from Roche to Dicerna under Sections 20.3.2 and 20.3.3
(“Roche Transfer Activities”); however transfer activities corresponding to the
return of materials, data, reports, records, documents, Regulatory Filings and
Regulatory Approvals originally provided by Dicerna to Roche no less than [* *
*] from the effective date of termination (“Dicerna-Originated Transfer
Activities”) shall be returned to Dicerna (if readily available) free of charge.
If Dicerna desires Roche Transfer Activities other than Dicerna-Originated
Transfer Activities, Dicerna shall make a payment to Roche of [* * *] (“Minimum
Transfer Payment”). The Minimum Transfer Payment shall be non-refundable, but
shall be fully creditable against Dicerna’s reimbursement for the Roche Transfer
Activities. Roche shall be under no obligation to provide Roche Transfer
Activities (beyond than Dicerna-Originated Transfer Activities) prior to receipt
of the Minimum Transfer Payment or if the Minimum Transfer Payment is received
after the effective date of the termination.



(e)
Unless otherwise agreed to by the Parties, transfer of physical materials that
are required under Roche Transfer Activities (except in conjunction with such
future toll manufacturing obligations as may apply under Section (b), if
applicable) shall be delivered CPT Dicerna or Dicerna’s designee to the location
designated by Dicerna (Incoterms 2010).



(f)
Neither Party may use any documents or materials provided by the other Party as
part of any license or transfer under this Section 20.3 as evidence in any legal
proceedings against the providing Party, however this exception will not apply
to documents or materials exchanged pursuant to discovery requests or other
litigation processes.



(g)
Termination of this Agreement and exercise of the rights and remedies set forth
herein (or failure to terminate or exercise such rights and remedies) shall not
preclude either Party from claiming any other damages, compensation or relief to
which it may be entitled.

20.3.5.5
Royalty and Payment Obligations; Return of Information and Technology

Termination of this Agreement by a Party, for any reason, shall not release
Roche from any obligation to pay royalties or make any payments to Dicerna that
accrued prior to the effective date of termination. Termination of this
Agreement by a Party, for any reason, will release Roche from any obligation to
pay royalties or make any payments to Dicerna that would otherwise accrue on or
after the effective date of termination. To the extent practicable, upon
expiration or termination of this Agreement, each Party shall return to the
other Party, or destroy, the other Party’s Confidential Information and all
copies thereof, except to the extent and for so long as such Confidential
Information is included within the scope of any surviving license, and provided
that each Party may keep [* * *] copy of the other Party’s Confidential
Information in its confidential files solely for records purposes. Without
limiting the foregoing, upon termination of this Agreement or a Product is
returned to Dicerna, Roche shall return to Dicerna the information and materials
solely with respect to such Licensed Product which shall become Dicerna’s
Confidential Information.









--------------------------------------------------------------------------------






20.4
Survival

Article 1 (Definitions, to the extent necessary to interpret this Agreement),
Section 2.3 (Non-Exclusive Roche License), Section 2.4.2 (last sentence of first
paragraph), Section 2.4.3 (Right to Subcontract, for purpose of continuing
obligations under Article 20), Section 2.6 (Freedom-to-operate Licenses),
Section 3.5.2 (Research Records, for purpose of continuing obligations under
Article 20), Articles 11 and 12 (Payment to Dicerna, and Accounting and
Reporting, each to the extent payment obligations exist at the time of
termination), Article 13 (Taxes, to the extent such were incurred at the time of
termination), Article 14 (Auditing, for [* * *], Section 15.1 (Ownership of
Inventions), Sections 15.6, 15.7, and 15.8 (Infringement, Defense, and
Hatch-Waxman, for purpose of accrued obligations), Section 15.10 (Costs of
Patent Challenge), Section 16.4 (No Other Representations and Warranties),
Article 17 (Indemnification), Article 18 (Liability), Article 19 (Obligation Not
to Disclose Confidential Information), Article 20 (Term and Termination),
Article 21 (Bankruptcy), and Article 22 (Miscellaneous, but excluding Sections
22.4, 22.6, 22.17 and 22.18), and such sections as are relevant for the mutatis
mutandis provisions under Sections 20.3.2(e) and 20.3.3(e) shall survive any
expiration or termination of this Agreement for any reason.



21.
Bankruptcy

All licenses (and to the extent applicable rights) granted under or pursuant to
this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11, US Code (the “Bankruptcy Code”) licenses of rights
to “intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code. Unless a Party elects to terminate this Agreement, the Parties agree that
such Party, as a licensee or sublicensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code, subject to the continued performance of its obligations under
this Agreement.



22.
Miscellaneous


22.1
Governing Law; Excluded Claims

This Agreement shall be governed by and construed in accordance with the laws of
the US state of Delaware, without reference to its conflict of laws principles.


Notwithstanding anything to the contrary in this Agreement, Excluded Claims
shall be determined in a court of competent jurisdiction over such Excluded
Claim. With respect to Excluded Claims, each Party consents to the jurisdiction
of the state and federal courts located in the State of New York and waives any
objection to such courts on grounds of personal jurisdiction, venue, or forum
non conveniens.



22.2
Disputes

Unless otherwise set forth in this Agreement, in the event of any dispute
between the Parties arising out of or relating to this Agreement (each, a
“Dispute”) and the Parties cannot resolve such Dispute (through their respective
Alliance Directors or the JRC or JSC, if and as applicable) within [* * *] of a
written request by either Party to the other Party (“Notice of Dispute”), and
such Dispute is not one for which a Party has final decision-making as expressly
set forth in this Agreement, such Dispute shall be referred to the respective
executive officers of the Parties designated below or their designees, for good
faith negotiations attempting to resolve the Dispute. The designated executive
officers are as follows:









--------------------------------------------------------------------------------





For Dicerna:    CEO
For Roche:    Head of Pharma Partnering



22.3
Arbitration

Except for an Excluded Claim, should the Parties fail to resolve a Dispute
within [* * *] after delivery of a Notice of Dispute, then such Dispute shall be
finally resolved by binding arbitration by [* * *] arbitrators experienced in
the business of pharmaceuticals in accordance with the commercial arbitration
rules of the International Chamber of Commerce (ICC) as in force at the time
when initiating the arbitration applying the substantive law specified in
Section 22.1. The right and obligation to arbitrate under this Section 22.3
shall extend to any claims by or against the Parties and their respective
Affiliates and any agents, principals, officers, directors or employees of
either of the Parties or their respective Affiliates.


Each Party shall nominate one arbitrator. Should the claimant fail to appoint an
arbitrator in the request for arbitration within [* * *] of being requested to
do so, or if the respondent should fail to appoint an arbitrator in its answer
to the request for arbitration within [* * *] of being requested to do so, the
other Party shall request the ICC Court to make such appointment.


The arbitrators nominated by the Parties shall, within [* * *] from the
appointment of the arbitrator nominated in the answer to the request for
arbitration, and after consultation with the Parties, agree and appoint a third
arbitrator, who will act as a chairman of the Arbitral Tribunal. Should such
procedure not result in an appointment within the [* * *] time limit, either
Party shall be free to request the ICC Court to appoint the third arbitrator.


Where there is more than one claimant and/or more than one respondent, the
multiple claimants or respondents shall jointly appoint one arbitrator.


If any Party-appointed arbitrator or the third arbitrator resigns or ceases to
be able to act, a replacement shall be appointed in accordance with the
arrangements provided for in this Section.


The place of arbitration shall be [* * *]. The language to be used shall be
English.


Either Party, without waiving any remedy under this Agreement, may seek from any
court having jurisdiction any temporary injunctive or provisional relief
necessary to protect the rights or property of that Party. Once the arbitrators
are in place, either Party may also apply to the arbitrators for interim
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved, and either Party may apply to a court of competent
jurisdiction to enforce interim injunctive relief granted by the arbitrators.
Any final award by the arbitrators may be entered by either Party in any court
having appropriate jurisdiction for a judicial recognition of the decision and
applicable orders of enforcement. The arbitrators may render early or summary
disposition of any or some issues after the Parties have had a reasonable
opportunity to make submissions on such issues. The arbitrators shall have no
authority to award punitive or any other type of damages not measured by a
Party’s compensatory damages. Each Party shall bear its own costs and expenses
and attorneys’ fees and an equal share of the arbitrators’ fees and any
administrative fees of arbitration, unless the arbitrators determine otherwise.


Except to the extent necessary to confirm an award or as may be required by law,
neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement







--------------------------------------------------------------------------------





of a legal or equitable proceeding based on the dispute, controversy or claim
would be barred by the applicable [* * *] statute of limitations.



22.4
HSR

As soon as is reasonably practicable following the Signature Date and in any
event within [* * *] of the Signature Date, each of Dicerna (or its Affiliate,
as appropriate) and Roche (or its Affiliate, as appropriate) shall prepare and
submit appropriate filings under the United States Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) and the rules promulgated
thereunder, and request early termination of the waiting period under the HSR
Act. The Parties shall furnish, or cause their respective Affiliates to furnish,
as the case may be, promptly to the United States Federal Trade Commission (the
“FTC”) and the Antitrust Division of the United States Department of Justice
(the “DOJ”) any additional information reasonably requested within their
authority under the HSR Act, use reasonable efforts to obtain antitrust
clearance for the transactions contemplated hereunder as soon as practicable,
and otherwise cooperate with each other in the United States governmental
antitrust clearance process. Subject to Applicable Law relating to the exchange
of information, each of Roche and Dicerna shall consult and cooperate with one
another, and consider in good faith the views of one another, in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any Party hereto in
connection with proceedings under or relating to the HSR Act. Roche and Dicerna
shall cooperate fully with each other in connection with the making of all such
filings or responses. Each Party shall bear its own fees in connection with its
respective filing under this Section 22.4 and each Party shall bear their
respective attorneys’ fees in connection therewith. This Agreement shall bind
the Parties upon execution and continue in full force and effect unless and
until the termination or expiration of the Agreement by its terms; provided,
however, that this Agreement (including Dicerna’s grant of license rights
hereunder, Roche’s obligation to make the payments hereunder, and each Party’s
performance of discovery, research, transfer development, communications with
regulatory authorities and other activities, and other rights and obligations
hereunder in connection with the Compounds and Products), other than this
Section 22.4, shall not become effective or binding unless and until each of the
following conditions are met: (i) the waiting period provided by the HSR Act
shall have expired or been terminated, (ii) no court or administrative
challenges to the transactions commenced by the FTC or DOJ are pending, and
(iii) no court or administrative orders commenced by the FTC or DOJ are
outstanding blocking the completion of the transactions, (the date of such, the
“Effective Date”). Nothing in this Agreement shall require or be deemed to
require either Party (or their Affiliates) to commit to any divestitures or
licenses or agree to hold separate any assets or agree to any similar
arrangements or commit to conduct its business in a specified manner, or to
submit and respond to a formal discovery procedure initiated by the FTC or DOJ
(i.e., a “Request for Additional Information and Documentary Materials” also
known as a “second request”, or Civil Investigative Demand if a filing is not
required under the HSR Act), in each case as a condition to obtaining antitrust
clearance for the transactions contemplated hereunder. If antitrust clearance is
not received on or before [* * *] after the date on which both Parties have
submitted to the FTC and DOJ their respective initial filings to request
antitrust clearance of the transactions hereunder, then either Party shall have
the right to terminate this Agreement, but prior to receipt of antitrust
clearance of the transactions contemplated hereunder, by written notice to the
other Party.



22.5
Assignment

Neither Party shall have the right to assign the present Agreement or any part
thereof to any Third Party (other than Affiliates ) without the prior written
approval of the other Party; provided that, either Party may, without the prior
written approval of the other Party, assign this Agreement and its rights and
obligations hereunder (or under a transaction under which this Agreement is
assumed) to the







--------------------------------------------------------------------------------





acquirer of or successor to such Party in connection with a Change of Control
(and shall so assign in connection with a sale of all or substantially all of
the assets of such Party as further described in Section 20.2.3).



22.6
Debarment

Each Party represents and warrants that neither it nor its employees have been
debarred under 21 U.S.C. §335a, disqualified under 21 C.F.R. §312.70 or
§812.119, sanctioned by a Federal Health Care Program (as defined in 42 U.S.C
§1320 a-7b(f)), including the federal Medicare or a state Medicaid program, or
debarred, suspended, excluded or otherwise declared ineligible from any other
similar Federal or state agency or program (“Debarred”). In the event a Party or
an employee of such Party receives notice of debarment, suspension, sanction,
exclusion, ineligibility or disqualification under the above-referenced
statutes, such Party shall immediately notify the other Party in writing. Each
Party and its Affiliates will not knowingly allow any Debarred employee to
conduct activities under this Agreement.



22.7
Independent Contractor

No employee or representative of either Party shall have any authority to bind
or obligate the other Party to this Agreement for any sum or in any manner
whatsoever or to create or impose any contractual or other liability on the
other Party without said Party's prior written approval. For all purposes, and
notwithstanding any other provision of this Agreement to the contrary, each
Party's legal relationship to the other Party under this Agreement shall be that
of independent contractor, and nothing contained in this Agreement shall be
deemed or construed to create a partnership, joint venture, employment,
franchise, agency or fiduciary relationship between the Parties.



22.8
Unenforceable Provisions and Severability

If any of the provisions of this Agreement are held to be void or unenforceable,
then such void or unenforceable provisions shall be replaced by valid and
enforceable provisions that will achieve as far as possible the economic
business intentions of the Parties, however the remainder of this Agreement will
remain in full force and effect, provided that the material interests of the
Parties are not affected, i.e. the Parties would presumably have concluded this
Agreement without the unenforceable provisions.



22.9
Waiver

The failure by either Party to require strict performance and/or observance of
any obligation, term, provision or condition under this Agreement will neither
constitute a waiver thereof nor affect in any way the right of the respective
Party to require such performance and/or observance. The waiver by either Party
of a breach of any obligation, term, provision or condition hereunder shall not
constitute a waiver of any subsequent breach thereof or of any other obligation,
term, provision or condition.



22.10
Interpretation

Except where the context expressly requires otherwise:
(a)
the use of any gender herein shall be deemed to encompass references to either
or both genders, and the use of the singular shall be deemed to include the
plural (and vice versa),

(b)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”,

(c)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time








--------------------------------------------------------------------------------





amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein),
(d)
any reference herein to any Party or Third Party or person shall be construed to
include the Party’s or Third Party’s or person’s permitted successors and
assigns,

(e)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof,

(f)
all references herein to Articles, Sections or Appendices shall be construed to
refer to Articles, Sections or Appendices of this Agreement, and references to
this Agreement include all Appendices hereto,

(g)
references to any specific law, rule or regulation, or article, section or other
division thereof, shall be deemed to include the then-current amendments thereto
or any replacement or successor law, rule or regulation thereof, and

(h)
the term “or” shall be interpreted in the inclusive sense commonly associated
with the term “and/or”.




22.11
Entire Understanding

This Agreement contains the entire agreement and understanding between the
Parties hereto with respect to the within subject matter and supersedes any and
all prior agreements, understandings and arrangements, whether written or oral,
and all other communications between the Parties with respect to such subject
matter. In case of inconsistencies between this Agreement and any Appendix
hereof, the terms of this Agreement shall prevail unless agreed to explicitly
that the Appendix should prevail. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives,
successors and permitted assigns. The Parties acknowledge and agree that, as of
the Effective Date, all Confidential Information disclosed pursuant to the CDA
by a Party or its Affiliates shall be included in the Confidential Information
subject to this Agreement and the Confidentiality Agreement is hereby superseded
in its entirety; provided, that the foregoing shall not relieve any Person of
any right or obligation accruing under the Confidentiality Agreement prior to
the Effective Date. “CDA” means the Non-Disclosure Agreement between Dicerna and
Roche US dated February 5, 2019.



22.12
Amendments

No amendments of or modifications to the terms and conditions of this Agreement
shall be binding upon either Party hereto unless in writing and signed by both
Parties.



22.13
Invoices

22.13.1
Invoices to Roche

All invoices for payments to Dicerna that are required or permitted hereunder
shall be in writing (or via email if directed by Roche) and sent by Dicerna to
Roche at the following address or such other address (including email) as Roche
may later provide:









--------------------------------------------------------------------------------





F. Hoffmann-La Roche Ltd
Kreditorenbuchhaltung
Grenzacherstrasse 124
4070 Basel
Switzerland
Attn: (name of a Roche Alliance Director at the time)
22.13.2
Invoices to Dicerna

All invoices for payments to Roche that are required or permitted hereunder
shall be in writing and sent by Roche to Dicerna via e-mail to the following
addresses or such other address as Dicerna may later provide:


Accounts Payable: [* * *]
David Miller: [* * *]

22.14
Notice

All notices that are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:


if to Dicerna, to:


Dicerna Pharmaceuticals, Inc.
33 Hayden Avenue
Lexington, MA 02421
U.S.A.
Attn: Dicerna CEO


and:
Dicerna Pharmaceuticals, Inc.
33 Hayden Avenue
Lexington, MA 02421
U.S.A.
Attn: Dicerna Legal Department
Email: [* * *]


if to Roche, to:
F. Hoffmann-La Roche Ltd
Grenzacherstrasse 124
4070 Basel
Switzerland
Attn: Legal Department


and:
Hoffmann-La Roche Inc.
150 Clove Road
Suite 8
Little Falls, New Jersey 07424
U.S.A.
Attn. Corporate Secretary



or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.



22.15
Force Majeure








--------------------------------------------------------------------------------





Neither Party shall be responsible to the other for any failure or delay in
performing any of its obligations under this Agreement or for other
nonperformance hereunder (excluding, in each case, the obligation to make
payments when due) if such delay or nonperformance is caused by strike, fire,
flood, earthquake, accident, war, act of terrorism, act of God or of the
government of any country or of any local government, or by any other cause
unavoidable or beyond the control of any Party hereto. In such event, such
affected Party shall use Commercially Reasonable Efforts to resume performance
of its obligations and will keep the other Party informed of actions related
thereto.



22.16
Further Assurances

Roche and Dicerna hereby covenant and agree without the necessity of any further
consideration, to execute, acknowledge and deliver any and all documents and
take any action as may be reasonably necessary to carry out the intent and
purposes of this Agreement.



22.17
Compliance with Laws

Each Party shall, or shall cause its Affiliates, sublicensees or Third Party
contractors to, perform its obligations under this Agreement in accordance with
all Applicable Laws, including (i) all applicable local, state, federal and
national data security and privacy laws, rules and implementing regulations,
including the Health Insurance Portability and Accountability Act (HIPAA) and
General Data Protection Regulation (2016/679), (ii) all applicable laws relating
to anti-corruption, anti-kickbacks and anti-money laundering, including U.S.
Foreign Corrupt Practices Act of 1977 and the UK Bribery Act of 2010, (iii) any
GCPs, cGLPs, GMPs or GRPs (iv) Internal Compliance Codes, as applicable and (v)
applicable securities laws. No Party shall, or shall be required to, undertake
any activity under or in connection with this Agreement which violates, or which
it believes, in good faith, may violate, any Applicable Laws.



22.18
Export

Laws and regulations of the United States may restrict the export and re-export
of commodities and technical data of United States origin. Neither Party shall
export or re-export restricted commodities or the technical data of the other
Party in any form without appropriate United States and foreign government
licenses.

22.19
No Third Party Beneficiary Rights

This Agreement is not intended to and shall not be construed to give any Third
Party any interest or rights (including any Third Party beneficiary rights) with
respect to or in connection with any agreement or provision contained herein or
contemplated hereby, except as otherwise expressly provided for in this
Agreement.



22.20
Counterparts; Electronic Signatures

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument.


[Signature Page Follows]





IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.











--------------------------------------------------------------------------------





Dicerna Pharmaceuticals, Inc.




___/s/ Douglas Fambrough_____________
Name: Douglas Fambrough
Title: CEO



















F. Hoffmann-La Roche Ltd






____/s/ Vikes Kabra___________________
Name: Vikes Kabra
Title: Head of Transaction Excellence








_______/s/ Stefan Arnold________________
Name: Stefan Arnold
Title: Head of Legal Pharma





Hoffmann-La Roche Inc.






_____/s/ John P. Parise_________________
Name: John. P Parise
Title: Authorized Signatory














--------------------------------------------------------------------------------






Appendix 1.41


Dicerna Base Patent Rights


[* * *]






83



--------------------------------------------------------------------------------






Appendix 1.43


Dicerna GalXC Platform Patent Rights
as of the Effective Date


Priority Applications
Title
National Applications
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]

[* * *]




Priority Applications
Title
National Applications
[* * *]
[* * *]
[* * *]









84



--------------------------------------------------------------------------------






Appendix 1.91


[* * *]


85



--------------------------------------------------------------------------------






Appendix 2.4.2






[* * *]




86



--------------------------------------------------------------------------------






Appendix 10.6.3


[* * *]






87



--------------------------------------------------------------------------------






Appendix 16.1.5




Existing Third Party In-License Agreement


[* * *]






88



--------------------------------------------------------------------------------






Appendix 19.3


Form of Press Release






Dicerna Enters Agreement with Roche to Develop and Commercialize
DCR-HBVS for the Treatment of Chronic Hepatitis B Virus (HBV) Infection


– Roche to gain worldwide license to Dicerna’s novel RNAi therapy currently in
Phase 1 –
– Dicerna to receive $200 million upfront plus up to $1.47 billion in potential
milestone payments related to DCR-HBVS –
– Dicerna to retain option to co-fund pivotal development of DCR-HBVS worldwide
and
co-promote in U.S. with enhanced royalties –
– Collaboration includes discovery and development of additional therapies
targeting multiple additional gene targets implicated in chronic HBV infection –


CAMBRIDGE, Mass., November 1, 2019 – Dicerna™ Pharmaceuticals, Inc. (Nasdaq:
DRNA) today announced a research collaboration and licensing agreement with
Roche (SIX: RO, ROG; OTCQX: RHHBY) to develop novel therapies for the treatment
of chronic hepatitis B virus (HBV) infection using Dicerna’s proprietary GalXC™
RNAi platform technology. The collaboration will focus on worldwide development
and commercialization of DCR-HBVS, Dicerna’s investigational therapy in Phase 1
clinical development. The collaboration also includes the discovery and
development of therapies targeting multiple additional human and viral genes
associated with HBV infection using the technology platforms of both companies.


“Dicerna is excited to collaborate with Roche to realize the full potential of
DCR-HBVS and leverage our GalXC platform to target and silence specific genes
that contribute to chronic hepatitis B virus infection,” said Douglas M.
Fambrough, Ph.D., president and chief executive officer of Dicerna. “With its
deep expertise in HBV and established global infrastructure, Roche is ideally
suited to help us accelerate the development and commercialization of DCR-HBVS,
pursue a cure for chronic HBV infection, and address this serious global threat
to public health.”


"We are excited to engage in a clinical partnership and research collaboration
with Dicerna,” said John Young, global head of Infectious Diseases at Roche
Pharma Early Research & Development. “This partnership builds upon our existing
portfolio and internal expertise and positions us well to develop a
best-in-disease therapy to cure chronic HBV infection."


89



--------------------------------------------------------------------------------







Under the terms of the agreement, Dicerna will receive $200 million in an
initial upfront payment and may be eligible to receive up to an additional $1.47
billion over time for the achievement of specified development, regulatory and
commercial milestones. In addition, Dicerna may be eligible to receive royalties
based on potential product sales of DCR-HBVS. Dicerna retains an option to
co-fund pivotal development of DCR-HBVS worldwide, which if exercised, entitles
Dicerna to receive enhanced royalties and co-promote products including DCR-HBVS
in the U.S.


Dicerna and Roche also agreed to collaborate on the research and development of
additional therapies targeting multiple human and viral genes implicated in
chronic HBV infection, using technology from both companies, for which Dicerna
is eligible to receive additional milestones and royalties on any potential
products.


The transaction is subject to the expiration or termination of the waiting
period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and other
customary conditions.


About Chronic Hepatitis B Virus (HBV) Infection
Hepatitis B virus (HBV) is the world’s most common serious liver infection, with
more than 292 million patients chronically infected, according to the World
Health Organization. Chronic HBV infection, a condition characterized by the
presence of the HBV surface antigen (HBsAg) for six months or more, claims more
than 800,000 lives annually. HBV is also the primary cause of liver cancer (also
known as hepatocellular carcinoma or HCC), which is the second-leading cause of
cancer deaths in the world.1 


About DCR-HBVS and the DCR-HBVS-101 Clinical Trial
DCR-HBVS is an investigational drug in development for the treatment of chronic
hepatitis B virus (HBV) infection. Current therapies for HBV, such as nucleoside
analogs, can provide long-term viral suppression if taken continuously, but they
rarely lead to long-term functional cures, as measured by the clearance of HBV
surface antigen (HBsAg) and sustained HBV deoxyribonucleic acid (DNA)
suppression in patient plasma or blood. By contrast, DCR-HBVS employs RNA
interference to selectively knock down specific genes involved in the creation
of HBV messenger RNA (mRNA) and the entry of the virus into liver cells. This
approach leads to greater than 99.9% reduction in circulating HBsAg, as observed
in mouse models of HBV infection. These data suggest that DCR-HBVS may induce
clearance of HBsAg and contribute meaningfully to a functional cure for HBV.









--------------------------------------------------------------------------------





Dicerna is conducting a Phase 1, randomized, placebo-controlled study designed
to evaluate the safety and tolerability of DCR-HBVS in healthy volunteers (HVs)
and in patients with non-cirrhotic chronic HBV infection.


About Dicerna's GalXC™ RNAi Technology Platform
Dicerna’s proprietary RNA interference (RNAi) technology platform, called
GalXC™, aims to advance the development of next-generation RNAi-based therapies
designed to silence disease-driving genes in the liver and other body systems.
Liver-targeted GalXC-based compounds enable subcutaneous delivery of RNAi
therapies that are designed to specifically bind to receptors on liver cells,
leading to internalization and access to the RNAi machinery within the cells.
The GalXC approach seeks to optimize the activity of the RNAi pathway so that it
operates in the most specific and potent fashion. Compounds produced via GalXC
are intended to be broadly applicable across multiple therapeutic areas,
including both liver and non-liver indications.
About DicernaTM Pharmaceuticals, Inc.
Dicerna™ Pharmaceuticals, Inc., is a biopharmaceutical company using ribonucleic
acid (RNA) interference (RNAi) to develop medicines that silence genes that
cause disease. The Company’s proprietary GalXC™ technology is being applied to
develop potent, selective, and safe RNAi therapies for treatment of rare
diseases, chronic liver diseases, cardiovascular diseases, neurodegenerative
diseases, pain, and viral infectious disease. Dicerna aims to treat disease by
addressing the underlying causes of illness with capabilities that extend beyond
the liver to address a broad range of diseases, focusing on target genes where
connections between gene and disease are well understood and documented. Dicerna
intends to discover, develop, and commercialize novel therapies either on its
own or in collaboration with pharmaceutical partners. Dicerna has strategic
collaborations with Roche, Eli Lilly and Company (Lilly), Alexion
Pharmaceuticals, Inc. (Alexion), and Boehringer Ingelheim International GmbH
(BI). For more information, please visit www.dicerna.com.


Dicerna Forward-Looking Statement
This press release includes forward-looking statements. Such forward-looking
statements are subject to risks and uncertainties that could cause actual
results to differ materially from those expressed or implied in such statements.
Examples of forward-looking statements include, among others, statements we make
regarding: (i) the full potential of DCR-HBVS and to leverage our GalXC platform
to target and silence specific genes that contribute to HBV cures; (ii) the
potential to earn revenue from royalties and milestone payments under the
collaboration with Roche; (ii) research and development plans related to GalXC
and its utility in silencing genes that contribute to HBV; (iii) the potential
of RNAi therapies for the treatment of chronic HBV infection; and (iv) the
potential for the collaboration between Roche and Dicerna. The process by which
an early-stage platform such as GalXC could potentially lead to an approved







--------------------------------------------------------------------------------





product is long and subject to highly significant risks, particularly with
respect to a preclinical research collaboration. Applicable risks and
uncertainties include those relating to preclinical research and other risks
identified under the heading "Risk Factors" included in Dicerna's most recent
Form 10-Q filings and in other future filings with the Securities and Exchange
Commission. The forward-looking statements contained in this press release
reflect Dicerna's current views with respect to future events, and Dicerna does
not undertake and specifically disclaims any obligation to update any
forward-looking statements, except as required by law.


Dicerna™ and GalXC™ are trademarks of Dicerna Pharmaceuticals, Inc.


Reference
1. Hepatitis B Foundation. Facts and Figures. 2019. Available at:
http://www.hepb.org/what-is-hepatitis-b/what-is-hepb/facts-and-figures/.
Accessed on October 25, 2019.






Contacts
Investors:
Stern Investor Relations, Inc.
Lauren Stival, 212-698-8646
Lauren.stival@sternir.com


Media:
SmithSolve
Alex Van Rees, 973-442-1555 ext. 111
alex.vanrees@smithsolve.com









